Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 1 of 142

(53| See 2019 W.Va. Laws S.B. 318 (2019 Regular Session). af al

Ly > / iS
|54| See id. at § 9-7-6." gee fe? 1/26 b.44

AgttO? Complaint =

Plaintiff- John Karvelas hereby files this complaint for Retaliation and Discrimination for reporting; = 2 =

 

internally and externally to TMC Managers, Risk Management, Legal Counsel, TMC Conipliance 2
Officer, CNO VP of Nursing, VP of Hr, and CEO. Plaintiff even reported to DEA and DOV in April'301 62>
that there serious reportable events taking place and that claims were being submitted for sich wlio Has

not allowable.. TMC was not in Compliance with Participation of standards and Regulations and State

laws and falsely submitted claims and Submitted claims as a result. TMC gained false accreditation from
JACHO in February 2017 for not Reporting Sentinel events SRE’s that had taken prior to the survey.

JACHO accreditation is a prerequisite to be authorized to submit claims to CMS. But that is exactly what

TMC did. Therefore all claims submitted were false. TMC submitted claims based on prior Diagnosis’s

on patients from prior admissions. TMC falsely certified that a anesthesiologist Certified that they made a

face to face assessment. See CMS investigation.

It should be duly noted that TMC never notified CMS or Credited CMS for False claims submitted for
Reimbursement nor did they report SRE’s and submitted claims for such. Never did TMC own up to
wrong doing. TMC Counsel states that these were Bald Accusations this is not True. TMC states that
relator is a At will employee this again not the fact, Relator received annual appraisals and received raises
and received raises as a result and benefits for over 11 years. The only time a employee can be terminated
is when after 3 warnings and on fourth warning can be terminated for just cause. Therefore Relator had a

contract. Emphasis added. Relator reported on November 9,2016 and went to Compliance November 10,

46
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 2 of 142

2016 as he had done prior about a serious medication error and had gone to the attending physician and

notified him of this event and how false claims were submitted for such. Relator lost his job the next day.

Relator met with HR on November 16, 2016 and CNO Jinks January 21, 2016 and VP HR of TMC each

time Relator was asked what do I want relator stated he wants people held accountable.

Relator has handed in disclosure statement provided to the US attorney which clearly spells out what was
happening to the Patients. TMC even in their first statement state these were bald accusations. TMC fails

to address and take corrective measures and report.

TMC states that they did not know what was going on as far as Relator reporting internally and externally
this is false. They state that they did not know who Relator had been threatened with a gun if he did not
keep his mouth shut. This again is false DEA DOJ, TMC Compliance, Risk Management, legal Counsel
and Security were all present in April 2016. TMc submitted claims that were not Face to Face when their
employees were sleeping and then back dated and timed as if they had. This was also fantasia had left the

hospital for 5 hours then did the same when he returned. False Claims were submitted for such.

TMC provided care to Medicare patients that was so substandard and in such a Manner and also
provided by a non licensed Pharmacist who was not eligible to provide care and submit claims for
such. TMC submitted claims for thousands of patients from 12/31/14 to 2/7/17 this also included
compounded drugs that pharmacist dispensed. If the Government had known would have never
paid those Claims. Plaintiff had reported numerous instances of Serious reportable Events that
claims submitted and were not allowable and that were not Reported and is Mandatory to Report
under CMS and DPH Regulations and not billable but that is exactly what was taking place at
TMC and claims submitted for such this was from 2012 to November 2018. Thus had the
Government known would have never paid those Claims. Plaintiff was reporting to HR and
Compliance November 2016 and also a Doctor whose patient had a Serious Medication error on

November 9, 2016 and claims submitted by Relator but it was after midnight and because the

47
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 3 of 142

charges relator had been submitted and could not be credited, when reporting, this was less than
68 hours post reporting who that doctor had gone to Risk Management and again this was
reiterated when meeting with CNO VP of Nursing Jinks January 21, 2017 and VP of HR Sean
Sullivan on February 22, 2017. This was during the Appeal Process. . On each occasion Plaintiff
spoke up that this was not allowable and was Retaliated and Discriminated against as a Licensed
Practitioner in the State of Massachusetts which Plaintiff is mandated to do so under his License
about what wrong doing that was going on and the cover up that had ensued and Submitted
claims to CMS and Mass Health and HMO sponsored HMO’s and Free Care Pool at TMC.

TMC took the attitude see no evil; hear no evil speak no evil. Don’t ask don’t tell Plaintiff
endured 5 years of false accusations made about Plaintiff for speaking up,, he was even being
threatened with a gun by coworker Fantasia who was bringing a gun in the hospital, if he did not
keep his mouth shut about Falsifying of Patient Records, Patient Abandonment and Neglect and
Abuse and claims submitted for such. TMC States they did not know who this involved. This is
not the case Relator spilled the beans about everything on April 2016 to DEA DOJ. This was for
speaking up loudly internally about was happening at TMC, this was Protected Activity and
Conduct. This also included the nurses, nursing supervisors and nurse educator, Compliance and
risk management, TMC legal counsel and Doctors and Managers of Respiratory after each of the
following incidents occurred and Plaintiff was falsely accused of drinking on the job and
demanded to be tested and found clean and returned to work this was after the patient died due to
wrong contrast given by a doctor and also a child was also Murdered at TMC May 22, 2014. This
was Munchausen by Proxy and evidence was with held to BPD and ADA Dave Deacons and not
reported to DPH or CMS but yet Claims submitted for reimbursement. This had involved a
patient Caleb Arel. When meeting with DEA in April 2016. When plaintiff divulged this incident
and many other incidents, then two months later a text message read from Fantasia to Manager
Lussier 2 months later after Plaintiff met with DEA DOJ after Plaintiff reported falsifying of

Patient records, Murder of a child and false claims being submitted, he also reported patient

48
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 4 of 142

Abandonment Neglect and abuse, and something wrong with the pharmacy medications, and also
being threaten with a gun if he did not keep his mouth shut about everything that was going on at
TMC. Present at this meeting was TMC security who has the power to Arrest, TMC Legal
Counsel, Risk Management, 2 DEA agents Jed Nitzberg being one, Compliance was also present
Plaintiff stated that TMC was not in Compliance with Conditions of Participation with CMS or
Mass Health, or Medicare sponsored HMO’s. Relator got hurt on the job in 2015 as a result of a
patient not being properly medicated as a result of a pharmacist preparing drugs that were diluted
and hurt his shoulder and was seen in the emergency room twice and was under the care of a
physician as a result. This patient weighed over 350 pounds Relator held him down on the Cath
Scan Table prevented him from falling off the table and extubating himself anesthesia was paged
stat arrived with their black bag with drugs and refused to medicate the patient. The test was
aborted, the patient was returned to MICU Relator went to the emergency room and was treated
for his injury not once but twice. That patient was medicated with enough drugs that would have
put a horse down but did not as a result of that patients premade bags of drugs being prepared by
anon licensed pharmacist that was not authorized to care for Medicare patients. Realtor, Nurses

and Doctors filled out incident reports related to this matter.

By TMC withholding evidence from BPD could be construed by the Court as Accessory after the
Fact or Obstruction of Justice or even Aiding and Abetting. After Relator reported 2 months later
a text message read when you going to get rid of Jack from Fantasia to Lussier Manager her
response was I am working on it, this will take time. This was pretextual in nature. This was on or
about June 2016 2 months after Plaintiff disclosed to the DEA DOJ what was happening and
False Claims submitted and failure to report and Murder on the night the drugs went missing and
something was wrong in the Pharmacy and Failure to Report SRE’s. This clearly shows

Retaliation and Discriminating against the plaintiff for Reporting and treated the Plaintiff

49
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 5 of 142

differently than any other employee for reporting. This was witnessed by Jack Roche who has

provided a notarized affidavit to the Plaintiff.

Jack Roche in October 2014 took the billing sheets off the computer and handed them to then Manager
Curro who stated to Roche that those billing sheets were highly confidential and the Last step before

claims were to be submitted for reimbursement. This is contrary to Counsels assertions.

The hospital news letter from 2009 states that a respiratory therapist will always go out on transports in

the Nicu and that a respiratory therapist will go out only when needed on the Picu transports.

This changed in 2011 when announced at a town meeting held in wolf auditorium this was stated by CNO
Jinks as a result of Obama care being implemented and that TMC had to generate revenue. At this time
jinks came up with the idea of having the pulmonary function lab take equipment to the physician’s
outpatient clinic in the Biewind building and perform flow volume loops on those DR’s outpatient’s these

averaged 30 patients a day and was a kick back to those physicians to gain referrals.

TMC even came up with creating a sham real-estate company and leased out space to physicians at below
market value. Those physicians in turn would claim that rent as a tax right off as a result of paying rent
for that office space to TMC a nonprofit. This in reality meant the physicians were getting their office

space for free. This was in return for patient referrals this was a kick back.
TMC even opened a off shore Cayman bank account to hide money. This stated in their cost reports.

A internal confidential email came out in may 2011 from the then Nurse manager of the Nicu. That the
night shift female respiratory therapist were not assessing their patients, checking on their patients for
hours on end and were sleeping at night providing substandard care falsifying patient records and
submitting claims for such. TMC policy states that if care is provided not within regularatory standards is

not appealable.

50
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 6 of 142

On November 11, 2016 Relator was doing his job documenting at the patient’s bedside on a work station
on wheels he had provided his treatments, this was while his coworkers slept in the basement then later
back dated and submitted claims for such. His manager stated under Oath she gave a warning to BC a
female for watching movies on her IPAD. BC does not own a IPAD and was given a warning for sleeping
on the job and falsifying patient records. The manager also found KF and LH aka Lunesta sleeping down
in the basement rather than providing patient care and later documented down in the basement or up in the
PICU office or NICU office and then submitted claims as if they had in fact provided care while they

slept.

INTRODUCTORY STATEMENT

1. Plaintiff— John Karvelas brings this action, alleging that the Defendants have violated laws
related to Mandatory Reporting and Submitting Claims for such events, also double billing, Kick Backs,
False Accreditation, False Certification, False Cost Reports, not being in Compliance with the Conditions
of Participation of Medicare. TMC submitted claims for substandard care and had the government known
would never have paid those claims.

JURISDICTION & VENUE

2. This Court has jurisdiction over this action under the Federal FCA, 31 U.S.C. §§ 3732(a),
and 28 U.S.C. §§ 1331 and 1345 and has pendent jurisdiction over the Massachusetts FCA state law
claims pursuant to 28 U.S.C. § 1367. Also under 105 CMR 130.332(c) 105 CMR 140.308 (c) and
(MGL. C. 149,s 187) and (MGL c 305 of the acts of 2008. The Defendants can be found in, reside in and
transact business in this judicial district and acts proscribed by the Federal FCA and Massachusetts FCA
have been committed by the Defendants in this judicial district.

3. To Plaintiff—Relator’s knowledge, jurisdiction over this action is not barred by 31 U.S.C.
§ 3730(e) or Mass. Gen. Laws Ch. 12, § 5G: there is no civil suit or administrative proceeding involving
the allegations and transactions herein to which the United States or the Commonwealth of Massachusetts

is a party; there has been no “public disclosure” of these allegations or transactions; and Plaintiff—Relator

51
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 7 of 142

is the “original source” of the information on which these allegations are based—Relator has voluntarily
disclosed to the United States and Commonwealth of Massachusetts the information on which allegations
or transactions in a claim are based before filing this complaint and has knowledge that is independent of
and materially adds to any publicly disclosed allegations or transactions. Furthermore, the fact that many
thousands of claims presented to government healthcare programs (including Medicare and Medicaid)
were inaccurate in the manner described in this Complaint is a material fact, which, if known to the
United States and the Commonwealth of Massachusetts, would have caused those claims to be denied.

4. Venue is appropriate as to the Defendants since the Defendants can be found in, resides in
and transact business in this judicial district and acts proscribed by the Federal FCA and Massachusetts
FCA have been committed by the Defendants in this judicial district. Therefore, within the meaning of 28
U.S.C. §§ 1391(b) and (c) and 31 U.S.C. § 3732(a), venue is proper.

PARTIES

5. Plaintiff- John Karvelas is an individual with a principal place of residence in
Massachusetts. He brings this lawsuit as a way to correct a terrible wrong and let the public know what
truly happened to the Patients. Plaintiff worked at TUFTS Medical Center as a full time respiratory
therapist from December 2005 through November 2016.

6. Defendant TUFTS Shared Services, Inc. d/b/a TUFTS Medical Center, Inc. (“TMC”) is a
nonprofit corporation organized and existing under the laws of the Commonwealth of Massachusetts

providing medical care to the public with a principal office at 171 Harrison Avenue, Boston, MA 02111.

FEDERAL AND STATE HEALTH INSURANCE PROGRAMS
7. The Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.
(“Medicare”), is a Health Insurance Program administered by the Government of the United States that is
funded by taxpayer revenue. The program is overseen by the United States Department of Health and
Human Services (“HHS”) through the Centers for Medicare and Medicaid Services (“CMS”). Medicare

was designed to be a health insurance program and to provide for, among other things, the payment of

52
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 8 of 142

partial primary or secondary coverage, which includes a sliding scale deductible based on income. Low
income residents who are enrolled in MassHealth, ConnectorCare, Medicare, or other insurance can
qualify for Health Safety Net secondary for certain services not covered by their primary insurance. The
Health Safety Net pays acute hospitals and community health centers based on claims, which are
adjudicated to verify that the patient qualifies and the services are eligible for payment. Health Safety Net
payment rates for most services are based on Medicare payment principles. An estimated 285,000
individuals benefited from Health Safety Net payments in 2016.

13. The Health Safety Net is not insurance. It is a payor of last resort that provides access to
essential health care services for low-income uninsured and underinsured Massachusetts residents and
reimburses acute care hospitals and community health centers for allowable services provided to this
population. The sources of funding for the Health Safety Net include assessment on acute hospitals’
private sector charges, surcharge on payments by HMOs, insurers, third party administrators, and
individuals, and offset funding for uncompensated care from the Medical Assistance Trust Fund. Like the
Commonwealth Care Trust Fund, the Health Safety Net Trust Fund receives transfers of revenue from
public funds of the Commonwealth, which can be made through a line-item appropriation.

14. For 2016, the Health Safety Net made $231 million in payments to hospitals in
Massachusetts, including TMC.

15.. Together, the programs described in paragraphs 9 through 17 shall be referred to as
“Government Health Care Programs.”

16. Government Health Care Programs account for approximately 60% of TMC’s revenue, a
higher percentage than at many other hospitals.

FEDERAL ANTI-KICKBACK LAWS

17. The Medicare and Medicaid Patient Protection Act, also known as “the Anti-Kickback
Statute,” 42 U.S.C. § 1320a-7b(b), arose out of congressional concern that the remuneration and gifts
given to those who can influence health care decisions corrupt medical decision-making and can result in

the provision of goods and services that are more expensive and/or medically unnecessary or even

54
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 9 of 142

harmful to a vulnerable patient population. To protect the integrity of Government Health Care Programs,
Congress enacted a prohibition against the payment of kickbacks in any form. The Anti-Kickback Statute
was enacted in 1972 “to provide penalties for certain practices which have long been regarded by
professional organizations as unethical, as well as unlawful and which contribute appreciably to the cost
of the Medicare and Medicaid programs.” H.R. Rep. No. 92-231, 92d Cong., Ist Sess. 108 (1971),
reprinted in 1972 U.S.C.C.A.N. 4989, 5093.

18. In 1977, Congress amended the Anti-Kickback Statute to prohibit receiving or paying “any
remuneration” to induce referrals and increased the crime’s severity from a misdemeanor to a felony with
a penalty of $25,000 and/or five years in jail. See Medicare and Medicaid Anti-Fraud and Abuse
Amendments of 1977, Pub. L. No. 95-142, 91 Stat. 1175 (1977), codified as amended at 42 U.S.C. §§
1320a-7b(b)(1)(A) and (B) (1994). In doing so, Congress noted that the purpose of the Anti-Kickback
Statute was to combat fraud and abuse in medical settings that “cheat[] taxpayers who must ultimately
bear the financial burden of misuse of funds . . . [that] divert{] from those most in need, the nation’s
elderly and poor, scarce program dollars that were intended to provide vitally needed quality health
services . .. [and that] erode[] the financial stability of those state and local governments whose budgets
are already overextended and who must commit an ever-increasing portion of their financial resources to
fulfill the obligations of their medical assistance programs.” See H.R. Rep. No. 95-393, pt. 2, at 37,
reprinted in 1977 U.S.C.C._A.N. 3039, 3047.

19. Through the amendments Congress sought to “give a clear, loud signal to the thieves and
the crooks and the abusers that we [Congress] mean to call a halt to their exploitation of the public and the
public purse.” 123 Cong. Rec. $31767 (daily ed. Sept 30, 1997) (statement of Sen. Talmadge).

20. In 1987, Congress again strengthened the Anti-Kickback Statute to ensure that kickbacks
masquerading as legitimate transactions did not evade its reach. See Medicare-Medicaid Antifraud and
Abuse Amendments, Pub. L. No. 95-142; Medicare and Medicaid Patient and Program Protection Act of
1987, Pub. L. No. 100-93.

21. The Anti-Kickback Statute prohibits any person or entity from knowingly and willfully

55
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 10 of 142

offering to pay or paying any remuneration to another person to induce that person to purchase, order, or
recommend any good, service, or item for which payment may be made in whole or in part by a
Government Health Care Program, which includes any state health program funded in part by the federal
government. 42 U.S.C. §§ 1320a-7b(b), 1320a-7b(f).
22. The Anti-Kickback Statute provides, in pertinent part:
(b) Illegal remunerations

* *

Whoever knowingly and willfully offers or pays any remuneration
(including any kickback, bribe, or rebate) directly or indirectly, overtly or
covertly, in cash or in kind to any person to induce such person —

To refer an individual to a person for the furnishing or arranging for

the furnishing of any item or service for which payment may be made

in whole or in part under Federal health care program, or

To purchase, lease, order or arrange for or recommend purchasing,

leasing or ordering any good, facility, service, or item for which

payment may be made in whole or in part under a Federal health care
program,

Shall be guilty of a felony and upon conviction thereof, shall be fined
not more than $25,000 or imprisoned for not more than five years, or both.

42 U.S.C. § 1320a-7b(b).

23. A transaction may violate the Anti-Kickback Statute even when a payor’s unlawful intent is
not its exclusive intent. It is enough that “any one purpose of the remuneration may be to induce or
reward the referral or recommendation of business payable in whole or in part by a Federal health care
program.” OIG Compliance Program Guidance for Pharmaceutical Manufacturers, 68 Fed. Reg. 23731
(May 3, 2003) (emphasis added). In other words, even “a lawful purpose will not legitimize a payment
that also has an unlawful purpose.”

24, In addition to criminal penalties, a violation of the Anti-Kickback Statute can also subject
the perpetrator to exclusion from participation in Government Health Care Programs (42 U.S.C. § 1320a-
7(b)(7)), civil monetary penalties of $50,000 per violation (42 U.S.C. § 1320a-7a(a)(7)), and three times

the amount of remuneration paid, regardless of whether any part of the remuneration is for a legitimate

56
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 11 of 142

purpose, 42 U.S.C. § 1320a-7a(a).

25. The Anti-Kickback Statute not only prohibits outright bribes and rebate schemes, but also
prohibits any payment, gift, or other remuneration by a company to a physician or other person which has
as one of its purposes the inducement of the physician to use the company’s products or the inducement
of the physician to influence or recommend the use of the product.

26. Compliance with the Anti-Kickback Statute is a precondition to participation as a health
care provider under Government Health Care Programs, including Medicare. Moreover, compliance with
the Anti-Kickback Statute is a condition of payment for any claims for which Medicare reimbursement is
sought. Every provider who enters into a contract with Medicare specifically acknowledges in its provider
contract that the provider understands “that payment of a claim by Medicare is conditioned upon the
claim and the underlying transaction complying with such laws, regulations and program instructions
(including, but not limited to, the Federal anti-kickback statute and the Stark law), and on the [provider]’s
compliance with all applicable conditions of participation in Medicare.”

27. Medicare claims for reimbursement of any goods or services that were the subject of a
kickback constitute false claims. See False Claims Act discussion, infra. This is because compliance with
the Anti-Kickback Statute is a precondition to participation as a health care provider under Government
Health Care Programs, including Medicare. Moreover, compliance with the Anti-Kickback Statute is a
condition of payment for any goods or services reimbursed by Medicare, including medical devices and
related medical procedures using those devices.

28. Furthermore, the Anti-Kickback Statute was amended, effective March 23, 2010, to
expressly provide that: “In addition to the penalties provided for in this section or section 1320a-7a of this
title, a claim that includes items or services resulting from a violation of this section constitutes a false or
fraudulent claim for purposes of (the False Claims Act].” Consequently, any kickbacks paid on or after
March 23, 2010, that caused reimbursement claims to be presented to the government for payment would

result in actionable false claims regardless of the provisions of any provider agreement.

57
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 12 of 142

FEDERAL FALSE CLAIMS ACT

29. The Federal False Claims Act (“FCA”), 31 U.S.C. § 3729(a)(1), makes “knowingly”
presenting or causing to be presented to the United States any false or fraudulent claim for payment a
violation of law for which the affected government party may recover three times the amount of the
damages the government sustains and a civil monetary penalty of between $10,781.40 and $21,562.80.

30. The Federal FCA, 31 U.S.C. § 3729(a)(2), makes “knowingly” making, using, or causing to
be used or made a false record or statement to get a false or fraudulent claim paid or approved by the
United States a violation of law for which the affected government party may recover three times the
amount of the damages the government sustains and civil monetary penalties.

31. The Federal FCA, 31 U.S.C. § 3729(a)(3), makes any person who conspires to defraud the
United States by getting a false or fraudulent claim allowed or paid, liable for three times the amount of
the damages the affected government party sustains and a civil monetary penalties.

32. The Federal FCA, 31 U.S.C. § 3729(b), defines “knowing” or “knowingly” to mean that a
person, with respect to relevant information: (1) has actual knowledge of the information; (2) acts in
deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of the truth
or falsity of the information, and no proof of specific intent to defraud is required.

33. The Federal FCA, 31 U.S.C. § 3729(c), defines a “claim” to include any request or demand,
whether under contract or otherwise, for money or property which is made to the government, its
representative, contractor, grantee, or other person if the government party in question (i.e., the United
States) provides any portion of the money or property which is requested or demanded, or if the
Government will reimburse such contractor, grantee, or other recipient for any portion of the money or
property which is requested or demanded.

MASSACHUSETTS FALSE CLAIMS ACT

34. The Massachusetts False Claims Act, Mass. Gen. Laws Ch. 12, § 5B(1) (“Massachusetts

FCA”), makes “knowingly” presenting or causing to be presented to Massachusetts any false or

fraudulent claim for payment, a violation of law for which the Commonwealth may recover three times

58
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 13 of 142

the amount of the damages the government sustains and a civil monetary penalty of between $5,500 and
$11,000 per claim.

35. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5B(2), makes “knowingly” making,
using, or causing to be used or made a false record or statement to get a false or fraudulent claim paid or
approved by Massachusetts, a violation of law for which the Commonwealth may recover three times the
amount of the damages the government sustains and a civil monetary penalty of between $5,500 and
$11,000 per claim.

36. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5B(3), makes any person who
conspires to defraud Massachusetts by getting a false or fraudulent claim allowed or paid, liable for three
times the amount of the damages the affected government party sustains and a civil monetary penalty of
between $5,500 and $11,000 per claim.

37. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5A, defines “knowing” or
“knowingly” to mean that a person, with respect to relevant information: (1) has actual knowledge of the
information; (2) acts in deliberate ignorance of the truth or falsity of the information; or (3) acts in
reckless disregard of the truth or falsity of the information, and no proof of specific intent to defraud is
required.

38. The Massachusetts FCA, Mass. Gen. Laws Ch. 12, § 5A, defines a “claim” to include any
request or demand, whether under contract or otherwise, for money or property which is made to the
government, its representative, contractor, grantee, or other person if the government party in question
(i.e. the Commonwealth of Massachusetts) provides any portion of the money or property which is
requested or demanded, or if the Government will reimburse such contractor, grantee, or other recipient
for any portion of the money or property which is requested or demanded.

FACTUAL ALLEGATIONS

A. BILLING IRREGULARITIES

18. Duplicative Billing

39. The Respiratory Care Department at TMC maintains billings records such as the “Daily

59
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 14 of 142

Transaction Audit Report” (the “Report”). The Report, which is printed every day, shows what services
are billed for patients in the department. For more than a decade during Plaintiffs tenure Leslie Lussier,
the Director of Respiratory Care, would review the Report every day and was aware that there were
multiple fraudulent bills produced. For example, ventilator therapy for adult patients should be billed at
two rates: $794 for the initial 24-hour period (using service code 56402114) and $471 per day for “second
and subsequent days” (using service code 56402128). Similarly, the first day using a high-flow nasal
cannula is billed at $587 (service code 56401768), with subsequent days billed at $270 (service code
56401776), and the initial 24-hour period for nitric oxide therapy is billed at $7,619 (service code
56402888), then subsequent hours are billed at $190 each (service code 56402870).

40. It is never appropriate to bill both “first day” and “subsequent day” charges on the same
day. But that is exactly what TMC has done, on numerous occasions. TMC also billed same-day charges
for therapies or services that could not have been used for or provided to any given patient on the same
day.

41, By coincidence in July 2012, Plaintiff's next-door neighbor, hereinafter referred to as FA
(who at the time was 66 years old) was rushed to TMC for multiple arterial bypass surgery. From
conversations with F-A, a Medicare recipient, Relator learned that FA was on a ventilator for a week.
However, when TMC billed Medicare for the provision of nitric oxide services at $7,600 for the first day
(as is proper) but then also separately billed the government for each hour of that first day, i.e. an
additional $4,560 (24 times the hourly rate of $190).

42. However, this was no isolated incident, but one of thousands of deliberate over-billings.

A review of just a few days of billing in February 2017 reveals multiple instances of fraudulent billing:

(a) January 22, 2017 Relator met VP CNO Terry Hudson Jinks day
prior telling all.

For patient AF, TMC billed five “asthma pathway” charges

(56402250) at $450 each, on January 22, 2017, and then a sixth on January
23, 2017.

60
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 15 of 142

(b) February 8, 2017

For patient PC, TMC billed for adult High Frequency Oscillatory
Ventilation (“HFOV”) first-day (service code 56401598) at $795, and an
adult subsequent-day ventilator charge (56402128) at $471, on the same
day. HFOV was not used on the Adult side of TMC.

For patient JG, TMC billed ¢hirty internal transport charges (service
code 56402829) on one day for a total charge of $14,250. These internal
transport charges are for moving a patient around inside the hospital for
example a patient might be moved on a portable breathing machine between
the ICU to the CT Scan machine. A patient might be moved once or twice
in a day but it is inconceivable that a patient would undergo 30 chargeable
internal transports in a single day.

(c) February 9, 2017

For patient S7, TMC billed twelve adult subsequent-day ventilator
charges (56402128) at $471 each, on the same day for a total charge of
$5,652.

For patient LB, TMC billed an adult first-day high flow cannula charge
(56401768) at $587, an adult first-day ventilator charge (56402110) at $795,
and an adult BIPAP” first-day charge (56402802) at $344 even though
these three modes of treatment are no complimentary but alternatives.

For patient GS, TMC billed two adult first-day ventilator charges
(56402110) at $795 each.

(d) February 13, 2017

For patient SG, TMC billed an adult nitric oxide first-day charge
(56402888) at $7,619 and a nitric oxide one-unit-per-hour charge
(56402870) at $190 on the same day.

For patient GF, TMC billed an adult nitric oxide first-day charge
(56402888) at $7,619 and a nitric oxide one-unit-per-hour charge
(56402870) at $190 on the same day, and billed for two adult subsequent-
day ventilator charges (56402128) and one adult HFOV subsequent day
charge (56402799) at $471 each, on the following day, February 14, 2017.
Nitric oxide is billed as a specialty drug.

For patient RC, TMC billed an adult first-day ventilator charge
(56402110) on each of two consecutive days—February 13 and 14, 2017—
at $795 each.

(e) February 14,2017

61
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 16 of 142

For patient AMH, TMC billed two adult subsequent-day ventilator
charges (56402128) at $471 each, on the same day.

For patient WS, TMC billed two adult subsequent-day ventilator
charges (56402128) at $471 each, on the same day.

For patient JC, TMC billed an adult first-day ventilator charge
(56402110), at $795, and an adult subsequent-day ventilator day charge
(56402128) at $471, both on the same day.

(f) February 21, 2017

For patient BGA, TMC billed two neonatal Nasal Intermittent Positive
Pressure Ventilation (“NIPPV”) subsequent day charges (56401661) at
$471 each.

For patient BBJ, TMC billed two pediatric/neonatal subsequent day
Continuous Positive Airway Pressure (“CPAP”) charges (56402365) at
$344 each. The nicu is not covered under DRG.

For patient WP, TMC billed two Heated Trachestomy Collars (“HTC”)
first-day charges (56402063) at $417 each.

For patient SYZ, TMC billed two adult BIPAP first-day charges
(56402802) at $344 each.

(g) February 22,2017 The day relator met VP HR and told all. It is
ironic or fate is when CMS Report Dated 2/7/17 that a
pharmacist is not a pharmacist

For patient BP, TMC billed three adult BIPAP first-day charges
(56402802) at $344 each. This was the day I met VP Sean Sullivan

(h) February 23,2017

For patient AS, TMC billed two adult subsequent-day ventilator day
charges (56402128) at $471 each.

For patient JR, TMC billed two adult first-day ventilator charges
(56402110) at $795 each.

19. Billing for Services Not Provided
43. The following are examples, all on February 9, 2017, of cases where there was billing for
services not provided:
(i) In respect of patient BP, a patient admitted with a diagnosis of
cardiogenic shock NEMC billed for the application of

continuous positive airway pressure (“CPAP”). However, on
review of the Daily Non-Invasive Ventilator Census, no values

62
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 17 of 142

are recorded of his response. This means that the treatment
was not rendered, which is typically because the patient is
non-compliant i.e. refuses to wear the breathing mask;

(ii) In respect of patient ME, a patient admitted with a diagnosis of
COPD exacerbation NEMC billed for the application of non-
invasive bi-level positive airway pressure (“NIV BPAP”).
However, on review of the Daily Non-Invasive Ventilator
Census, no values are recorded of his response. This means
that the treatment was not rendered, which is typically because
the patient is non-compliant i.e, refuses to wear the breathing
mask;

(iii) In respect of patient WC, a patient admitted with a diagnosis
of acute respiratory distress, NEMC billed for the application
NIV BPAP. However, on review of the Daily Non-Invasive
Ventilator Census, no values are recorded of his response.
This means that the treatment was not rendered, which is
typically because the patient is non-compliant i.e. refuses to
wear the breathing mask;

(iv) In respect of patient PB, a patient admitted with a diagnosis of
a perforated lung, NEMC billed for non-invasive ventilation.
However on review of the Daily Invasive Ventilator Census,
no values are recorded of his response. This means that the
treatment was not rendered, which is typically because the
patient is non-compliant i.e. refuses to wear the breathing
mask;

(v) In respect of patient CE, a patient admitted for the intubation
of a balloon pump, NEMC billed for invasive ventilation.
However on review of the Daily Invasive Ventilator Census,
no values are recorded of his response. This means that the
treatment was not rendered, which is typically because the
patient is non-compliant i.e. refuses to wear the breathing
mask;

(vi) In respect of patient RL, a patient admitted with a diagnosis of
aortic stenosis, NEMC billed for invasive ventilation.
However, on review of the Daily Invasive Ventilator Census,
no values are recorded of his response. This means that the
treatment was not rendered, which is typically because the
patient is non-compliant i.e. refuses to wear the breathing
mask.

20. Unbundling of Services
44. During Plaintiff tenure, TMC utilized a multi-specialty in-house “rapid response” team to

deal with medical emergencies for patients of the Hospital. Each use of the rapid response team should

63
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 18 of 142

generate a single bill for approximately $2,000. However, Plaintiff is aware that TMC billed separately
for the participation of a Respiratory Therapist on the team.

45. Many of the patients for whom such fraudulent charges were generated were/are
beneficiaries of Federal or State Programs, and these fraudulent charges were either billed directly to
those Programs or incorporated into the Hospital’s annual cost reports. Thus, the Governments have paid
many of these fraudulent claims.

21. Billing for Services Ineligible for Reimbursement Because They Were Not Provided
by Licensed Respiratory Therapists as Required by Medicare Rules

46. In order to be eligible for reimbursement by Medicare, respiratory therapy services must be
fully documented in the medical records. The documentation must clearly indicate that the services
rendered were reasonable and medically necessary and required the skills of a licensed respiratory
therapist.

47. Prior to March 2018, nurses at TMC who were not licensed respiraitory therapists routinely
administered breathing treatments to hospitalized patients via the Pyxis Medstation system.

48. In those cases, because licensed respiratory therapists did not administer the treatments,
claims for reimbursement were ineligible for reimbursement. But if the services had in fact been
performed by respiratory therapists, reimbursement would have been available. Accordingly, each time
such treatments were administered, a billing opportunity was lost because nurses are not able to separately
bill for such services.

49, To recapture the lost billing opportunity, respiratory therapists routinely submitted false,
after-the-fact bills claiming that they—licensed respiratory therapists not nurses—had administered the
breathing treatments even though this was not true. Each of these treatments cost $190 per administration.

50. In March 2018, Leslie Lussier announced to respiratory therapists during a “morning
huddle” that nurses would no longer administer breathing treatments out of the Pyxis Medstation system.
This announcement was an admission that TMC had been fraudulently billing for treatments that had not

been provided by respiratory therapists, in violation of Medicare coverage rules.
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 19 of 142

22. Upcoding or Bundling of Services to Increase Reimbursement

51. Traditionally, physicians at TMC and other hospitals relied on a central lab for testing
patient electrolyte values. While this testing is highly accurate and relatively inexpensive, there is a
waiting period for the results up to an hour, and physicians often desire more immediate information for
their clinical decisions.

52. In or around April 2014, TMC announced that its neonatal intensive care unit (NICU) had
implemented a blood gas program. The new program allows staff to measure blood glucose or arterial
blood gases and analyze tiny blood sample at the bedside, with nearly instantaneous results using a point-
of-care arterial blood gas analyzer. This is an expensive piece of equipment that tests for the amounts of
arterial gases, such as oxygen and carbon dioxide, but is also capable of reporting concentrations of
lactate, hemoglobin, hematocrit, and several electrolytes. Upcoding was also claims submitted for SRE’s
that were upcoded to Cardiac Arrest.

53. At the instruction of Donna Kelly, Assistant Director of Respiratory Care, one of the two
departments that is responsible for implementation of the program, hospital staff are charging for more
extensive panels than are ordered or are medically necessary. Typically, physicians have the most
frequent and urgent need for an electrolyte panel, which is one of the least expensive tests. However,
despite the lack of medical necessity, staff were ordered to run for running a more expensive test that
included electrolytes but also include items that were neither ordered nor medically necessary. These
additional results were discarded. Because the more expensive test was done as a matter of routine, and
was not ordered or medically necessary, TMC’s charges to Medicare and MassHealth were inflated.

B. UNLAWFUL KICKBACKS BY TMC TO DEFENDANT EASCARE

54. TMC is an acute care hospital licensed to provide “medical control” to ambulance services.
“Medical control” is defined to mean:

the clinical oversight by a qualified physician to all components of the EMS
system, including, without limitation, the Statewide Treatment Protocols,

medical direction, training of and authorization to practice for EMS
personnel, quality assurance and continuous quality improvement.

65
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 20 of 142

105 CMR 170.300.

55. For more than a decade TMC has contracted with Eascare, LLC, to provide pre-hospital

advanced life support services pursuant to an agreement (the “Affiliation Agreement”) dated February 11,

2009 and renewed through November 15, 2017.

56. The current Affiliation Agreement was signed by Therese Hudson-Jinks, RN, MSN, Senior

Vice President of Patient Care Services at TMC.

57. The Affiliation Agreement provided that, inter alia:

Hospital shall replenish medications and controlled substances (“Drugs”), to
the extent such drugs are available for replenishing, utilized by [EasCare]
Staff in rendering services to patients transferred to Hospital. Hospital shall
charge [EasCare] for Drugs in accordance with its then current cost[s]. ... At
all times, the parties shall comply with all applicable state and federal
healthcare payment and coverage rules and regulations.

58. Federal regulations provide that such an ambulance-replenishing arrangement will not be

considered a violation of the Anti-Kickback Statute (““AKS”) so long as, inter alia:

The “drugs or medical supplies (including linens) [were] used by the
ambulance provider ... in connection with the transport of a patient
by ambulance to the hospital”;

“the ambulance that is replenished [is] used to provide emergency
ambulance services [at least] an average of three times per week, as
measured over a reasonable period of time”;

the arrangement does “not take into account the volume or value of
any referrals or business otherwise generated between the parties for
which payment may be made in whole or in part under any Federal
health care program (other than the referral of the particular patient to
whom the replenished drugs and medical supplies were furnished)”;
and

the hospital “replenish[es] medical supplies or drugs on an equal basis
for all ambulance providers” that bring patients to the hospital.

CF.R. §§ 1001.952(v)(1), (2)(iii), and (3)(i)(A) (emphasis added).

59. On its face, the Affiliation Agreement between TMC and EasCare qualifies for the “safe

harbor” provided by these regulations. However, in practice Defendants did not comply with these

regulations — or even with the terms of the Affiliation Agreement itself. For example, TMC

66
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 21 of 142

“replenished,” on a weekly basis, medicines that had not been “used ... in connection with the transport of
a patient to TMC,” including medicines that had been administered while stocked onboard Brewsters
ambulances.

60. Every Monday or Tuesday Plaintiff personally witnessed Eascare technicians delivering
trays of expired and used drugs to the hospital pharmacy. The trays would contain approximately 100
vials of expired medicines such as Epinephrine, Atropine, Sodium Bicarbinate, Toradol and Narcan and
Albuterol. Plaintiff estimates each tray would have a replacement value of around $10,000. Plaintiff also
personally witnessed many occasions when the Hospital “replenished” medications and respiratory-care
supplies (e.g., nasal cannulas) for an EasCare ambulance after a run, even when no such EasCare
medications or supplies could have been “used ... in connection with the transport of a patient” because
the Respiratory Therapist who had been on that ambulance run had used medications and supplies that he
had brought with him. Eascare was exchanging drugs for Brewster ambulance who administers these
drugs. Brewster owns Eascare. Safe harbor would then not apply. TMC never replenished drugs to Boston
EMS, Fallon, Armstrong, Atlantic, and surrounding Ambulance services that brought patients to TMC.

61. The illegal “replenishments” were additional, extra-contractual, undisclosed kickbacks paid
by TMC to EasCare in exchange for its agreement to bring patients to TMC instead of taking them to
other hospitals. This was for rapid discharges and to gain a rapid admission as a result. Therefore was
allowed to submit claims as a result.

62. Moreover, under threat of disciplinary action, Therese (“Terry”) Hudson-finks (then Vice-
President of Nursing Services), Leslie Lussier (then Director of Respiratory Care), Donna Kelly (then
Assistant Director of Respiratory Care), required a Respiratory Therapist to accompany every EasCare
ambulance run involving a child patient, even though there was always a nurse present on the run and the
presence of a Respiratory Therapist was medically unnecessary.

63. Many of the runs on which TMC billed for the unnecessary presence of a Respiratory
Therapist, and/or for which TMC personnel authorized fraudulent billing by EasCare, were for

beneficiaries of Federal or State Programs, and these fraudulent charges were either billed directly to

67
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 22 of 142

those Programs or incorporated into the Hospital’s annual cost reports. In other words, the Governments
have paid many of these fraudulent claims. These were billed as emergent when in reality they were non —
emergent. This was authorized by the nurse who Relator had gone out on transport with she had no
authority to do so. This was also a kick back by TMC in return, to keep ambulances park outside TMC
could rapidly discharge patients and gain rapid admissions.

64. TMC managers and supervisors were well aware of these problems, and were alerted to
them by Plaintiff and coworkers on more than one occasion. Nevertheless, they did nothing to fix the
problems. Many of the patients for whom fraudulent bills were thus generated were beneficiaries of
Federal or State Programs, and these fraudulent charges were either billed directly to those Programs or
incorporated into the Hospital’s annual cost reports. Thus, the Governments have paid many of these
fraudulent claims. The Nurse who Relator went out on transport with would sign and authorize that
Eascare submit claims for Emergent transports which in fact was non emergent. That nurse had no
authority to do so and that document should have been signed by a Doctor, Nurse Practitioner, or Dentist,
See Eacare Audit Mass Health. Emphasis added.

C. RETALIATION

65. On 1/20/12 Plaintiff complained that a patient had coded as a result of a surgical Resident

had not answered their pages for 5 hours and that the Patient had Cardiac Arrested and was revived

then admitted to the SICU and billed for a ventilator initial day and ICU charges and medications
and Claims submitted for the entire Admission. This was not allowed under CMS and DPH Rules
for Mandatory reporting under SRE and not Billable. Emphasis Added. This patient was upcoded
from skin graft to cardiac arrest which gains a higher rate of reimbursement. When complaining
about this incident to anyone that would listen including nursing Supervisors. Plaintiff was then
falsely accused of drinking on the job and demanded to be tested was proven clean and returned to

work.

68
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 23 of 142

66. December 6, 2013 a patient received the wrong contrast coded and died the next day this
was a serious medication error and billing was not allowed and not reported to DPH or CMS and
claims were submitted for the entire admission. Plaintiff helped his coworker with this patient. This
patient was on a ventilator was billed for initial ventilator charge and was brought to CT Scan and
was charged $2500 for a Cath Scan and entire SICU charges this was not allowable under a SRE.
She was also upcoded from spinal catheter for becloven pump to cardiac arrest and anoxic brain
injury. This patient’s name was Donna Carcenaro. Plaintiff complained to supervisor Kelly this was

wrong.

67. May 22, 2014 a 7 y/o boy Caleb Arel was found unresponsive on Floating 7 pedi floor.
His mother was with him. The Male nurse and plaintiff ran with the child to the PICU. When
arriving the boy cardiac arrested. The mother was laughing as we coded her son. We as practitioners
found this very odd. We had a feeling something was wrong with this picture. The boys labs were
not reportable when they were ran in the Lab. Electrolytes were not reportable and his arterial Blood
PH was not reportable also. The hospital drew a toxic screen on the boy. We able to revive him
placed on a ventilator and numerous vent changes were made on his ventilator and charges submitted
by the plaintiff including Code Blue cardiac arrest. Plaintiff and the Nurse reviewed the child chart
and it stated that there was nothing wrong with this child and it was all psychological. The boy was
having continuous EEG’s performed at the time on floating 7 and there is a camera on that machine.
The mother was viewed on that video by the nurse and the plaintiff and that she was injecting her
son 7 times on camera and 2 other times she turned the camera away. We did not know what she was
injecting at that time. Plaintiff stated to the mother that she might want to call her husband at 3 am to
let him know that his son cardiac arrested. She stated they he was working in the morning and she

would call him in the afterncon. BPD was then called in.

That morning Plaintiff was questioned about what had happened and he stated that he was

emotionally drained and did not want to talk about it. Plaintiff went home when arriving began to

69
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 24 of 142

hysterically cry and his wife wanted to know what had happened at work. He stated that he could not
talk about it was so bad. In his heart, he knew the boys mother had tried to kill her son. On May 22,
2014 that night when arriving to work he later at 8 pm went to check on his coworker Jack Roche to
see if he needed a hand in the PICU. At that time when arriving a cardiac baby had arrived from the
OR and at same time Caleb coded again and died the doctor as a last ditch effort gave Methylene
Blue IV unknown to plaintiff to counter Toxins. TMC held a debriefing that morning involving this
child situation. The nurse and plaintiff were not included in the debriefing Risk Manger Legal
counsel for TMC Carol Coakley was directly involved in this matter. Plaintiff and the nurse who
found the child finally saw the Pediatrician Carlos in early August 2016. We asked him what really
happened to Caleb that night and why we were not included in the debriefing since we were the ones
that found the child. He stated that the Childs Toxic Screen came back 300 times Bromide in his
system non capitable with life. When finding this out Plaintiff wrote what had happened and sent a
complaint to DPH in early September 2016. But claims had already been submitted for
reimbursement on May 22, 2014. TMC up coded from change in mental status to Cardiac arrest.
Respiratory entered charges for initial day vent $475 parameter changes 50 each change, suctioning

at $75 each instance and Code Blue Cardiac Arrest times 2 at $2000.

68. Early April 2016 plaintiff was called in to be interviewed by DEA and DOJ about drug
diversion involving a nurse in the PICU. DEA agent Jed Nitzberg and a female agent flashed badges
at plaintiff stated who they were and stated that if the plaintiff lied once he would go to Jail. Plaintiff
stated he would not lie for anybody. He was asked if he knew what happened to drugs that went
missing on the night of May 22, 2014. Plaintiff stated at this meeting was Katie of Hospital Security,
Risk Management and TMC legal counsel. Question about the Meds that went missing he stated that
he knew nothing about it. He then stated that it involved Tiffany RN. I stated no way I think Iam a
good judge of character, I do not believe it. I never noticed anything odd about Tiffany. He stated

that the Pyxis station was unplugged. I stated that isn’t that 220 wiring I would not know how to

70
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 25 of 142

begin to unplug 220 wiring he then stated that the door was pried open. He asked me who I knew
who could do something like that. He was then asked if I ever went in the med room and it dirty
would clean it up I then stated no would not it is not my job. He then asked me if a nurse ever asked
me to put a box on the shelf in the med room. I stated no why. He then stated that the meds were
stolen May 22, 2014 and reappeared September 2014. I said wait a minute, your telling me that
hypothetically speaking I know you, you know me, I go to your house and I am going to steal your
car, you see me I see you I steal your car then bring it back so you won’t press charges I stated that is
messed up. He asked me if I knew anybody that was smart enough to break into the Pyxis system, I
stated yes Al Fantasia. I stated how Al threatened me with a gun if I did not keep my mouth shut
about what was going on and in around the Hospital. I stated to DEA how Fantasia was leaving
driving home from TMC for his Dogs in Freetown abandoning his patient then returning and then
back dating and billing as if he was there. Plaintiff stated that there more far more incidents taking
place at TMC. Plaintiff also stated that there was something wrong with the pharmacy because drugs
were not touching patients and how there were SRE taking place and not being reported. This was
Protected activity and conduct under the FCA 31 USC. § 3730 (h) and (M.G.L. c. 149,s 187) and
MGL ¢ 305 of the acts of 2008. Plaintiff did not hide what taking place and what he was speaking up

about at TMC. Emphasis added.

70.on or about the fall of 2015 a 80 y/o Russian women commits suicide on North 4 room 423 puts
a plastic bag over her head and suffocates herself and dies. This was not reported to CMS or DPH,
BPD was called in, to investigate. Plaintiff had to sign a piece of paper that he was in the room. Also
present was Priscilla Beck of respiratory and Sean Critical care tech. it was determined that in fact
the women committed suicide and claims submitted from cardiac arrest from Shortness of breath and
CMS and DPH were not notified which is mandated under law. Plaintiff was very out spoken about

this when it had happened.

71
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 26 of 142

71.Lussier manager of ECMO Program at TMC before she took over as manager of respiratory first
pediatric ECMO experiment a 17 y/o boy dies due to accidently being decanulated and dies. TMC
allowed claims to be submitted for this patients admission cardiac arrest and was not reported to
DPH or CMS. Plaintiff brought this the attention of then manger Joe Curro who went immediately
went to Risk management about this situation. But yet claims were allowed even though this fell

under a SRE which is not Billable ECMO cost $170,000 a week.

72. June 2016 a Text was shown to Jack Roche by Al Fantasia that consisted of Al texting Manager
Lussier of Respiratory that stated that when you going to get rid of Jack her response was it is going
to take time I am working on it this shows pretextual intent and Retaliation and Discriminating for
reporting. to the DEA DOJ. Also shows reporting internally. That TMC knew as a result of

karvelas’s reporting. TMC was on Notice.

73. On or about July 2016 a Patient Sean Sullivan is brought out in a wheel chair he had a left leg
prosthesis. He was dumped into the street like a pile of dirt in a wheel Barrel by security guard
Mathew Stewart who was also a EMT for Eascare. He then threw Seans prosthesis at him. Plaintiff
tried to help the patient up but Sean was pissed that he had been assaulted in this manner. This was
not reported by TMC and Mathew was terminated for this offence of assault of a patient. This was
investigated by SGT George Gauthier of Security. This incident was not reported to DPH or CMS or
the Board of Licensure or BPD but claims submitted for such by TMC. Assault is a SRE not

Billable.

74. August 2016 Lussier Manager of Respiratory is involved in a investigation of a patient that
received aerosol Lasix instead of Flolan. This was a Serious Medication Error and the patient who
had open heart surgery had a Heart attack and ended on a vent for a week and claims submitted for

the entire Admission and not reported to CMS or DPH.

72
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 27 of 142

75.Early September 2016 plaintiff reports to DPH about what was going on at TMC and the failure

to report and claims submitted for such..

76.On or about October 14, 2016, Plaintiff Karvelas raised concerns about the billing of subsequent-
day ventilator charges on the same day as the initial charge, as well as other billing concerns, to the
individual responsible for the Hospital’s electronic billing system. Karvelas showed him examples from
the Daily Transaction Audit Reports, and the individual agreed that they indicated double billing;
however, to Karvelas’s knowledge, nothing was done to correct the problem.

77. Then on or about October 24 2016 a 42 y/o male bed 2 CCU with a LVAD. Who had a thyroid
Biopsy, he occluded his airway due to swelling respiratory arrested then cardiac arrested. Plaintiffs
coworker Thespina Giancoulus who later resigned over this matter was breathing for the patient via bag
mask ventilation. The patient’s abdomen was getting bigger and bigger as a result of his swollen airway
and air going into his belly. This then impeded the flow from his LVAD he had no blood flow to his
brain. No CPR was performed as a result of Cardiology not answering their pages for 15 minutes and it
was TMC policy not to do CPR on LVAD patients at that time. When Cardiology finally answered their
pages 15 minutes later when Plaintiff answered the phone cardiology when informed that the patient
coded had no flow from LVAD and no CPR performed

78. Then, on or about October 28, 2016, Karvelas raised these and other concerns involving patient
safety issues also the Double Billing and falsifying of Patient records by his coworkers with Leslie
Lussier and Donna Kelly, the Director and Assistant Director of Respiratory Care, respectively, following
the report of the Department’s overnight shift to the day shift. Lussier and Kelly yelled at him, and
Karvelas left.

79. Karvelas had raised numerous other issues with Lussier and Kelly, and with their superiors, on
several previous occasions. Because of his persistence in identifying and reporting inappropriate practices at
TMC that jeopardized patient safety and billing for such which spoke up about most of which Lussier and

Kelly and Jinks were complicit in covering up. Karvelas’s supervisors began to see him as a
ry p ig up. P 2

73
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 28 of 142

“troublemaker,” and began to look for ways to terminate his employment. This was to silence him.

80. Karvelas was terminated on November 16, 2016, because of his efforts to expose and
reform Tuft’s fraudulent practices on November 9, 2016 and was escorted November 11, 2016.He did not
meet with Lussier and HR until November 16, 2016. He then appealed his termination. Relator met with
compliance on November 10, 2016 and spoke with her on November 16, 2016 prior to meeting with Hr
and Lussier.

81. But the retaliation from Lussier, in particular, did not stop when Karvelas was terminated.
Since then, acting in her capacity as Director of Respiratory Care, she has defamed him to Hospital staff,
and has intentionally and maliciously made false negative comments to prospective employers who have
called for references.

82. Before and after his termination, Karvelas was subjected to repeated acts of harassment,
discrimination, and intimidation, including being threatened with a gun. If I did not keep my mouth shut
about falsifying of charts, Patient abandonment, Serious Reportable Events, Wrongful Death, Medical
errors Medical mistakes, Patient abandonment,. Double Billing, Patient Neglect and abuse.

83. Karvelas has had to endure hundreds phone calls from current and former employees of
TMC at all hours of the day and was stalked by a private investigator, who was hired by the Defendants.

84. The Defendants have subjected him to multiple HIPAA violations in retaliation for his
reporting of billing concerns. Realtor was falsely accused of Drinking on the job in 2012 and 2015.
Which he demanded to be immediately be tested and was proven clean and returned to work. On
November | 1"2016.They have TMC falsely accused the plaintiff taking extended breaks, smoking in the
locker room, sleeping on the job when Lussier paged him to please come to the department from the
Neuro ICU.

85. Defendants maliciously prosecuted him, caused him to spend two nights in jail for a crime
he did not commit, also in retaliation for his reporting of billing concerns and patient safety issues. As a
result of this retaliation, Karvelas has suffered not only the loss of his job at TMC and the loss of other

prospective jobs; he has also suffered adverse health effects, including significant emotional distress

74
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 29 of 142

86. As a result of Lussier’s and TMC intentional and malicious interference with his
prospective employment relationships, Karvelas—a 42-year veteran of respiratory care—was unable to
find a local job in his field.

87. The pretextual nature of Karvelas’s termination is made clear by the fact that numerous
employees of TMC, who Defendants know have engaged in fraudulent billing, who have backdated and
falsified billing records, who have shown up late, slept on the job, been intoxicated on duty, left the
hospital while on shift, or have violated the hospital’s rule against firearm possession, have not been fired.
They also have submitted claims for substandard care and failed to report which is mandatory.

88. Indeed, TMC considers an employee known to routinely sleep during her shift to be one of
the most productive employees, even though her apparent productivity is an obvious byproduct of false
billing. This particular employee’s penchant for sleeping at work is so well known that her nickname is
the name of a prescription sleep medication.

89. Moreover, Leslie Lussier had discussed with other employees “when she was going to get
rid of Karvelas” and that she was “working on it” well in advance of the circumstances that supposedly
constituted the grounds to terminate him. This was a few weeks after the plaintiff was interviewed by the
DEA and spilled the beans in April 2016.

90. Plaintiff went to CMS 2012, DPH, DEA, DOJ, April 2016 , DPH September 2016 and OIG
October 2016 and it clearly states that as a Whistleblower and informant to the OIG who has made reports
that it is criminal to hereby threaten, harass, or hereby intimidate anyone that has reported to the OIG.

Fantasia threatens Relator at MSRC Meeting in Taunton October 2018

TUFTS MEDICAL CENTER ->
e Report No. 25845
800 WASHINGTON STREET BOSTON, MA

TUFTS MEDICAL CENTER Sept. 18, 2018
02111

79
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 30 of 142

VIOLATION: PATIENT RIGHTS Tag No: A0II5

The Hospital was out of compliance for the Condition of Participation for Patient Rights.

Findings included:

The Hospital failed to ensure for one (Patient #1) of 14 sampled patients that the Hospital provided care in

a safe setting.

Refer to TAG: A-0144.

The Hospital failed for one (Patient #14) of 14 sampled patients to report an allegation that, on 1/10/18,

Clinical Care Technician #3 inserted a finger in Patient #14's anus.

Refer to TAG: A-0145.,

VIOLATION: PATIENT RIGHTS: CARE IN SAFE SETTING Tag No: A0144

Based on observations. records review and interview the Hospital failed to ensure for one (Patient #1) of
14 sampled patients that the Hospital provided care in a safe setting when an emergency department
patient was assaulted by staff.

Findings included:

Patient #1's emergency department record, dated 8/15/17, indicated that on this date around midnight,

76
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 31 of 142

Patient #1 entered the Emergency Department and was evaluated for pain due to a wound received several

days earlier.

The Surveyors interviewed the Director of Security and the Interim Chief Nursing Officer at 5:20 P.M. on
9/12/18. The Director of Security and the Interim Chief Nursing Officer provided a CD video recording to
the Surveyors, which included a recording of hospital security staff, a Nurse (identified as Nurse #1), and

an ambulance staff member interacting with Patient #1 as he/she is leaving the hospital via the ambulance

bay.

The Surveyors, the Director of Security and the Interim Chief Nursing Officer viewed the video, which is

time stamped starting at 1:48:46 A.M. on 8/16/17 and ending at 1:57:34 on 8/16/17.

The approximate two-minute video shows an individual (Nurse #1) walking outside of the ambulance bay
crossing the street and placing Patient #1's sneakers on the sidewalk and Patient #1 following him from
several feet back wearing what appears to be just socks. Patient #1 can then be seen running away from
the ambulance bay, with Nurse #1 running in pursuit close behind him/her, while two Security Guards
and one Boston Emergency Medical Services (EMS) employee walk from the ambulance bay towards the
direction of Patient #1 and Nurse #1. Patient #1 is then seen on the video falling to the ground, rolling
onto his/her back, and putting his/her hands up in a defensive motion. While Patient #1 is laying on
his/her back on the ground, Nurse #1 is seen crouching over Patient #1, grabbing Patient #1's hands, and
kneeling on Patient #1. Nurse #1 is seen placing his left knee on Patient #l's abdomen and his right knee
on Patient #1's head and remained kneeling on Patient #1's abdomen and head as the two Security Guards
and the Boston EMS employee arrive. The two Security Guards and Nurse #1 are observed to lift Patient
#1 to a standing position and once Patient #1 was standing, Nurse #1 immediately lets go of Patient #1

and walked back to the ambulance bay followed by the two Security Guards.

77
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 32 of 142

There is no indication that Patient #1 was examined for potential injuries as a result of the fall or from

Nurse #1 kneeling on his/her abdomen and head.

Patient #1's hospital records indicated that at no time was Patient #1 returned to the Emergency
Department for an evaluation and there is no indication that there were attempts to arrange for an alternate

hospital to evaluate Patient #1.

The video indicated that, after hospital staff walk away from Patient #1, he/she is on the sidewalk and one
of the Security Guards is seen to bend over, pick up one of Patient #1's sneakers and throw it out of
camera range. The video time jumps/skips for five seconds and then shows Patient #1 walking towards
the ambulance bay and the same Security Guard bending down, picking up Patient #1's second sneaker

and throwing it away from Patient #1 where it landed in the street.

After viewing the video, the Director of Security and the Interim Chief Nursing Officer told Surveyors
they were unable to identify or provide the Surveyors with the name of Patient #1 or the Security Guards

involved in the incident.

The Surveyor interviewed Patient #1 at 7:00 P.M. on 9/12/18. Patient #1 said that he/she came to the
Emergency Department in the late evening of 8/15/17 around midnight. Patient #1 said that his/her chief
complaint was pain from a wound received several days earlier. Patient #1 said he/she was displeased
with his/her care and was told to leave by staff. Patient #1 said that Nurse #1 told him to "Get the f--- out
of here", or words to that effect, and Security made him/her leave. Patient #1 said that he/she left through
the ambulance bay doors but wanted to stay. Patient #1 said that Nurse #1 took his/her sneakers and put

them outside which upset him/her. Patient #1 said that he/she, Nurse #1 and the two Security Guards were

78
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 33 of 142

all yelling at each other. Patient #1 said that they wanted him/her to leave and he/she wanted to stay.

Patient #1 said that he/she then walked across the street wearing only socks and picked up his/her
sneakers (previously left there by Nurse #1) and threw them towards Nurse #1 and the Security Guards.
Patient #1 said that Nurse #1 then chased him/her across the street and he/she fell while running from
Nurse #1. Patient #1 said he/she ran because he/she thought Nurse #1 would hurt him/her. Patient #1 said
that after he/she fell to the ground, Nurse #1 knelt on his/her chest and said "Don't come back.", or words
to that effect. Patient #1 said they then lifted him/her up onto his/her feet and again said "Don't come
back." or words to that effect. Patient #1 said that Security then threw his/her sneakers so he/she would

have to walk to go get them.

Patient #1 said that no one checked him/her for injuries and that at no time did Nurse #1 or the Security
Guards offer him/her to be seen in the Emergency Department, Patient #1 said that he/she was never

interviewed or contacted by the Hospital about this incident.

The Surveyors interviewed Nurse #] at 2:05 P.M. on 9/13/18. Nurse #1 said that, during his shift on
8/16/17, he was assigned to care for Patient #1. Nurse #1 said that Patient #1 was discharged and would
not leave or put on his/her sneakers. Nurse #1 said that he could not recall why Patient #1 refused to
leave. Nurse #1 said that eventually Patient #1 left the Emergency Department but left his/her belongings
inside. Nurse #1 said he took Patient #1's belongings and left the Emergency Department to give them to
Patient #1. Nurse #1 said that he put his sneakers next to Patient #1 at the ambulance bay. Nurse #1! said
that at that time Patient #1 threw his/her sneakers at Nurse#1. Nurse #1 said that Patient #1 then walked
into the street and Nurse #1 walked towards him/her because Nurse #1 was concerned that Patient #1 was
in the street. Nurse #1 said that Patient #1 then turned and fell and he ran over to him/her to make sure

he/she was okay. Nurse #1 said that he asked Patient #1 if he/she was okay and wanted to be seen in the

79
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 34 of 142

Emergency Department (ED) and at that point Patient #1 said that he/she had a knife. Nurse #1 said that

he then left Patient #1 and went back into the ED.

Nurse #1's account of the interaction is not consistent with Patient #1's account and is not consistent with

the video recording of the incident.

Nurse #1 said that he did not call a safety code (Code Purple), alert his co-workers or call the police.
Nurse #1 said he went back to work. Nurse #1 said that the next evening he wrote an incident report.
Nurse #1 said that as a result of this incident he was spoken to by his manager and went to three or four

meetings with the Employee Assistance Program. Nurse #1 said he was never placed on leave of duty.

VIOLATION: PATIENT RIGHTS: FREE FROM ABUSE/HARASSMENT Tag No: A0145

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **

Based on observations, records review and interview the Hospital failed to ensure for two (Patient #1 &

Patient #14) out of 14 sampled patients that care was free from all forms of abuse and harassment.

- Patient #1, the Hospital failed to provide care free from all forms of abuse and harassment when an
emergency department patient had his/her shoes placed outside the Hospital on the sidewalk requiring
Patient #1 to leave the hospital in stocking feet to retrieve the shoes; had his/her shoes thrown in his/her
direction by a Security Staff member; and, when he/she was then assaulted by a staff member, later

identified as Nurse #1.

~ The Hospital failed to complete a thorough investigation of the incident involving Patient #1 and

80
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 35 of 142

interactions with three Hospital staff and an ambulance company staff member.

- Patient #14, the Hospital failed to complete a thorough investigation and appropriately report an

allegation that a staff member inserted his finger into Patient #14's anus.

Findings included:

Patient #1's emergency department record, dated 8/15/17, indicated that on this date around midnight,
Patient #1 entered the Emergency Department and was evaluated for pain due to a wound received several

days earlier.

An electronic mail document, dated 8/17/17, indicated the Clinical Nurse Director of Emergency Services
forwarded an email to the Director of Employee Relations at 7:09 A.M. on 8/17/17. Included with the
email was an attachment that was sent to her at 11:48 P.M. on 8/16/17 from Nurse #1. The email
indicated that Nurse #1 provided the Clinical Nurse Director of the Emergency Department information in
the email regarding an interaction between Nurse #1 and Patient #1 where Nurse #1 indicated that Patient
#1 started to run away from him and fell to the ground. Nurse #1 indicated that he did not want to leave
him/her lying in the street so he continued to run to him/her. Nurse #1 indicated that Patient #1 muttered
about having a knife so he restrained Patient #1's arms. Nurse #1 indicated that two Security Guards were
there to assist Nurse #1 and the three individuals helped Patient #1 to stand up. Nurse #1 indicated that

Patient #1 refused to come back inside for an exam.

The Surveyors interviewed the Director of Security and the Interim Chief Nursing Officer at 5:20 P.M. on

9/12/18. The Director of Security and the Interim Chief Nursing Officer provided a CD video recording to

the Surveyors, which included a recording of hospital Security Staff, a Nurse (identified as Nurse #1), and

81
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 36 of 142

an ambulance staff member interacting with Patient #1 as he/she is leaving the hospital via the ambulance

bay.

The Surveyors, the Director of Security and the Interim Chief Nursing Officer viewed the video, which is

time stamped starting at 1:48:46 A.M. on 8/16/17 and ending at 1:57:34 on 8/16/17.

The approximate two-minute video shows an individual (Nurse #1) walking outside of the ambulance bay
crossing the street and placing Patient #1's sneakers on the sidewalk and Patient #1 following him from
several feet back wearing what appears to be just socks. Patient #! can then be seen running away from
the ambulance bay, with Nurse #1 running in pursuit close behind him/her, while two Security Guards
and one Boston Emergency Medical Services (EMS) employee walk from the ambulance bay towards the
direction of Patient #1 and Nurse #1. Patient #1 is then seen on the video falling to the ground, rolling
onto his/her back, and putting his/her hands up in a defensive motion. While Patient #1 is laying on
his/her back on the ground, Nurse #1 is seen crouching over Patient #1, grabbing Patient #1's hands, and
kneeling on Patient #1. Nurse #1 is seen placing his left knee on Patient #1's abdomen and his right knee
on Patient #1's head and remained kneeling on Patient #1's abdomen and head as the two Security Guards
and the Boston EMS employee arrive. The two Security Guards and Nurse #1 are observed to lift Patient
#1 to a standing position and, once Patient #1 was standing, Nurse #1 immediately lets go of Patient #1

and walks back to the ambulance bay followed by the two Security Guards.

There is no indication that Patient #1 was examined for potential injuries as a result of the fall or from

Nurse #1 kneeling on his/her abdomen and head.

Patient #1's hospital records did not indicate that Patient #1 returned to the Emergency Department for an

evaluation and there is no indication that there were attempts to arrange for an alternate hospital to

82
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 37 of 142

evaluate Patient #1.

The video indicated that after the hospital staff walked away from Patient #1, he/she is on the sidewalk
and one of the Security Guards is seen to bend over, pick up one of Patient #1's sneakers, and throw it out
of camera range. The video time jumps/skips for five seconds and the shows Patient #1 walking towards
the ambulance bay and the same Security Guard bending down, picking up Patient #1's second sneaker

and throwing it away from Patient #1 where it landed in the street.

After viewing the video, the Director of Security and the Interim Chief Nursing Officer told Surveyors
they were unable to identify or provide the Surveyors with the name of Patient #1 or the Security Guards
involved in the incident.

The Surveyor interviewed Patient #1 at 7:00 P.M. on 9/12/18. Patient #1 said that he/she came to the
Emergency Department in the late evening of 8/15/17 around midnight. Patient #1 said that his/her chief
complaint was pain from a wound received several days earlier. Patient #1 said he/she was displeased
with his/her care and was told to leave by staff. Patient #1 said that Nurse #1 told him to "Get the fuck out
of here", or words to that effect, and Security made him/her leave. Patient #1 said that he/she left through
the ambulance bay doors but wanted to stay. Patient #1 said that Nurse #1 took his/her sneakers and put
them outside which upset him/her. Patient #1 said that he/she, Nurse #1 and the two Security Guards were

all yelling at each other. Patient #1 said that they wanted him/her to leave and he/she wanted to stay.

Patient #1 said that he/she then walked across the street wearing only socks and picked up his/her
sneakers (previously left there by Nurse #1) and threw them towards Nurse #1 and the Security Guards.
Patient #1 said that Nurse #1 then chased him/her across the street and he/she fell while running from
Nurse #1. Patient #1 said he/she ran because he/she thought Nurse #1 would hurt him/her. Patient #1 said

that after he/she fell to the ground, Nurse #1 knelt on his/her chest and said "Don't come back", or words

83
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 38 of 142

to that effect. Patient #1 said they then lifted him/her up onto his/her feet and again said "Don't come
back", or words to that effect. Patient #1 said that Security then threw his/her sneakers so he/she would
have to walk to go get them.

Patient #1 said that no one checked him/her for injuries and at no time did Nurse #1 or the Security
Guards offer him/her to be seen in the Emergency Department. Patient #1 said that he/she was never
interviewed or contacted by the Hospital about this incident.

The Surveyors interviewed Nurse #1 at 2:05 P.M. on 9/13/18. Nurse #1 said that, during his shift on
8/16/17, he was assigned to care for Patient #1. Nurse #1 said that Patient #1 was discharged and would
not leave or put on his/her sneakers. Nurse #1 said that he could not recall why Patient #1 refused to
leave. Nurse #1 said that eventually Patient #1 left the Emergency Department but left his/her belongings
inside. Nurse #1 said he took Patient #1's belongings and left the Emergency Department to give them to
Patient #1. Nurse #1 said that he put his/her sneakers next to Patient # | at the ambulance bay. Nurse #1
said that at that time Patient #1 threw his/her sneakers at Nurse #1. Nurse #1 said that Patient #1 then
walked into the street and Nurse #1 walked towards him/her because Nurse #1 was concerned that Patient
#1 was in the street. Nurse #1 said that Patient #1 then turned and fell and he ran over to him/hr to make
sure he/she was okay. Nurse #1 said that he asked Patient #1 if he/she was okay and wanted to be seen in
the Emergency Department (ED) and at that point Patient #1 said that he/she had a knife. Nurse #1 said
that he then left Patient #1 and went back into the ED.

Nurse #1I's account of the interaction is not consistent with Patient #1's account and is not consistent with
the video recording of the incident.

Nurse #1 said that he did not call a safety code (Code Purple), alert his co-workers, or call the police.
Nurse #1 said he went back to work. Nurse #1 said that the next evening he wrote an incident report.
Nurse #1 said that as a result of this incident he was spoken to by his manager and went to three or four
meetings with the Employee Assistance Program. Nurse #1 said he was never placed on leave of duty.

2. For Patient #14, the Hospital failed to follow their policy and report an allegation that, on 1/10/18,

84
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 39 of 142

Clinical Care Technician (CCT) #3 inserted a finger into Patient #14's anus.

The Hospital's Sexual Assault Clinical Practice Guideline, effective December 2015, indicated that rape is
defined as the natural or unnatural intercourse by force against a person's will. The Guideline indicated
that natural or unnatural intercourse includes penetration of the genital area or anus by penis, finger,
tongue or object. The Guideline indicated that the physician was required to report rapes and sexual
assaults to the police in the town where the rape or sexual assault occurred. The Guideline indicated that
clinicians were mandated to report any suspicion of sexual abuse of the elderly or persons with disabilities
per the Elder Abuses Protocols.

The Hospital's Suspected Elder Abuse/Neglect Hospital Wide Policy, effective July 2015, indicated that
hospital mandated reporters who have reasonable cause to believe that a person aged 60 or over was
suffering from abuse must report the allegation to the appropriate department or designated agency. The
Policy indicated that if the elder was a nursing home resident the report should be filed with the
Department of Public Health.

Patient #14's hospital record indicated he/she was over [AGE] and resided in a nursing home.

The Safety Event Entry Form, dated 1/10/18 at 4:00 A.M., indicated Patient #14 complained to a nurse
that CCT #3 stuck his finger in his/her anus. The Safety Event Entry indicated Risk Manager #1 was
contacted and would follow up.

The Surveyor interviewed Risk Manager #1 at 12:00 P.M. on 9/13/18. Risk Manager #1 said that she
investigated Patient #1's allegation with the Director of Employee and Labor Relations. The Risk
Manager #1 interviewed CCT#3 who denied the allegation. Risk Manager #1 said that she interviewed
Patient #14 and Patient #14 said that CCT #3 stuck his finger up his/her anus and he/she squeezed it out.
The Surveyor asked Risk Manager #1 whether she reported Patient #14's allegation to the Department of
Public Health. Risk Manager #1 said that she did not because after the review by risk management the

allegation was unsubstantiated.

85
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 40 of 142

VIOLATION: QAP/ Tag No: A0263

The Hospital was out of compliance for the Condition of Participation for Quality Assessment &
Performance Improvement (QAPI).

Findings include:

The Hospital failed to ensure for one (Patient #1) of 14 sampled patients that QAPI activities completed a
comprehensive review of an incident which involved a staff member assaulting Patient #1.

Refer to TAG: A-0273.
VIOLATION: PROGRAM SCOPE, PROGRAM DATA Tag No: A0273

Based on records reviewed and interviews, the Hospital failed to complete a comprehensive review of an
incident which involved a staff member assaulting a patient. On 8/16/17, an emergency department
patient had his/her shoes placed outside the Hospital on the sidewalk by a staff member requiring Patient
#1 to leave the Hospital in stocking feet to retrieve the shoes; had his/her shoes thrown in his/her direction
by a security staff member; and he/she was assaulted by a staff member, later identified as Nurse #1. -
The Hospital failed to complete a thorough investigation of the incident involving Patient #1 and
interactions with three Hospital staff and an ambulance company staff member.

Although Nurse #1 provided information to a Hospital staff member regarding his interactions with
Patient #1 on 8/16/17, his account of the interaction was not consistent with video recording, which were
readily available for review. There is not indication that Hospital leadership responded to the
inconsistencies or took thorough corrective action in response to Nurse #1's assault/physical altercation
with Patient #1.

- Although the video indicated Nurse #1, two security staff members, and one ambulance company staff

member were involved, the Hospital staff did not provide any information to Surveyors to indicate that

86
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 41 of 142

the Security or ambulance staff were interviewed as part of the investigation; Hospital staff informed
Surveyors that they did not know the identities of the staff members (except Nurse #1) seen on the video.
There is no indication the Hospital took any corrective action with a Security Staff member seen throwing
Patient #I's shoes into the street.

- The incident was not reported to the Department of Public Health and was not investigated by the
Hospital's Quality Department or Risk Management as required by the Hospital's policies and procedures.
Findings included:

An electronic mail document, dated 8/17/17, indicated the Clinical Nurse Director of Emergency Services
forwarded an email to the Director of Employee Relations at 7:09 A.M. on 8/17/17. which indicated she
that she was worried about Nurse #1 and his treatment of patients. Included with the email was an
attached an email that was sent to her at 11:48 P.M. on 8/16/17 from Nurse #1. The email indicated that
there was an interaction between Nurse #1 and Patient #1 where Nurse #1 indicated that Patient #1 started
to run away from him and fell to the ground. Nurse #1 indicated that he did not want to leave him/her
lying in the street so he continued to run to him/her. Nurse #1 indicated that Patient #1 muttered about
having a knife so he restrained Patient #I's arms. Nurse #1 indicated that two Security Guards were there
to assist Nurse #] and the three individuals helped Patient #1 to stand up. Nurse #1 indicated that Patient
#1 refused to come back inside for an exam. The email account is not consistent with the information
contained in the video.

The Surveyors interviewed the Director of Security and the Interim Chief Nursing Officer at 5:20 P.M. on
9/12/18. The Surveyors, the Director of Security and the Interim Chief Nursing Officer viewed the video
which is time stamped starting at 1:48:46 A.M. on 8/16/17 and ending at 1:57:34 on 8/16/17. The video
shows interactions with Patient #1, two security staff, and one ambulance staff member. The video shows
where an emergency department patient (Patient #1) had his/her shoes placed outside the hospital on the
sidewalk by a staff member requiring Patient #1 to leave the hospital in stocking feet to retrieve the shoes;

had his/her shoes thrown in his/her direction by a security staff member; and he/she was assaulted by a

87
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 42 of 142

staff member, later identified as Nurse #1.

The altercation seen on video shows Nurse #1 running toward Patient #1, Patient #1 falling as he/she is
seen trying to run away from Nurse #1 in stocking feet. Nurse #1 is seen kneeling on Patient #1's
abdomen and head until Patient #1 is assisted to a standing position by all staff involved.

The Surveyors interviewed the Clinical Nurse Director of Emergency Services at 1:53 P.M. on 9/12/18.
The Clinical Nurse Director of Emergency Services said that Nurse #1 was disciplined for an altercation
with an Emergency Department patient (later identified as Patient #1) in August, 2017. The Clinical
Nurse Director of Emergency Services said that Nurse #1 was involved in what was described to
Surveyors as a verbal altercation with Patient #1 during his/her discharge. The Clinical Nurse Director of
Emergency Services said that the incident was on video and that Patient #1 threw his/her sneaker at Nurse
#1 and struck him in the leg and Nurse #1 responded by lunging at Patient #1 and Patient #1 fell to the
ground. The Clinical Nurse Director of Emergency Services said that Patient #1 was not injured and
refused further medical treatment. The account of the Clinical Nurse Director of the Emergency
Department is not consistent with the information obtained from the video.

The Clinical Nurse Director of Emergency Services said that Nurse #1 filed an internal incident report.

The Clinical Nurse Director of Emergency Services said she was not involved in the Hospital's

investigation and that it was conducted by the Director of Employee Relations. The Clinical Nurse
Director of Emergency Services said that Nurse #1 was not reported to the Board of Registration in
Nursing, but did receive a written warning regarding the altercation. The Clinical Nurse Director of
Emergency Services said that she didn't recall if Nurse #1 was suspended or disciplined other than
receiving a written warning. The Clinical Nurse Director of Emergency Services said that Nurse #1 told
her that he was frustrated and burnt out. The Clinical Nurse Director of Emergency Services said that he
was referred to the Employee Assistance Program for his anger and frustration issues. The Clinical Nurse
Director of Emergency Services said that Nurse #1 was placed on the day shift for a few weeks as a

means to decrease his stress. [t should be duly noted that Jinks CNO was acting as interim CEO at that

88
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 43 of 142

time.

The Document titled, [Hospital Name Removed] Medical Center: Documentation of Action for
Registered Nurses, dated 9/21/17, indicated that Nurse #1 sent the Clinical Nurse Director of Emergency
Services an email later that shift and said that he was feeling very burnt out, tired of being yelled at, spit
at, and hit at work. Nurse #1 states that he did not like who he had become and was less compassionate
and extremely frustrated.

The Surveyors interviewed the Director of Employee Relations at 3:50 P.M. on 9/12/18, The Director of
Employee Relations said that she could not find the investigation conducted about the employee assault
and that it may take one or two days to find.

The Director of Employee Relations initially told Surveyors that she could not recall the Patient's name or
the date the incident occurred. In a subsequent interview on 9/13/18, the Director of Employee Relations
provided more information.

The Hospital was unable to provide any information to indicate that a comprehensive investigation was
completed, which would include interviews from all staff involved.

The Hospital was unable to provide any information to indicate that corrective action plans for all staff
were developed or monitored in response to the incident in an effort to ensure patients were not harassed,
abused, or assaulted by staff.

Nurse #1 continued to work in the emergency department. The Hospital was unable to provide any
detailed information to indicate that Nurse #1's interactions with patients was being monitored.

In a subsequent interview at 12:30 P.M. on 9/13/18, the Director of Employee Relations said that she
performed the investigation of the 8/17/17 incident involving Patient #1 and Nurse #1. The Director of
Employee Relations said that she was notified of the incident by the Clinical Nurse Director of
Emergency Services within a day or two of the incident. The Director of Employee Relations said that she
interviewed the Clinical Director of Emergency Services and read the statement made by Nurse #1 and

the internal report that Nurse #1 filed the next day after the incident. The Director of Employee Relations

89
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 44 of 142

said that she then interviewed Nurse #1. The Director of Employee Relations said that there were
inconsistencies with Nurse #1's report but due to his ability to perform in the Emergency Department it
was decided that his corrective actions would be a written warning and referral to the Employee
Assistance Program.

There is no indication that the Director of Employee Services addressed or responded to Nurse #1's
inaccurate and inconsistent account of the incident.

The Director of Employee Relations said that she did not give the report to or notify anyone else at the
hospital about the investigation. There is no indication that the police were informed or that a report of the
physical assault was reported to the Department of Public Health, or that a referral was made to the Board
of Registration in Nursing regarding Nurse #1's interaction with Patient #1.

The Director of Employee Relations said she did not involve Risk Management or Quality and did not
report her findings to senior management.

The Director of Employee Relations provided emai! documentation that Nurse #1 attended one meeting
with a counselor from the Employee Assistance Program. The Director of Employee Relations provided a
one page document from a note book that was handwritten with thirteen bullet points reviewing Nurse
#1's actions. Although the Director of Employee Relations interviewed Nurse #1 and reviewed
documentation provided by Nurse #1, this did not constitute a complete and thorough investigation
regarding the physical assault/abuse and harassment of Patient #1 which occurred on 8/16/17. There was
no indication that the Hospital contacted or interviewed Patient #1, the two Security Guards, or the
ambulance staff member about the incident.

There was no indication, that follow up corrective action or discipline was provided to all staff on the

video.

Refer to A 144 and A 145

VIOLATION: EMERGENCY SERVICES POLICIES Tag No: Al 104

90
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 45 of 142

Based on records reviewed and interviews the Hospital failed to follow their policies and procedures for
patients being registered in their Emergency Department through the triage process.

Findings included:

Emergency service or emergency department policies must be current and revised as necessary based on
the ongoing monitoring conducted by the medical staff and the emergency service or departmental
Quality Assessment Performance Improvement (QAPI) activities.

The Surveyors interviewed Clinical Care Technician (CCT) #1 at 12:50 P.M. on 9/12/18. CCT #1 said
that when a patient arrives and the triage staff are busy with other patients, a patient is instructed to fill
out a piece of paper (blue for adult and green for pediatrics) and place it face down in a basket at the Pre-
Triage area. CCT#1 said the piece of paper has the patient's name and chief complaint. CCT#1 said that
when they retrieve the paper from the basket, they call the person's name and begin the pre-triage process
of obtaining vital signs and registering the patient. CCT #1 said that if they pick up the paper from the
basket, call the name on it and no one answers, they hold on to the paper for a little longer and try again.
CCT #1 said if no one answers by the end of her shift or a couple hours, the paper is thrown away and the
patient information is not registered.

The Surveyors reviewed the document titled "ED Triage Greeter Process Guideline" dated August, 2017.
The document indicates that all patients who present to the emergency department requesting a medical
screening examination will be logged into the Emergency Department Information System (EDIS)
currently in use. The pre-triage greeter is the primary individual responsible for logging a patient into the
system. Alternatively, nursing staff may perform this function or a designated individual identified by the
Emergency Department Charge Nurse may perform this function. The disposition of each patient in the
log will be noted by appropriate staff in compliance with all regulatory bodies. The policy does not
mention the envelope at the front desk, who is responsible for it, or what the process is for placing patient
information in the envelope.

The Surveyors interviewed CCT #2 at 9:06 A.M. on 9/14/18. CCT #2 said that when she takes the triage

91
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 46 of 142

paper from the basket and if no one responds, she places the paper in an envelope located at the front
desk. CCT #2 said that the envelope is then given to the Charge Nurse. CCT #2 said that she did not know
what the Charge Nurse did with the information or contents of the envelope.

The Surveyors interviewed Charge Nurse #1 at 9:25 A.M. on 9/14/18. Charge Nurse #1 said she did not
know anything about the envelope kept at the Triage desk and told Surveyors when interviewed that this
was the first she has heard about the envelope. Charge Nurse #1 said she has worked in the Emergency
Department for seven years.

The Surveyors interviewed the Emergency Department Clinical Educator at 9:30 A.M. on 9/14/18. The
Emergency Department Clinical Educator said that the expectation for the CCT at triage is to enter all
patients into the Emergency Department computer system if they filled out a piece of paper with their
information on it while in Triage. The Emergency Department Clinical Educator said even if the patient
has left the building and was not seen by the Triage Nurse, the patient information is entered into the
computer and they are designated as left before being seen. If the patient completes a form, leaves without
being seen and the form is illegible, the form is put into an envelope at the desk. The envelope is then
collected and reviewed by the Nurse Manager or the Director of Emergency Nursing. The Emergency
Department Clinical Educator said that she was not sure what happened to the information in the
envelope.

The Surveyors interviewed the Clinical Nurse Director of Emergency Services at 10:00 A.M. on 9/14/18.
The Clinical Nurse Director of Emergency Services said that the CCT at the triage desk should put any
illegible forms that are filled out at the Triage area in the envelope at the Triage desk. The Clinical Nurse
Director of Emergency Services said that she was not sure who collected the envelope that was at the
front desk. The Clinical Nurse Director of Emergency Services said that she did not collect the envelope.
The Surveyors interviewed the Lead CCT of the Emergency Department at 10:30 A.M. on 9/14/18. The
Lead CCT said that she was now going to be in charge of collecting the envelope at the front desk and she

would give it to the Emergency Department Clinical Educator. The Lead CCT of the Emergency

92
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 47 of 142

Department said that the envelope use to be collected by an individual who worked in Risk Management

but could not remember the person's name as they have not been employed for several months. The Lead

CCT of the Emergency Department said that she will now start collecting the envelope from the Triage

desk. The Lead CCT of the Emergency Department said she does not know who has the envelopes from

the past several months and did not know what was done with the envelopes when they were collected.
800 WASHINGTON STREET BOSTON, MA

TUFTS MEDICAL CENTER Feb. 8, 2018
02111

VIOLATION: PATIENT RIGHTS: RESTRAINT OR SECLUSION Tag No: A0168

Based on records reviewed and interviews. the Hospital failed for two of ten patients sampled (Patients #9
& #10) to ensure the use of restraint was ordered by a physician or other licensed independent
practitioner.

Findings included:

The Hospital policy titled, Restraint for Adult and Pediatric Patients, dated 12/18/17, indicated the use of
restraint required an order prior to application or in an emergency as soon as possible.

1.) The following regarding Patient #9.

The document titled, History & Physical, dated 7/13/17 at 7:33 P.M. indicated physicians admitted
Patient #9 to the Hospital with a plan for cardiac surgery on 7/14/17.

The document titled, Physician's Orders, Documentation for Restraint, Seclusion of the Adult or Pediatric
patient in Non-mental Health Settings, dated 7/14/17-7/15/17, indicated the Hospital restrained Patient #9
with wrist restraint of both wrists. The document indicated no documentation of a physician or other
licensed independent practitioner order for use of restraint for the care of Patient #9.

The document titled, Restraint & Seclusion Events Reported, dated 1/1/17-1/1/18, indicated Patient #9 as

93
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 48 of 142

restrained.

The Surveyor interviewed Risk Manager #1 on 2/17/18 (navigator of the electronic medical record for
review). Risk Manager #1 said that Patient #9's medical record did not have an order for restraint.

The Hospital provided no documentation to indicate the use of restraint with the order of a physician or
other licensed independent practitioner responsible for the care of Patient #9.

2.) The following regarding Patient #10.

The document titled, Restraint & Seclusion Events Reported, dated 1/1/17-1/1/18, indicated a patient in
Labor & Delivery, Patient #10, as restrained, on 11/2/17.

Doctor's Orders, dated 11/2/17 regarding Patient #10, indicated no documentation of a doctor's order for
restraint.

Risk Manager #1 said Patient #10's medical record had no documentation as restrained.

The Hospital provided no documentation to indicate the use of restraint with the order of a physician or

other licensed independent practitioner responsible for the care Patient 10.

VIOLATION: ADEQUACY OF LABORATORY SERVICES Tag No: A0582

Based on records reviewed and interviews the Hospital failed for one of ten sampled patients (Patient #1)
to ensure the Blood Bank provided services in accordance with the Hospital's policy regarding verbal
orders.

Findings included:

The document titled, Supervisory Note, dated 5:14 P.M. on 11/25/17, indicated the Attending Trauma
Surgeon accepted a severely injured and unstable patient (Patient #1) for direct transfer from an outside
hospital by helicopter to the Hospital Operating Room. The Supervisory Note indicated the Trauma
Surgeon activated the Massive Transfusion Protocol.

The Hospital policy titled, Massive Transfusion Protocol, dated 4/2014, indicated the Trauma (the term

Trauma was undefined), EM (the abbreviation EM was undefined) or anesthesia physician activated the

94
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 49 of 142

Massive Transfusion Protocol for the release of blood from the Blood Bank for life-threatening
emergency. The policy indicated the physician communicates the need to activate the Massive
Transfusion Protocol to the Charge Nurse.

The document titled, Anesthesia Record, dated from 12:30 P.M. through 1:30 P.M. on 11/25/17 indicated
Patient #1 received 8242 milliliters (2.1 gallons) of blood products.

The Hospital policy titled, Patient Care Orders, dated 10/17/17, indicated the Hospital permitted verbal
orders in emergent situations and when working under sterile conditions. The Policy indicated the
individual receiving the verbal or telephone order was required to write down and "read back" the
patient's name, date of birth and the complete order and the individual giving the verbal or telephone
order will confirm that the information as correct. The Policy indicated verbal and telephone orders were
authenticated by the prescribing practitioner within 24 hours. The Policy indicated verbal and telephone
orders would include date, time, and practitioner's signature with printed name, credentials and their
beeper or telephone number. The Policy indicated the Hospital permitted verbal and telephone orders to
be given to Registered Nurses, Registered Pharmacists, Registered Respiratory Therapists, Registered
Dieticians, Registered Physical Therapists and Registered Occupational Therapists. The Policy did not
indicate that the Hospital permitted verbal or telephone orders to be given to Blood Bank personnel. The
Policy did not indicate a procedure for verbal orders for blood products.

The document titled Massive Transfusion Protocol, Blood Product Release Authorization Form, dated
11/26/17, indicated only the first name person from the Operating Room requested blood. The Massive
Transfusion Protocol, Blood Product Release Authorization form did not indicate:

1.) The individual receiving the verbal or telephone order was written down and "read back” the patient's
name, and the complete order,

2.) The individual giving the verbal or telephone order will confirm that the information was correct,

3.) The time and practitioner's printed name with credentials with their beeper or telephone number,

4.) The Policy the verbal and telephone order was to be given to Registered Nurses, Registered

95
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 50 of 142

Pharmacists, Registered Respiratory Therapists, Registered Dieticians, Registered Physical Therapists and
Registered Occupational Therapists, or

5.) The person who received the verbal order, in accordance with Hospital policy.

The document titled, Massive Transfusion Protocol, Blood Product Release Authorization Form indicated
that it was approved and current effective 3/10/12. The Hospital provided no documentation to indicate
the Hospital revised or updated the Massive Transfusion Protocol, Blood Product Release Authorization
form, as consistent with the Policies, Massive Transfusion Protocol Policy and the Patient Care Orders.
The email, dated at 1:56 P.M. on 2/16/18, indicated that the Massive Transfusion Protocol form, dated
3/10/12, was the most current edition.

The Surveyor interviewed Vice President #1 and Risk Manager #1 at 8:30 A.M. on 2/8/18. They said that
the Massive Transfusion Protocol, Blood Product Release Authorization form, dated | 1/26/17, was a
verbal order to activate the Massive Transfusion Protocol. They said according to the documentation on
this form, the Hospital was unable to identify who requested the activation of the Massive Transfusion

Protocol. This was not consistent with the Hospital's Patient Care Orders policy.

TUFTS MEDICAL CENTER ->

e Report No. 19312
The information below comes from the statement of deficiencies compiled by health inspectors and
provided to AHCJ by the Centers for Medicare and Medicaid Services. It does not include the steps the
hospital plans to take to fix the problem, known as a plan of correction. For that information, you should
contact the hospital, your state health department or CMS. Accessing the document may require you to

file a Freedom of Information Request. Information on doing so is available here.

800 WASHINGTON STREET BOSTON, MA
TUFTS MEDICAL CENTER July 28, 2017
02111

96
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 51 of 142

VIOLATION: PATIENT SAFETY Tag No: A0286

Based on observations, interviews and records reviewed for two of ten sampled patients (Patients #1 &
#9) the Hospital's Quality Assessment Performance Improvement activities failed to identify that Nursing
Staff were not clamping (closing) intravenous tubing according to manufacturer direction and implement
immediate corrective action(s) after Patient #1!'s adverse patient event; and failed to report to CMS a
patient death (Patient #9) in restraint.

Findings included:

1.) Nurses Note, dated 5/30/17 at 7:19 P.M., indicated Patient #1!'s adverse event of 5/24/17. The Nurses
Note indicated Patient #1 received an unknown amount of intravenous Fentany! (powerful narcotic) while
discontinuing the intravenous infusion.

The intravenous tubing packing titled Continuous-Flo Solution Set, undated, indicated directions to close
the regulating clamp until the roller met the bottom frame.

The document titled Infusion System, dated 2015, indicated direction for unloading (discontinuing) an
intravenous infusion was when the roller (regulator) clamp was in the closed position.

The Surveyor interviewed Registered Nurse (RN) #2, at 10:00 A.M. on 7/27/17. RN #2 said that nursing
practice for closing the regulating clamp was not a consistent nursing practice. RN #2 said that some
nurses use the regulating clamp and others use the slide clamp (another clamp connected to the
intravenous tubing).

The Surveyor interviewed and observed, at 10:30 A.M. on 7/27/17. RN #3. RN #3 said nurses
administered intravenous constant infusions of cardiovascular, narcotic. and insulin medications in the
Intensive Care Unit. At 10:30 A.M. on 7/27/17, the Surveyor observed that RN #3 did not close the
regulating clamp until the roller met the bottom frame.

The Surveyor interviewed the Quality and Patient Safety Director at 11:50 A.M. and 1:00 P.M. on

7/26/17. The Quality and Patient Safety Director said the Hospital's internal investigation, dated 6/20/17,

97
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 52 of 142

included the finding that the roller (regulating) clamp was not engaged (clamped closed). The Quality and
Patient Safety Director said the Hospital was still working on the corrective action plan (one month after
Patient #1's adverse patient event and one month after the Hospital discovered that RN #1 did not
properly close the regulating clamp). The Quality and Patient Safety Director said that the Nursing Safety
Alert (re-education regarding proper closure of intravenous tubing regulating clamp) was not distributed
until today, 7/26/17 (the day of the Survey).

The Surveyor interviewed the Quality and Patient Safety Director and Senior Risk Manager #1 at 9:00
A.M. on 7/27/17. The Quality and Patient Safety Director and Senior Risk Manager said that the
Hospital's internal investigation did not analyze if Intensive Care Units, Medical Surgical Units,
Operating Rooms and the Emergency Department administered intravenous constant infusion
medications.

The document titled, Infusion Locations, undated, indicated Intensive Care Units, Medical Surgical Units,
Procedural Units (Endoscopy) and Ambulatory Care Units were where patients received intravenous
medication infusions.

The Hospital did not provide documentation to indicate that there was reeducation to all areas of the
Hospital that administered intravenous constant infusion medications.

The Surveyor interviewed the Quality and Patient Safety Director at 11:50 A.M. on 7/26/17 and 11:15
A.M. on 7/27/17. The Quality and Patient Safety Director said Patient #1's medication adverse patient
event did not appear in the Medication Events Report, dated 2/26/17-7/26/17, because the nurse reporting
the event did not categorize the event as a medication event and the Hospital reclassified medication
events at the closing of the event.

2.) The policy titled, Event Reporting System & Medical Device Reporting, dated 3/1/17, indicated the
Hospital reports to the Center for Medicare and Medicaid (CMS) any death while a patient was in
restraint or seclusion.

The report titled, Death in Restraints, dated 1/1/17-7/26/17, indicated Patient #9 died while in side rails

98
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 53 of 142

and two-point soft wrist restraint.

The document titled, Hospital Restraint Seclusion Death Report Worksheet, dated 4/6/17, indicated
Patient #9 died while in side rail and two-point soft wrist restraint. The Hospital Restraint Seclusion
Death Report Worksheet indicated that side rails when marked as checked were used as a restraint to
restrict the patient's freedom to leave the bed.

The Surveyor interviewed Senior Risk Manager #2, at 11:15 A.M. on 7/27/17. Senior Risk Manager #2
said that the Hospital did not report to CMS Patient #9's death while in restraint.

The Surveyor interviewed the Clinical Nursing Director, at 2:00 P.M. on 7/27/17. The Clinical Nursing
Director said that Patient #9's medical record did not contain documentation that Patient #9 was in
restraint.

A review of Patient #9's Medical Record did not indicate that Patient #9 died while in restraint.

The Surveyor interviewed Senior Risk Manager #2, at 9:00 A.M. on 7/28/17. Senior Risk Manager #2

said the Hospital sent CMS the report of Patient #9's death in restraint.

°
e TUFTS MEDICAL CENTER ->
e Report No. 19311.

 

TUFTS MEDICAL 800 WASHINGTON STREET BOSTON, MA
Feb. 4, 2014
CENTER 02111
TUFTS Feb.
MEDICAL _ VIOLATION: FACILITIES, SUPPLIES, EQUIPMENT MAINTENANCE Tag No: 0724 22,
CENTER 2017

Based on observations, staff interviews and review of equipment logs, the Hospital failed to ensure the emergency
equipment was maintained at an acceptable level of quality and safety in the Cardiology and Neurology clinics.

Findings include:

1, On 1/28/14 at 1:40 P.M., a tour of the Outpatient Cardiology Clinic on 6 South was conducted. During inspection

99
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 54 of 142

of the clinic's code cart, the suction machine canister was observed to have a significant coating of dust on the top
cover. The suction machine had no suction tubing in place from the suction inlet of the machine to the center suction
port of the suction canister. Additionally, review of the code cart checklist revealed that the suction machine was not

listed on the checklist for staff to ensure that it functioned properly.

The Director of Clinical Services, who was present during the tour, said on 1/28/14 at 1:45 P.M., that the Hospital
would add the suction machines to the code cart checklists so that staff in each of the outpatient clinics would check

them regularly to ensure that they functioned properly.

2. On 1/31/14 at 10:45 A.M., a tour of the Outpatient Neurology Clinic on the 12th floor of the Biewend Building was
conducted. During inspection of the code cart, it was observed that the suction machine, when turned on by the

Clinic Nurse Manager, did not function properly. Review of the code cart checklist revealed that the suction machine
was not checked by staff to ensure that it functioned properly. The Clinic Nurse Manager had another staff member

immediately call down to the biomedical equipment department to bring a replacement suction machine to the clinic.

Interview with the Director of Clinical Services, who was present at the time, said on 1/31/14 at 11:60 A.M., that the
Hospital would add the suction machines to the code cart checklists so that staff in each of the outpatient clinics
would check them regularly to ensure that they functioned properly and were available for use in the event of a

“cade blue" (emergency).

VIOLATION: INFECTION CONTROL OFFICER RESPONSIBILITIES Tag No: A0749

Based on observations of the environment of care, staff interviews, review of the Hospital's policies/procedures,
review of the Centers for Disease Control (CDC) and Prevention tnfection Control (IC) Standards for Hand Hygiene,
teview of the Association of periOperative Registered Nurses (AORN) Standards and Recommended Practices,
review of the Hospital's Exposure Contral Plan, review of Hospital disinfection logs, and review of manufacturer's
directions for use (MDFU), the Hospital failed to consistently ensure staff adherence to Infection Control Standards
for 2 of 3 Nonsampted Patients (NS #1, NS #2) and 5 Inpatients (#4, #9, #31, #32, #33), from a sample of 49

Inpatients. Findings included:

1. The Hospital failed to ensure that entries into the high level disinfection (HLD) logs were complete, contained
accurate temperature readings, and followed MDFU.
HLD is a cleaning process that should destroy all microorganisms, except for bacterial spores, used to reprocess

semi-critical items (items that contact mucous membranes or non-intact skin) in the Endoscopy Unit.

Surveyor #5 interviewed Endoscopy Technician (Endo Tech) #1 in the Reprocessing Area at 11:10 A.M. on 1/29/14.
Endo Tech #1 said HLD was done using an automated endoscope reprocessor (AER). According to the MDFU, the
ternperature of the HLD solution must reach a minimum of 25 degrees centigrade in order to be effective ina 5

minute AER cycle. Endo Tech #1 said she took the temperature reading from the AER machine's visual monitor and

100
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 55 of 142

entered the results into the HLD log. Review of the HLD tog indicated multiple entries of temperatures less than 25

degrees centigrade, which did not meet the minimum temperature to ensure HLD in the AER had occurred.

Surveyor #5 conducted a random sampling of seven log entries that failed to meet the temperature requirements,
and correlated the readings with the AER results tape. The readings were found to meet the required temperature
parameters. Endo Tech #1 said she entered the temperature manually into the log and was uncertain of the

minimum temperatures required for use of the HLD solution.

Despite the AER reaching the minimum temperature as required, the manual log did not consistently reflect an
acceptable temperature. Endo Tech #1 said she did not routinely check the tapes to ensure the temperature

requirements were met.

2. The Hospital failed to adhere to the policy to prevent Ventilator Associated Pneumonia (VAP) for two of three

mechanically ventilated inpatients (NS #1, NS #2).

According to the Hospital policy titled “Prevention of Ventilator Associated Pneumonia,” patients who were
mechanically ventilated were to be positioned with the head of the bed at a 30-45 degree angle, unless medically
contraindicated. Maintaining the patients’ beds at this level assists with prevention of aspiration and encourages full

expansion of the lungs.

Observations in the Surgical Intensive Care Unit (SICU), on 2/4/14 at 9:20 A.M., Surveyor #5 observed two
inpatients receiving mechanical ventilation. The head of the bed for NS #1 was observed in a 24 degree position

and the head of the bed for NS #2 was observed in a 27 degree position.
3. The Hospital faited to consistently adhere to the Hospital's Exposure Control Plan, for transport of medical waste.

The Surveyor interviewed the Supervisor of the Central Processing Department (CPD) at 9:00 A.M. on 1/29/14. The
Supervisor said the hospital used large red and white bins to transport body parts. The Supervisor said the transport

bins were retumed to the CPD for reprocessing. The transport bins lacked any biohazardous labels.

Review of the Hospital's Bloodborne Pathogen Exposure Control Plan indicated biohazardous Sabels must be affixed

on containers/bags that transport blood or body parts or other potentially infective material.

4, The Hospital faited to consistently maintain equipment or the patient's environment at an acceptable level of

safety and quality.

Surveyor #5 toured the Surgical Intensive Care Unit (SICU) with the Nurse Manager at 10:08 A.M. on 1/27/14.
Surveyor #5 observed Patient Rooms #10 and #5. The Patient Rooms had visibly soiled floors; the areas under the
hand-hygiene dispensers had areas of dark discoloration and sciling. In Patient Room #5, the base of the IV pole

was visibly soiled with areas of dark debris. The seat of the chair in Room #5 had a long slit in the upholstery so the

101
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 56 of 142

chair would not be able to be effectively disinfected between patients.

Surveyor #5 interviewed the Environmental Services Worker (ESW #1) at 10:40 A.M. on 1/27/14. ESW #1 said she
was assigned to the SICU 40 hours per week and that the "special project” team conducted a deep cleaning 1-2

times per year.

Surveyor #5 interviewed the Director of Hospitality in the SICU at 10:45 A.M. on 1/27/14, who provided patient
satisfaction data, including room cleanliness from the latest quarterly report (ending 11/30/13). However, no
fesponses from the SICU had been retumed and included in the data. The Director of Hospitality said the SICU was

the next unit scheduled for a deep cleaning.
5. The Hospital failed to monitor a Patient food refrigerator for 11 of 28 days.

Surveyor #5 toured the Pediatric Bone Marrow Transplant (BMT) Unit at 8:25 A.M. on 2/3/14 and interviewed the
Nurse Manager (NM). The BMT, NM said the patient rooms were equipped with a room refrigerator. The BMT, NM
said the temperature of the refrigerators was monitored daily while the room was occupied. According to the BMT,
NM, Room #5 had been occupied continuously since 1/6/14. The Refrigerator Log for Roam #5 indicated

temperature entries for 11 of the 28 days, 17 days were not recorded.
6. The Hospital failed to provide equipment that could be disinfected between patients.

Surveyor #5 toured the Pediatric Bone Marrow Transplant (BMT) Unit at 8:25 A.M. on 2/3/14 and interviewed the
Nurse Manager (NM). The BMT NM said the unit cared for patients up to 21 years of age. The BMT NM said it was
a rare instance that a patient would need to be shaved and an that an electric shaver was available for patient use.
The BMT patient would not be permitted to use a safety razor because of the risk of bleeding. The BMT NM said the

electric shaver would be cleaned with a bleach wipe between patients.
However, review of the MDFU of the electric shaver during the unit tour, indicated the MDFU did not include

directions for cleaning. Thus, the electric shaver was not designed for multiple patients' use. Additionally, there was

no Hospital policy specific to use of an electric shaver.

7. COC tC Standards for Hand Hygiene required hand hygiene to be performed prior to and after patient contact,

prior to and after contact with the patient's environment, and prior to donning gloves and after glove removal.

For Inpatient #4, observation of medication administration at 10:45 A.M. on 1/27/14, on Unit Proger 5, indicated

Registered Nurse (RN) #1 failed to adhere to CDC IC Standards for Hand Hygiene as follows:

102
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 57 of 142

-Once in Inpatient #4's room, RN #1 handled the bed controls to adjust the level of the bed and also adjusted the

patient's pillow. RN #1 failed to perform hand hygiene before and after the above activities.

-Using a hand-held scanner, RN #1 scanned the bar code on each medication and on the patient's identification
bracelet. With now-contaminated hands, RN #1 opened Inpatient #4's oral medication packets and put the

medications into a medication cup. RN #1 failed to perform hand hygiene before opening the medications.

-Inpatient #4's nurse call button fell on the floor. RN #1 picked the call button up off the floor and placed it back on

Inpatient #4's bed. The RN failed to perform hand hygiene, as required.

-With now-contaminated hands, RN #1 removed a pair of gloves from the clean glove box and donned the gloves.
RN #1 failed to perfarm hand hygiene before donning the gloves, as required. RN #1 then administered the

medication Heparin (helps prevent blood clots) by the subcutaneous (sc-below the skin) route, to Inpatient #4.

8. For Inpatient #9, observations on 1/27/14 between 11:25 A.M. and 12:20 P.M., Surveyor #5 and Surveyor #7
observed inpatient #9's central venous catheter (CVC) being removed and another CVC inserted into Inpatient #9's

internal jugular vein.

The Surveyors observed Physician #1 fail to follow acceptable standards of hand hygiene during the removal and
re-insertion of Inpatient #9's CVC. The Surveyors observed Physician #1 wash his hands prior to entering Inpatient
#9’s room. The Surveyors observed Physician #1 change his gloves repeatedly during the procedures; don new
gloves, including sterile gloves; frequently obtain clean and sterile supplies from the clean central line supply cart;
and remove gloves, which were visibly contaminated with blood. The Surveyors observed that, with the exception of
when he first entered Inpatient #9’s room, Physician #1 did not perform hand hygiene, in accordance with IC
Standards of practice (e.g., prior to each time he accessed the central line supply cart and before each time he

donned and after each time he removed gloves).

9. For Inpatient #32, observations in the Pre-operative Holding Area on 1/29/14 at 8:30 A.M., indicated that RN #7

failed to adhere to CDC IC Standards for Hand Hygiene as follows:
After performing hand hygiene and donning clean gloves, RN #7 touched Inpatient #32's over-the-bed table and
changed it to a lower height. In preparation to insert an intravenous (IV) tine, RN #2 applied a tourniquet to the

patients left forearm and placed a clean barrier (Chux) under Inpatient #32's left hand.

RN #7 then opened clean supplies [sterile IV catheter (Angiocath), sterile sponges, Tegaderm, alcoho! wipe], held

Inpatient #32's left hand, inserted the IV and connected the IV tubing.

RN #7 failed to remove the gloves and perform hand hygiene before and after adjusting the height of the patient's

over-the-bed table, before and after touching the patient's skin to apply the tourniquet, and before opening the clean

103
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 58 of 142

and sterile IV suppties.
RN #7 inserted Inpatient #32's IV with potentially cross-contaminated gloves.

10. For Inpatient #33, observations in Operating Room (OR) #2, at 9:05 A.M. on 1/29/14, indicated that both RN #6
and Physician #10, donned gloves without first performing hand hygiene. RN #6 then failed to perform hand hygiene

after removing the gloves.

11, Review of SaniCloth HB disinfectant wipes’ MDFU on 1/29/14, indicated that the surface being disinfected must

“remain visibly wet for 10 minutes,” in order for effective disinfection of that surface to occur.

Observations in OR #2, on 1/29/14 at 9:40 A.M., between surgical cases, indicated that Anesthesia Technician (AT)
#1, failed to follow MDFU. AT #1 used only one SaniCloth HB wipe to disinfect the anesthesia machine, anesthesia
cart, anesthesia medication administration pump, and heart monitor leads. The above items were ineffectively

disinfected as they were only visibly wet for approximately one and not 10 minutes.
12. For inpatient #31, observations in OR #2 at 9:45 A.M. on 1/29/14, indicated the following:

a. While opening sterile supplies in order to set-up the sterile surgical table, Surgical Technologist (ST) #1 dropped
a sterile package of sterile surgical gloves on the floor. ST #1 then picked-up the gloves and placed them on top of
another package of sterile gloves and a sterile gown. The OR Clinical Nursing Director immediately took the gloves
and gown and threw them in the trash. The OR Clinical Nursing Director confirmed that sterile items dropped on the
floor are no tonger sterile and that by placing the dropped, now-contaminated gloves on top of other sterile items,
contaminated the items. The OR Clinical Nursing Director confirmed that ST #1 should have disposed of the

dropped package of gloves.

b. Review of AORN Recommended Practice for Surgical Hand Scrub, using an aicohol-based surgical hand rub

steps 8 to 10, subsequent to survey on 2/12/14, read:

“(Step 8). Apply the product to the hands and forearms according to the manufacturer's written instructions.

(Step 9). Repeat the product application process as directed.

(Step 10). Rub thoroughly until completely dry.”

For inpatient #31, observations in OR #2 on 1/29/14 at 10:22 A.M., indicated that after performing the surgical hand
scrub with the alcohol-based surgical hand rub product Avagard, Physician #10 entered the room from the scrub

area. White waiting to don the sterile gown and gloves, Physician #10 waved both arms in the air to dry the

Avagard.

104
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 59 of 142

Ouring the observation, the Clinical Nursing Director of the Operating Room said that arms and hands disinfected
with Avagard should not be waved in the air to dry the Avagard. The OR Clinical Nursing Director confirmed that
waving disinfected arms and hands in the air created air currents that contained dust and other contaminants that

served to contaminate the surgically scrubbed hands and arms.

13. Observations in the OR Suite, in the scrub area outside OR #12, on 1/29/14 at 11:15 A.M., indicated that
Physicians #11 and #12 had just completed a surgical scrub with Avagard. Both Physicians were standing at the
scrub sinks having a conversation while waving their arms and hands in the air to dry. Physicians #11 and #12 did
not rub their arms and hands dry, in accordance with AORN Recommended Practice for Surgical Hand Scrub, using

an alcohol-based surgical hand rub.

14. Observations in OR #11, on 1/29/14 at 11:20 A.M., indicated that ST #2 waved his hands and arms in the air
after compteting a surgical scrub with Avagard. ST #2 failed to rub his arms and hands dry, in accordance with

AORN Recommended Practice for Surgical Hand Scrub, using an alcohol-based surgical hand rub.

15. Review of the Central Processing Department (CPD) policy titled "Traffic Control" on 1/29/14 read, "Personnel
assigned to decontamination may not move into any other CPD areas unless they don a clean precautions gown
after removing the decontamination attire. Personnei from any CPD area may not enter decontamination unless

they put on a precautions gown.”

Observations in the former Day Surgery CPD area on 1/29/14 at 2:15 P.M.. indicated that Central Processing
Technologist (CPT) #1 was working in the decontamination side of CPD. After removing the personal protective
equipment (PPE-impervious gown, gloves), CPT #1 entered into the clean side of CPD. CPT #1 failed to wear a

clean precautions gown over her scrub suit before entering the clean CPD area, as required by Hospital policy.
During the observation, the Director of Clinical Operations said that CPT #1 failed to follow Hospital policy.

Additionally, review of CPT #1's Training and Assessment Listing on 1/29/14, indicated that the CPT had completed

“Attire and Traffic Pattern” training on 7/12/43.

16. During interview, in the clean area of the former Day Surgery CPD, on 1/29/14 at 2:15 P.M., CPT #1 said high
level disinfection (HLD) was done using an automated endoscope reprocessor (AER). CPT #1 said manufacturer's
directions for use (MDFU) required the temperature of the HLD solution to reach a minimum of 25 degrees
centigrade in order to be effective, ina 5 minute AER cycle. CPT #1 said she tested the disinfectant (Rapicide
OPA/28) to ensure it met an effective strength and the proper temperature, before processing each endoscope.

CPT #1 said she documented the results of each test on the Disinfectant Efficacy Monitoring Log.
Review of the Disinfectant Efficacy Monitoring Lag, dated from 1/3/14 to 1/29/14, on 1/29/14, indicated the following:

-CPT #1 failed to consistently document the minimum recommended concentration of the Rapicide OPA/28 on the

105
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 60 of 142

log. The Disinfectant Efficacy Monitoring Log for 1/3/14 through 1/29/14, indicated pass or fail monitoring. However,
the log didn't discern if the AER cycle or the Rapicide OPA/28 sterilant had passed or failed. Therefore, it was
unable to be determined if the Rapicide OPA/28 concentration was at a strength to effectively disinfect the

endoscopes or if it needed to be replaced.

-CPT #1 faited to document an efficacy result (Pass/Fail) on the Disinfectant Efficacy Monitoring Log for the
following days: 1/7/14 at 9:20 A.M.; 1/9/14 at 4/26 P.M.; 1/9/14 at 4:45 P.M.; 1/10/14 at 3:41 PML; 1/14/14 at 8:22

P.M.: 1/14/14 at 9:40 A.M.; 1/29/14 at 1:06 P.M.; and 1/29/14 at 1:11 P.M.

-CPT #1 documented both pass and fail on the Disinfectant Efficacy Monitoring Lag for the following days: 1/9/14 at
9:00 A.M.; 1/9/14 at 12:10 P.M.; 1/15/14 at 11:20 A.M.; and 1/24/14 at 1:45 P.M. Therefore, it was unable to be

determined if the efficacy of the sterilant was a pass or a fail.

VIOLATION: ADMINISTRATION OF DRUGS Tag No: A0405

™“NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**

Based on observations, review of Haspital policies and procedures, medical record reviews, and staff interviews, the
Hospital failed to ensure that medications were administered accurately, in accordance with the written orders of the
practitioner responsible for the patient's care, in accordance with accepted standards of practice, and in accordance
with the Hospital's medication administration policies, for 8 Inpatients (#4, #6, #7, #8, #9, #12, #25, and #49) froma

total sample of 49 tnpatients. Findings included:

1. For Inpatient #49, Registered Nurse (RN) #11 was observed preparing Inpatient #49's 9:00 A.M. medications on
1/28/14 at 9:40 A.M., on the North 6 Unit. Included with the Patient's 9:00 A.M. medications was an order for the
anticoagulant Heparin 5,000 units subcutaneously (Sc), to be given every 12 hours. RN #11 was observed drawing
up the Heparin, using a needle and syringe, from a vial of Heparin containing 5,000 units per 1 mi. (milliliter). RN
#11 drew up the Heparin solution into a 1 ml syringe and handed it to the surveyor to inspect. The syringe, as
observed by Surveyor #12, contained only 0.9 ml of Heparin (4,500 units) instead of the ordered dose of 5,000
units/1 mi! of the medication. The vial of Heparin was examined by Surveyor #12 and found to have solution
remaining in the vial. Surveyor #12 then informed RN #11 that she had not drawn up the entire 5,000 units/ m! of

Heparin as ordered, and that she had only 0.9 mls (milliliters) or 4,500 units of Heparin in the syringe.
During interview on 1/28/14 at 9:50 A.M., RN #11 said that she thought she had drawn up the entire vial of Heparin.

RN #11 was then observed inserting the needte into the vial of Heparin, drew out the remaining 0.1 mil of

medication, and administered 1mi of Heparin 5,000 units/mI to the patient.

106
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 61 of 142

2. Review of Hospital -Wide Policy #4006 for Patient Care Orders on 2/4/14, indicated the following: "Range
medication orders: these orders are discouraged and should only be written when necessary. Parameters must be

included to indicate the appropriate choice of a dose within the prescribed range."

A. For Inpatient #4, a patient with diagnoses that included [DIAGNOSES REDACTED].M. on 1/27/14, on Unit

Proger 5, indicated the following:
Review of the physician's orders for Inpatient #4, on 1/27/14 read:

-"Labetolol (lowers blood pressure), 10 to 20 milligrams (mg) IV (intravenously), q (every) 4 hours prn (as needed)

for a systolic blood pressure (SBP) greater than 140.”

The above order did not identify specific parameters to guide the nurse when to administer 10 mg or 20 mg of
Labetolol. During interview at 10:00 A.M. on 1/27/14, the Professional Development Manager said, “Judged on the
last dose of Labetolol, the RN would determine if the patient's blood pressure was too low or if the Labetolol didn't

have any effect. The nurse would then decide which dose to administer.“
-"Dilauded (relieves pain) 0.5 to 1.5 mg, IV, q 2 hours prn for pain, moderate to severe."

The above order did not identify specific dosing parameters to guide the nurse when to administer 0.5 mg., 1.0 mg,
or 1.5 mg of Dilaudid. During interview at 10:00 A.M. on 1/27/14, the Professional Development Manager said,
“Based on the patient's pain relief after the last dose of Dilaudid. the RN would decide which dose to administer.”

The Professional Development Manager acknowiedged this was not within the nurse’s scope of practice.

~Percocet (for pain) had two similar orders: "1 tablet for moderate pain;” “2 tablets for moderate pain, not to exceed
4 grams in 24 hours.” Again, the physician did not identify specific parameters to guide the nurse when to administer

one tablet or two tablets. Both orders were for “moderate pain.”

Review of the Medication Administration Record (MAR) for administration of the pain medication Percocet on

1/27/14, read as follows:

“On 1/24/14 at 9:43 P.M., two tablets administered; on 1/25/14 at 4:25 A.M., two tablets administered; on 1/25/14 at
11:50 A.M., two tablets administered; on 1/25/14 at 7:19 P.M., two tablets administered; on 1/26/14 at 2:48 A.M.,

two tablets administered; and on 1/26/14 at 10:48 A.M., two tablets administered.”
Inpatient #4 was consistently administered two tablets of Percocet, although the order also called for "Percocet one

tablet for moderate pain.” The Professional Development Manager said that the RN would decide which dose to

administer." The Professional Development Manager acknowledged that this was not within the nurse's scope of

107
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 62 of 142

practice.

The Professional Development Manager acknowledged that physicians prescribe medication and their doses and

nurses administer the medications. Nurses do not prescribe medications and their doses.
Review of The Hospital-wide policy titled "Medication Administration and Safety, #4081" on 1/29/14, read:

“Time Critical Medications are those scheduled medications where early or delayed administration of maintenance
doses of greater than 30 minutes before or after the scheduled dose may cause harm or result in substantial

suboptimal therapy or pharmacological effect.”

“The 30 minute Time Critical administration rule applies to:

-Medications with a dosing schedule more frequently than every 4 hours;

-Antibiotic medications via the IV route;

-Parkinson medications;

-lmmunosuppressive (reduce a patient's ability to fight infection) agents;

-Medications that must be administered apart from other medications (e.g., antacids);

-Certain medications that require administration within a specified period of time (e.g., insulin); and

-Short acting opioids (narcotics).”

For Inpatient #4, medical record review on 1/27/14, indicated the following medications were to be administered at

9:00 A.M.:

Xanax (anti-anxiety), 0.5 mg, 9:00 A.M.; Tenormin (heart medication), 100 mg, 9:00 A.M.; Colace (stool softener),
one tablet q 12 hours; Pepcid (antacid), one tablet, BID; Folic Acid (Vitamin C), one tablet, 9:00 A.M.; Heparin 5000

units, sc, TID; Ativan (for alcoho! withdrawal) 1.5 mg, q 4 hours.

All the above medications were not administered to Inpatient #4 until 10:45 A.M. on 1/27/14. During interview at
41:15 A.M. on 1/27/14, the Professional Development Manager said that medications (except those that met the 30

minute requirement), were to be administered within one hour before or after the scheduled dose.

According to Hospital policy, the Pepcid and Ativan (both on the 30 minute administration list), were administered
one hour and 25 minutes late and the remaining medications (Xanax, Colace, Tenormin, Folic Acid, and Heparin),
were administered 45 minutes after the one hour limit.

B. For Inpatient #6, a patient with diagnoses that included [DIAGNOSES REDACTED]

-Ampicillin, 3 grams (gm), IV, q 6 hours (12:00 A.M., 6:00 A.M., 12:00 P.M., 6:00 P.M.):

-Heparin 5,000 Units, sc, q 8 hours (12:00 A.M., 8:00 A.M., 4:00 P.M.); and

-KCL (potassium chloride) 10 milliequivalents (meq), IV, q 1 hour for 4 doses (the start date and time was

108
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 63 of 142

documented as 1/27/14 at 2:00 A.M).

Review of the Medication Administration Record on 1/27/14, indicated that the above medications were not

administered in accordance with Hospital policy and physician orders, as follows:

-The 6:00 A.M. Ampicillin 3 gm, IV was not administered until 9:15 A.M. on 1/27/14, two hours and 45 minutes late.

Hospital policy required IV antibiotics to be administered within 30 minutes, before or after the scheduled dose.

-The 8:00 A.M. Heparin 5000 Units, sc was nat administered until 9:15 A.M., 15 minutes late. Hospital policy

required medications to be administered within one hour before or after the scheduled dose.

-The following refers to the physician's order for KCL, 10 meq, q 1 hour for 4 doses, to start 1/27/14 at 2:00 A.M.
Hospital policy required medications with a dosing schedule more frequently than every 4 hours, to be administered

within 30 minutes before or after the scheduled dose.

The 2:00 A.M. dose was not given until 4:18 A.M., one hour and 48 minutes late.
The 3:00 A.M. dose was not given until 4:56 A.M., one hour and 26 minutes late.
The 4:00 A.M. dose was also recorded as being given at 4:56 A.M.. the same time as the 3:00 A.M. dose.

The 5:00 A.M. dose was not given until 6:26 A.M., 54 minutes late.

Review of a nurse's note, dated 1/27/14, indicated that the Ampicillin was late being administered because the KCL

was being administered thraugh the patient's only IV.

Consultation with the Department's Consultant Pharmacist, subsequent to survey on 2/6/14, indicated that Ampicillin

and KCL are compatable medications and could be administered simultaneously.

3. Inpatient #7 was admitted to the Hospital in 1/2014 with diagnoses including abdominal pain, hemicolectomy
(bowel resection) and intra-aortic balloon pump (a surgically implanted device that provides artificial heart

compressions).

Review of the physician orders revealed that there were 2 different orders for Dilaudid. The orders were as follows:
-Dilaudid 0.5 mg intravenous every 2 hours as needed for pain

-Dilaudid 1 mg intravenous every 2 hours as needed for pain.

The orders for the medication failed to indicate the parameters under which each dose of the medication should be

given.

109
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 64 of 142

During interview on 1/28/14 at 10:15 A.M., Registered Nurse (RN) #9 confirmed that the two orders were

administered as written and further said that it was the nurse's decision which order to follow.

4. inpatient #8 was admitted to the Hospital in 1/2014, with diagnoses including abdominal abscess and fistula and

pelvic ischium osteo[DIAGNOSES REDACTED] (infection of pelvic bone).

Review of the physician orders reveaied that there were 2 different orders for Dilaudid. The orders were as follows:
-Dilaudid 2 mg oral tab every 3 hours as needed for pain
-Dilaudid 4 mg oral tab every 3 hours as needed for pain.
The orders for the medication failed to indicate the parameters under which each dase of the medication should be

given.

During interview on 1/28/14 at 10:30 A.M., RN #9 confirmed that the two orders were administered as written and

further said that it was the nurse's decision which order to follow.

5. For Inpatient #9, observation by Surveyor #5 and Surveyor #7 on 1/27/14 between 11:25 A.M. and 12:20 P.M.,
revealed inpatient #9’s central venous catheter (CVC) being removed and another CVC inserted into Patient #9’s
internal jugular vein. Prior to the removal of the catheter, at approximately 11:45 A.M., Surveyor #5 and Surveyor #7
heard Physician #1 verbally order Fentanyl (pain medication) 50 micrograms to be administered to Inpatient #9 and

observed RN #2 administer the Fentanyl intravenously, to Inpatient #9.

Review of Inpatient #9's Physicians’ Orders, the next day on 1/28/14, indicated there was no order written on
1/27/14 for the bolus of Fentanyl and no documentation of the medication having been administered to Inpatient #9.

After surveyor inquiry on 1/28/14, a late entry for the Fentanyl was entered into the electronic medical record.

Surveyor #7 interviewed the Professional Development Manager, the Manager of the Surgical Intensive Care Unit
(SICU), ard the Director of Informatics at approximately 8:20 A.M., on 1/28/14. The Professional Development
Manager, SICU Nurse Manager, and the Director of Nursing Informatics said it was the expectation the staff
document all medications administered to patients, and confirmed there was no record of Nurse #2 administering

Fentanyl 50 micrograms intravenously to Inpatient #9 on 1/27/14.

6. Inpatient #12 was admitted to the Hospital in 1/2014 with diagnoses including colon inertia (stow metabolism) and

fe-feeding syndrome (occurs when a previous matnourished patient is fed a high carbohydrate diet).

Review of the physician orders on 1/28/14 read:

110
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 65 of 142

“Morphine 1-2 milligrams (mg) IV (intravenously) q (every) 4 hours prn (as needed) for pain for 7 days.” The order

had a Start date of 1/27/14 and a stop date of 2/3/14.

The order for the above medication did not include parameters indicating the appropriate dose within the prescribed

range for treating varying levels of pain.

During interview on 1/29/14 at 9:45 A.M., Registered Nurse #13 indicated that it was up to the nurse to decide the

dosage of morphine within the prescribed range to treat the patient's pain

7. For Inpatient #25, medical record review on 1/28/14, indicated the following:

Review of the Medication Administration Record (MAR) on 1/28/14, indicated the patient had two separate arders

for Oxycodone (relieves pain) as follows:

“Oxycodone 5 mg (1 tablet) orally, every three hours as needed for pain, and Oxycadone 10 mg (2 tablets) orally,

every three hours as needed for pain.”

The physician's order did not identify specific dosing parameters to guide the nurse when to administer 1 or 2 tablets

of Oxycodone.

VIOLATION: ORGANIZATION OF NURSING SERVICES Tag No: A0386

Based on review of two of two credentialing files for Nurses Practicing in the Expanded Role [Certified Registered
Nurse Practitioner (CRNP) #1 and Certified Registered Nurse Anesthetist (CRNA) #1], the Hospital failed to ensure
that Nursing Administration provided adequate supervision and evaluation of the clinical activities which occurred

within the responsibilities of the Nursing Services. Findings include:

1. Standards of Practice as set forth in the Code of Massachusetts Regulations (CMR) that governed the practice of
Nurses practicing in the Expanded Role, 244 CMR 4.00, specified that “all nurses practicing in an expanded role
shall practice in accordance with written guidelines developed in collaboration with and mutually acceptable to the
nurse and the appropriate medical staff and nursing administration staff of the institution employing the nurse."

“A nurse practicing in an institution may not practice in an expanded role until:

a. The Governing Body, including the medical staff and nursing administrative staff, formaily review and approve the

guidelines under which the nurse proposes to practice; and

111
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 66 of 142

b. A physician is designated to provide medical direction as is customarily accepted in the specialty area.”

2. Review of CRNA #1's and CRNP #1's credentialing files on 2/3/14, indicated approval of each nurse's clinical
practices, in writing, from their Supervising Physician, their Department Chair and each nurse. However, there was
no evidence of any approval from Nursing Administration for the clinical practices requested by the two Nurse
candidates. tn addition, there was no evaluation of their clinical activities which also occurs within the responsibilities

of the Nursing Services.

3. During an interview with the Chief Nursing Officer (CNO) on 2/3/14 at approximately 2:00 P.M., the CNO said she
did not approve the guidelines for the above nurses, who were practicing in the expanded role. The CNO said she

was not aware she had to approve the guidelines.

VIOLATION: MEDICAL RECORD SERVICES Tag No: A0450

Based on staff, patient/family interviews, and medical record reviews, the Hospital failed to ensure that all patients
medical record entries were complete, dated, timed, and authenticated in written or electronic form, by the person(s)
responsible for providing or evaluating the service provided, for 4 (#6, #22, #23, #38), of 49 Inpatients and 1 (#12),

of 13 Outpatients. Findings include:

1. For Inpatient #6, medical record review on 1/27/14, indicated that although the intra-operative Record was signed

by Registered Nurse (RN) #14, the date and time of the entry was not documented.

2. For Inpatient #22, medical record review on 1/28/14, indicated that the following consents for Cardiac
Catheterization lacked the name of the operating physician or the date and/or time of the patient/family's signature
as follows: for 11/29/13, the time of the patient's signature was not documented; for 12/26/13, no time or date of the
patient's signature was documented; for 1/3/14, the consent lacked the name of the operating physician; for 1/10/14,
no time of the patient/family signature was documented; and for 1/22/14, no time of the patient/family signature was

documented.

During interview in the Cardio-Thoracic Intensive Care Unit (CTU), on 1/28/14 at 9:30 A.M., the Clinical Nursing
Director confirmed that the above Cardiac Catheterization Consent Forms lacked a place for the time of the

patient/family signature to be documented.

3. For Outpatient #12, medical record review on 2/3/14, indicated that the Consent for Cardiac Catheterization

lacked the time the patient signed the consent.
4. Review of the Medical Staff Bylaws on 1/29/14 read as follows: "Medical Student notes should be read and

constructively critiqued and then co-signed on the same day with a brief addendum. Medical student admission

notes as the sole admission note are not acceptable."

112
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 67 of 142

During interview at 10:45 A.M. on 1/28/14, Physician #9 said that Hospital policy required Residents to supervise
and co-sign all medical students’ medical record entries. Physician #9 said that teams, comprised of Attending
Physicians, residents, interns and medical students, were developed and that medical students were under the

direct supervision of Residents.

5. For Inpatient #23, medical record review on 1/28/14, indicated that medical record entries regarding Inpatient
#23's daily progress, written by Medical Student #1, were not co-signed by a Resident, as required by Hospital

policy. The entries were made on 1/21/14, 1/22/14, 1/23/14, and 1/24/14.

During interview at 10:45 A.M. on 1/28/14, Physician #9 confirmed that the above medical record entries were not

co-signed by a supervising resident, as required.

Additionally, npatient #23's surgical consent lacked the time of the patient's signature.

6. For Inpatient #38, observation on 1/29/2014 at 10:22 A.M., revealed that RN #8 inserted a peripherally inserted
central catheter (PICC) line (a catheter which is inserted into a vein and ends at the upper chest vein near the heart

for the purpose of providing hydration and nutrition).

Review of the medical record indicated that the Informed Consent Form for the PICC Line was dated 1/27/2014 at
5:00 P.M. and authorized another Nurse, RN #12, for the procedure. The consent was signed by the Patient's

Mother.
tnterview with Inpatient #38's Mother on 1/30/2014 at 2:15 P.M., indicated that RN #8 contacted her by telephone to
notify her that another attempt would be made by her to insert the PICC line. During interview, Inpatient #38’s

Mother said that she consented to the procedure.

Review of the medical record indicated that RN #12 faited to document the failed attempts to insert the PICC line

along with relevant clinical information about the procedure.

VIOLATION: CONTENT OF RECORD - INFORMED CONSENT Tag No: A0466

Based on review of documentation, interviews and review of Hospital Policy, the facility failed to ensure that staff
followed Hospital Policy Guidelines for obtaining telephone consent for the insertion of a Peripherally Inserted

Central Catheter [PICC line]. Findings include:

113
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 68 of 142

1. For Inpatient #38, observation on 1/29/2014 at 10:22 A.M., revealed that Registered Nurse (RN) #8 inserted a
PICC- line (a catheter which is inserted into a vein and ends at the upper chest vein near the heart for the purpose

of providing hydration and nutrition).

Review of the medical record indicated that the Informed Consent Form - Consent to insert the PICC Line was
dated 1/27/2014 at 5:00 P.M. (two days prior to this procedure) and authorized by another Nurse, RN #12, for the

procedure. The consent was signed by the Inpatient 38's Mother.

Interview with Inpatient #38's Mother on 1/30/2014 at 2:15 P.M., indicated that RN #8 contacted her by telephone to
notify her that another attempt to insert the PICC line would be made by RN #8. During interview, Inpatient #38's
Mother said that she consented to the second procedure. However, RN #8 failed to document the telephone
consent, obtain a witness to monitor the conversation, and sign the form.

Review of the Hospital-Wide Policy titled "Informed Consent", part IV, section on Telephone Consent, indicated that
“if consent from an individual other than the patient was required and that person was available only by telephone,
consent may be obtained by telephone. In the case of telephone consent, a witness must monitor the telephone

conversation between physician and the individual authorized ta consent on behalf of the patient and sign the farm.”

Review of the medica! record indicated that documentation of the telephone consent was not documented and

witnessed, as required by Hospital Policy.

VIOLATION: PATIENT RIGHTS: INFORMED CONSENT Tag No: A0131

Based on record review and staff interview, the Hospital failed to:
a. Activate the health care proxy for 1 of 2 incapacitated Inpatients (#29); and
b. Notify the Probate and Family Court Department of a change in the Rogers Treatment Plan for 1 Inpatient (#2),

from a total of 49 inpatients.

Findings inctude:

1. For inpatient #29 the Hospital failed to activate the patient's Health Care Proxy. The Health Care Proxy was

completed prior to Inpatient #29's admission and a copy was placed in Inpatient #29's medical record.

Inpatient #29 was admitted to the Hospital in 1/2014, with diagnoses including cerebral vascular accident (CVA-

stroke) and failure to thrive.

Upon arriving at the Emergency Department, a nurse's note indicated the family had reported that Inpatient #29 did

114
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 69 of 142

not recognize them and was experiencing shortness of breath. Inpatient #29 was admitted to the hospital for “further

evaluation and workup of this change in mental status, shortness of breath and failure to thrive.”

On 1/27/14, the patient's daughter and the physician signed a consent for the insertion of PEG (a percutaneous
endoscopic gastrostomy, a tube surgically inserted into the stomach for liquid nourishment), which was to be

inserted later that week.

According to documentation in the medical record, Inpatient #29 had nat regained his/her ability to make informed

health care decisions. The Hospital did not activate the Health Care Proxy as required by Massachusetts State Law.

During interview on 1/29/14 at 9:20 A.M., Registered Nurse #12 said that the Health Care Proxy had not been
activated prior to the administration of the PEG tube, although Inpatient #29 had been deemed unable to make

informed decisions.

2. For Inpatient #2, the Hospital failed to obtain a copy of the Rogers Monitor Treatment Plan (a court approved
treatment order for the use of antipsychotic medications) to ensure that the court approved treatment orders were

implemented.

Record review on 1/27/14, indicated that Inpatient #2 was admitted to the Hospital during 12/2013, with a diagnosis
of schizophrenia. Further record review indicated that Inpatient #2 had a Legal Guardian with a Rogers Monitor
Treatment Plan, which indicated the dosage and dose range of antipsychotic medications which was not in Inpatient

#2’s medical record.

On 1/27/14 at 11:30 A.M., Registered Nurse #5 said she was unaware Inpatient #2 had a Rogers Treatment Plan
and did not know what antipsychotic medications were to be administered to Inpatient #2. After surveyor inquiry, on
1/27/14 at 11:50 A.M., Registered Nurse #5 said the Rogers Treatment Plan, which indicated the dosage and dose

range of antipsychotic medications, was not in Inpatient #2's record as required.

Review of current Physicians' Orders on 1/27/14, indicated that Inpatient #2 had orders for Clozapine (antipsychotic

medication) 600 milligrams (mg) at bedtime and Risperdal (antipsychotic medication) 4 mg at bedtime.

Review of the 1/27/14 Medication Administration Record (MAR), indicated that Inpatient #2 received Clozapine 600

mg at bedtime and Risperdal 4 mg at bedtime, from 1/24/14 to 1/26/14.

On 1/27/14 at 11:45 A.M., Registered Nurse #15 said Inpatient #2 received Clozapine and Risperdal at bedtime and

was unaware that Inpatient #2 had a Rogers Treatment Plan.

115
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 70 of 142

On 1/27/14 at 2:30 P.M., Unit Manager #4 said he did not know why Inpatient #2's Rogers Treatment Plan was not
in the record as required and was unaware of the antipsychotic medications Inpatient #2 could receive under the

Rogers Treatment Plan.

After Surveyor #3's inquiry, the Hospital obtained Inpatient #2's Rogers Treatment Plan from the Lega! Guardian.
On 1/28/14, review of Inpatient #2's recently acquired Rogers Treatment Plan, dated 12/4/13, indicated Inpatient #2
was to receive the antipsychotic medication, Clozapine, with a dosage and dose range of 300 - 600 milligrams a
day. The Rogers Treatment Plan did not indicate that Inpatient #2 could receive an alternative and/or any additional

antipsychotic medication.

Further review of the 1/2014 MAR, indicated, after Surveyor #3's inquiry, the hospital obtained a physician's order

on 1/27/14, to discontinue Risperdal 4 mg at bedtime.

On 1/28/14 at 9:30 A.M., Unit Manager #4 and Registered Nurse #5 said after reading Inpatient #2's Rogers
Treatment Plan, Inpatient #2 should not have received the antipsychotic medication Risperdal from 1/24/14 to
1/26/14, because the antipsychotic medication was not indicated in the Rogers Treatment Plan. The only medication
tnpatient #2 could receive under the Rogers Treatment Plan was Clozapine. tn addition, Unit Manager #4 and
Registered Nurse #5 said in order to change the Rogers Treatment Plan and add another antipsychotic medication

(Risperdal), the Legal Guardian would have to present the new antipsychotic medication to the Court.

On 1/28/14 at 9:49 A.M., Social Worker #1 said he thought that the medical students working on the psychiatric unit
were responsible to obtain the Rogers Treatment Plan from inpatients’ Legal Guardians and place the Plan in the
inpatients’ records. Social Worker #1 also said there was no assigned staff person responsible for obtaining a
Rogers Treatment Plan and placing the legal document in the inpatients’ records. Social Worker #1 was not aware if

Inpatient #2's Legal Guardian was notified of the new antipsychotic medication.

VIOLATION: OPERATIVE REPORT Tag No: A0959

Based on medical record review and interview, the Hospital failed to ensure that all Brief Operative Notes described
the techniques, findings, and tissues removed or altered, for 3 (#4, #6 and #30) of 5 surgical Inpatients from 49

Inpatients and 7 surgical Outpatient (#13) of 13 Outpatients reviewed. Findings included:

1. For Inpatients #4 and #6, medical record review on 1/27/14, indicated that the Brief Operative Note lacked the

findings and techniques of the inpatients' surgeries, as required.
During interview on 1/27/14 at 10:20 A.M., on Unit Proger 5, the Professional Development Manager confirmed the

Brief Operative Notes for Inpatients #4 and #6 lacked documentation of the techniques, findings, and tissues

removed or altered. The Professional Development Manager also confirmed that the Hospita!'s Brief Operative Note

116
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 71 of 142

Form lacked a category for "Findings," under which operating physicians would document the techniques, findings,

and tissues removed or altered.

2. For Inpatient #30, medical record review on 1/29/14, indicated that the Brief Operative Nate, failed to document

the techniques, findings, and tissues removed or altered, as required.

3. For Outpatient #13, medical record review on 2/3/14, indicated that Brief Operative Note, lacked the techniques

and findings of the patient's surgery.

During interview, in the Post Anesthesia Care Unit (PACU), on 2/3/14 at 11:30 A.M., the PACU Manager confirmed
that the above Brief Operative Note did not document the techniques, findings, and tissues removed or altered
during surgery. The PACU Manager acknowledged that the Hospital's Brief Operative Note Form didn't contain a

section titled "Findings" in which physicians would document their findings and the tissue removed or altered.

VIOLATION: OPO AGREEMENT Tag No: A0886

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY™*

Based on record review, review of the Hospital's death register and Organ Procurement Organization Policy, and
staff interviews, the Hospital failed to ensure that timely notification (within one hour) of a patient's death to the
organ bank was conducted consistently for 3 of 3 death records (Inpatients #43, #44, #45) from a total of 49

inpatients reviewed. Findings included:

On 1/29/14 at 1:15 P.M., the Hospital Relations Coordinator from the organ bank was interviewed regarding the
Hospital's timely referral rate. The coordinator said that the goal for timely referrals was 100 %. Following a decline
in timely referral rates (74% in March 2013 and 74 % in May 2013), the Coordinator said that a training session was
provided by the organ bank in August 2013, to clinical staff and anyone involved in death reporting or referral to the
organ bank. Review of the training session revealed "All patient deaths need to be reported immediately to the
Admitting Office.” The training session also educated staff that "The reason for this is that the Hospital was required
by federal law to report all patient deaths to the (contracted organ bank) within one (1) hour of death so that they

could determine if there was a potential for tissue donation.”

The Organ Bank Coordinator (OBC) explained that all deaths were to be reported to the organ bank. She explained
that the unit where the patient expired was required to report to the Hospital Admitting Department, and in turn, the
Admitting Department was required to notify the organ bank of the patient's death. The coordinator from the organ
bank further explained that Unit Coordinators were typically the individuals on the unit who notified the Admitting
Department when a patient expired. Because Unit Coordinators didn't work the night shifts, the OBC explained,
timely reporting to the Admitting Department was not always achieved. As a result, timely notification to the organ

bank often went beyond the one hour timely notification requirement.

117
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 72 of 142

1. For Inpatient #44, review of the Death Register on 1/30/14, revealed that Inpatient #44 expired on [DATE] at 4:50
A.M. The Admitting Department listed the time of referral to the organ bank as 6:15 A.M., 25 minutes over the one

hour requirement.

2. For Inpatient #45, review of the Death Register on 1/30/14, revealed that Inpatient #45 expired on (DATE] at 5:19
P.M. The Death Register documented that the organ bank was not notified of the patient's death until 7:38 P.M., one

hour and 19 minutes over the one hour requirement.

3. For Inpatient # 43, review of the Death Register on 1/30/14, revealed that Inpatient #43 expired on [DATE] at 3:11
P.M. There was no documented evidence in the Death Register that the Hospital Admitting Department notified the

organ bank of the patient's death.

Registered Nurse (RN) #12, a Unit Educator, was interviewed on 1/31/14 at 9:10 A.M., regarding the Unit
Coordinator Forum that was held on 8/20/13, to educate staff regarding timely notification to the Admitting
Department following a patient's death. RN#12 said that the Unit Coordinators were instructed by her that the
Admitting Department must be notified of a patient's death within one hour of death. RN#12 also said that she
recognized that allowing the Unit Coardinators an hour to report a patient death to the Admitting Department might

delay timely notification to the organ bank.

The Q.M. (Quality Management) RN was interviewed on 1/30/14 at 3:30 P.M., regarding the Hospital's Organ
Procurement Organization policies. The Q.M. RN said that she recognized that the Hospital was not compliant with
their policy that required timely notification to the organ bank within one hour of death. She said that she would

address this through the Hospital's Quality Management Department.

The Hospital failed to ensure that timely notification, within one hour of death, was carried out per the requirement

and the Hospital's Organ Procurement Organization Policy.

VIOLATION: MEDICAL STAFF Tag No: A0338

Based on observation, record review and interviews the Hospital failed to have an organized Medical Staff that was
responsible for the quality of medical care provided to one Inpatient (#1) in a total sample of 49 inpatients, that

resulted in a significant dectine in Inpatient #1's neurological status. Findings include:

1. The Hospital was found to be in Immediate Jeopardy from 1/6/14 to 1/24/14, related to the conditions of Patient
Rights and Medical Staff. The Hospital failed to ensure staff followed policies and procedures regarding proper
patient positioning for central line removal. As a result, Inpatient #1 suffered an air embolism {air entry into the

bloodstream), cardiac arrest, and subsequent severe neurologic compromise (brain damage).

118
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 73 of 142

2. Review of the Central Venous Catheter (CVC) Policy and Procedure on 1/24/14, clearly defined the number of
central tine insertions (fifteen) that must be monitored by a supervising physician. However, the policy did not
specify the number of observations or oversights required for the removal of a central line by Interns (PGY1-post

grad year one out of medical school) and Residents (PGY2 and beyond).

3. During interview on 1/24/14 at 11:10 A.M., the Medical Director of the Medical Intensive Care Unit (MICU) and the
Chief Medical Officer said that the current training for removal of a central line for Interns and Residents was
incorporated into the basic course for central line insertion. However, the training did not include any hands-on

training in the Simulation Lab for central line removal.

4. The Hospital's Corrective Action Plan (CAP) regarding the training and procedure for central line removal was not
fully implemented at the time of the Compiaint Survey on 1/24/14. The parts of the CAP not fully implemented
included:

a. Facility-wide re-education for hospital clinicians on Reducing the Risk of Air Embolism Associated with a CVC.

b. Updating of the Hospita!'s Central Line Insertion Training Program to incorporate the central line removal segment
into a hands-on experience and incorporate CVC removal questions into a written test.

c. Utilizing the Simulation Lab for removal training for first year medical residents.

d. Implementing the central {ine removal competency sign-off similar to the insertion competency.

VIOLATION: NURSING CARE PLAN Tag No: A0396

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY™*

Based on record review, staff interview, and review of Hospital policy, the Hospital failed to ensure the care plan
was current for 1 Outpatient (#11) in a total sample of 13 Outpatients and 1 Inpatient (#6) in a total sample of 49

Inpatients.

4. For Outpatient #11, the Hospital failed to ensure Outpatient #11's mental health treatment care plan was updated

and current.

Record review on 1/30/14, indicated that Outpatient #11 had been receiving outpatient mental health services since
2005. Review of the outpatient mental health treatment care plans indicated that Outpatient #11's last care plan was
dated 8/12/12.

According to the outpatient mental health progress notes, Outpatient #11 was last seen at the outpatient mental
heaith service on 9/19/13. Further review of the progress notes indicated that Outpatient #11 was moving to another

state. Outpatient #1 1's mental health treatment care plan was not updated or reviewed since 8/12/12.

On 1/30/14 at 11:00 A.M., Outpatient Therapist #1 said he had failed to update and revise Outpatient #11's mental

119
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 74 of 142

health treatment care plan since 8/12/12. Outpatient Therapist #1 said it was the Hospital's policy to review
treatment plans every quarter and once a year and he could not explain why he did not update Outpatient #11's

mental health treatment care plan.

2. For Inpatient #6, the Hospital failed to ensure that the patient's problem list was updated and current.

Medical record review on 1/27/14, indicated that Inpatient #6 was admitted on [DATE] for surgery that included an

abdominal hysterectomy (removal! of uterus) and removal of the left ovary and tube.

Review of Inpatient #6's problem list, (the basis of a patient's care plan), on 1/27/14, indicated the following

problems, all dated 11/29/13:

-Obstructive (DIAGNOSES REDACTED] (obstructive jaundice - a condition in which there is blockage of the flow of
bile from the liver. This results in an overfiow of bile and its by-products

into the blood. Bile contains bilirubin. Bilirubin is yellow, and gives the characteristic yellow appearance of jaundice
in the skin, eyes, and mucous membranes);

- Ascites (accumulation of fluid in the abdominal! cavity);

- Postmenopausal bleeding;

~Congestive heart failure (heart failure causing an accumulation of fluid in the lungs);

- Nutritional deficiency (unspecified); and

- Anemia (low red blood cell count).

During interview on 1/27/14 at 5:00 P.M., the Professional Development Manager said that the problem list was that
of the patient's previous admission and had not been updated this admission, as required. Also, the problem of
uterine bleeding was no longer current, as Inpatient #6 had a total hysterectomy and a left ovary and tube removal

on 1/22/14, the day of this hospital admission.

VIOLATION: INFORMED CONSENT Tag No: A0955

Based on medical record review, and patient and staff interviews the Hospital failed to obtain a properly executed
consent for 2 (#22, #23) of 49 Inpatients and 1 (#12) of 13 Outpatients undergoing invasive procedures. Findings

included:

1. For Inpatient #23, the Hospital failed to ensure the patient received a fully informed consent, in order for the

patient to make an informed decision regarding his/her 1/26/14 surgery.

120
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 75 of 142

{A well informed consent process would include discussion that physicians, other than the operating practitioner,
including but not limited to residents, would be performing important tasks related to the surgery. Important surgical
tasks included: opening and closing patients’ operative site, dissecting tissue, removing tissue, harvesting grafts,

transplanting tissue, implanting devices and placing invasive lines).

For surgeries in which residents would perform important parts of the surgery, discussion was encouraged to

include:

- That physicians who were in approved post graduate residency training programs would perform portions of the

surgery, based on their availability and level of competence;

- That it would be decided at the time of the surgery which residents would participate and that the choice of
resident would depend on the resident's competence; the knowledge the operating practitioner/teaching surgeon

had of the resident's skill set; and the patient's condition; and

- That residents performing surgical tasks would be under the supervision of the operating practitioner/teaching

surgeon.)

Review of the Operating Room Record on 1/28/14, indicated that Physicians #13 (an attending physician) and #14
(a Surgical resident), atong with Physician Assistant (PA) #1, assisted Physician #7 (the operating physician of

tecord) with performing parts of Inpatient #23’s, 1/26/14 cardiac surgery.

During interview on 1/28/14 at 11:30 A.M., Inpatient #23 said that "(S)he didn't know that other physicians or staff
assisted his/her surgeon to perform the surgery and that (s)he saw a lot of people in the room, but (s)he didn't know
who they were or what they did.” Inpatient #23 also said "(s)he knew who his/her surgeon was after (sjhe saw the

surgeon's name on his identification badge.”

At the time of giving his/her consent for surgery, Inpatient #23 was not informed that practitioners, other than his/her

surgeon of record, would be performing parts of his/her surgery.

2. For Inpatient #22, medical record review on 1/28/14, indicated the 1/3/14 consent for cardiac catheterization,
lacked the name of the physician who would be performing the procedure. That section of the consent form was

blank.

3. For Outpatient #12, medical record review on 2/3/14, indicated that Physician #5, a physician receiving additional
training (a fell owship) in Interventional Radiology, obtained the patient's consent. However, Physician #5
documented his name on the consent form as the operating physician, and not the name of the Operating Physician

who actually performed the procedure.

121
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 76 of 142

Observation in the Cardiac Catheterization Suite on 2/3/14 at 8:45 A.M., indicated that Physician #5 was not present
in the Cardiac Catheterization Operating Room and did not participate in the procedure. Physician #7, also a
physician performing a fell owship in tnterventional Radiology, performed parts of the patient's procedure with the
operating physician. Neither Physician #7's name or the Operating Physician’s name was documented on the

consent.

VIOLATION: PATIENT RIGHTS: RESTRAINT OR SECLUSION Tag No: AQ178

Based on record review and interviews, the Hospital failed to ensure face-to-face assessments were conducted in
person, within 1-hour after the initiation of four-point physical restraint for one Inpatient (#24), in a sample of 49

Inpatients and two Outpatients (#2 and #3), in a sample of 13 Outpatients. Findings included:

4. For Inpatient #24, review of Emergency Department (ED) record on 1/27/14, indicated Inpatient #24's Physician
Orders/Documentation Restraint Form, dated 3/2/13 at 11:45 A.M., revealed {inpatient #24 was physically
aggressive and wrist and ankle restraints were ordered. The Physician Orders/Documentation Restraint Form
indicated the standard of care was utilized because of an outburst or imminent physical aggressive, assaultive, or
destructive behavior that posed an imminent danger to the patient or others. Above the area where the Physician
signed, dated, and timed the Form, was the following statement, "i have conducted a face-to-face assessment of the

patient and reviewed the plan of care.”

The Form indicated Inpatient #24 was restrained at 12:00 P.M. on 3/2/13, 15 minutes after the Form was signed,
with the order and the statement from the physician of having completed the face to face assessment. The form
indicated Inpatient #24 remained restrained for 2 hours and 45 minutes. There was no documentation to indicate a

face-to-face evaluation was completed within 1-hour after Inpatient #24 was restrained.

2. Outpatient #2's ED record, dated 1/9/14, indicated that at 1:00 P.M., the Physicians’ Order/Documentation for
Restraint Use Form, indicated the ED Physician signed for the use of a restraint. However, the order was
incomplete as it did not indicate the type of restraint to be implemented, the behavior present that warranted use of
the restraint, and the alternative measures attempted prior to implementation of the restraint. The Form indicated
Outpatient #2 was physically restrained, but no additional information to indicate when he/she was re-assessed or
when the restraints were removed. The Physicians’ Order/Documentation for Restraint Use Form, indicated that at

1:30 P.M. on 1/9/13, Outpatient #2 was restrained.

The Physician who signed the incomplete Physicians’ Order/Documentation for Restraint Use Form, documented
that he had conducted a face-to-face assessment of the patient and reviewed the plan of care, 30 minutes prior to
when Outpatient #2 was actually physically restrained. There was no documentation of a face-to-face assessment

within 1-hour after Outpatient #2 was restrained.

3. Outpatient #3's ED record, dated 1/21/14, indicated that at 1:15 P.M., the Physicians’ Order/Documentation for

122
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 77 of 142

Restraint Use Form, was signed by the physician. The Form indicated Outpatient #3 was to be restrained with ankle
and wrist restraints and was also to receive medication as a restraint. The Physician signed, dated, and timed the
Form, below the statement, "I have conducted a face-to-face assessment of the patient and reviewed the plan of
care.” However, this form was signed 15 minutes before Outpatient 43 was actually restrained. There was no

documentation of a face-to-face assessment within 1-hour after Outpatient #3 was restrained.

During interview at 4:30 P.M. on 1/28/14, Surveyor #7 interviewed the ED Nurse Manager (NM). The ED NM said
the ED used pre-printed Forms for physicians to write a restraint order. The forms included a statement regarding

having completed a face-to-face assessment within one hour after the assessments were conducted.

Surveyor #7 reviewed Inpatient #24, Outpatient #2, and Outpatient #3's ED records with the ED NM. The NM said
the physicians’ signature, date, and time documented on Order/Documentation Forms was to indicate when the
restraint was ordered and was not the documentation the face-to-face assessment being completed after the patient
was restrained. The NM was unable to provide documentation that indicated face-to-face assessments were

completed within 1-hour of a patient being restrained. The NM said the Form was not being used properly.

VIOLATION: INFECTION CONTROL Tag No: A0747

Based on review of Hospital documents, observations, record review, and interview, the Hospital failed to be in
compliance with the Condition of Infection Control specific to: failure to adhere to Infection Control (IC) Standards of
Practice. failure to adhere to manufacturer's directions for use (MDFU), faiture to provide sanitary environment;
failure to adhere to Hospital infection control policies [i.e., handwashing, insertion of intravenous (IV) lines, insertion

of central venous catheters (CVC), and medication administration]. Findings included:

1. Observations, staff interviews and review of equipment logs in the Cardiology Clinic at 1:40 P.M. on 1/28/14 and
the Neurology Clinic on 1/31/14 at 10:40 A.M., indicated the Hospital failed to ensure the emergency equipment was
maintained at an acceptable level of cleanliness, quality and safety.

Please refer to A724.

2. Observations on the Surgical Intensive Care Unit (SICU) on 1/27/14 at 10:10 A.M. and the Pediatric Bone Marrow

Transplant Unit (BMTU) on 2/3/14 at 8:30 A.M., indicated unsanitary environmental and IC issues.

Please refer to A749.

3. Observations, staff interviews, review of Hospital documents and policies and procedures, and review of National
IC and Operating Room Standards throughout the duration of survey, fram 1/27/14 to 2/4/14, indicated the Hospital

failed to consistently enforce policies that governed the control and prevention of infection specifically related to

documentation of high level disinfection (HLD) logs, hand hygiene, insertion of IVs and CVCs, measures to

123
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 78 of 142

decrease the risk of ventilator associated pneumonia, medication administration, proper use of surgical attire, and

proper use of the surgical hand rub.

Please refer to A749

© 2013 AHCJ — All rights reserved. “'

800 WASHINGTON STREET BOSTON, MA 02111

Tag
VIOLATION: PHARMACIST SUPERVISION OF SERVICES No:

A0501

Based on records reviewed and interviews, the Hospital failed for two of three Department of Pharmacy
Employees (Pharmacist #1 and Pharmacist #2), to ensure that each pharmacist requiring a license and or
certification for the practice of pharmacy, had verification of a registered, valid and current pharmacy
license to ensure and promote the highest standards of professional practice, as required by State laws,
and Hospital Policies and Procedures.

The Hospital's Department of Pharmacy Policy and Procedure regarding Verification of Employee
Licensure, Registration and Certification, dated, 8/1/14, indicated that the Department of Pharmacy was
responsible to obtain proof of licensure and certification when applicable from all personnel pertaining to
his/her job title such as pharmacist, pharmacy technician or pharmacy intern.

The State Law for the Commonwealth of Massachusetts, Board of Registration in Pharmacy 4.02:
Personal Registration Expiration and Renewal indicated the following:

(1) All personal registrations shall expire on December 31 st of each even-numbered year and

shall be renewed prior to January | of the following year if the registrant intends to continue his or her

practice of pharmacy.

(2) A registrant who has not renewed his or her personal registration before the date of its expiration may

renew such registration upon payment of an annual license fee, applicable back license fees, and a late fee

124
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 79 of 142

as established by the Commissioner of Administration and Finance under Massachusetts General Law c.

7, 3B.

(3) Any practice of pharmacy by a registrant after the expiration of his or her personal registration shall
constitute the unlicensed practice of pharmacy and shall be subject to any and all penalties established for
such unlicensed practice of pharmacy.

The Hospital's Human Resources Policy and Procedure titled Performance Review, dated February 2002,
for all employees, indicated performance reviews were conducted at least annually for employees to
provide a formal record of an employee's job performance.

Pharmacist #1's personnel file, reviewed on 2/22/17, indicated an annual performance appraisal was
conducted on 3/14/16 that indicated Pharmacists #1's primary source licensure verification was up-to-
date; however, continued review of the file indicated Pharmacist #1 did not have a valid and current
license to practice pharmacy.

The Surveyor interviewed the Director of Employee Relations at 1:00 P.M. on 2/21/17. The Director of
Employee Relations said she received a telephone call from the Director of the Pharmacy who reported
that Pharmacist #1 did not renew her license before December 2014 and did not have a current and valid
license to practice pharmacy. The Director of Employee Relations said, when the lapse in license renewal
was identified, the employee was sent home from work and the incident was reported to the
Massachusetts Board of Registration in Pharmacy.

Pharmacist #2's personnel file was reviewed on 2/22/17 and indicated that his last performance appraisal
was dated 2008. There was no current performance appraisal and no current verification of a valid current
license to practice pharmacy.

The Surveyor interviewed the Chief Medical Officer at 2:00 P.M. on 2/22/17. The Chief Medical Officer
said that a current performance appraisal and verification of a current license to practice pharmacy should

have been in the file.

vii

125
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 80 of 142

800 V
TUFTS MEDICAL CENTER

BOS]
VIOLATION: FACILITIES, SUPPLIES, EQUIPMENT MAINTENANCE Tag I

Based on observations, staff interviews and review of equipment logs, the Hospital failed to ensure the emergency
equipment was maintained at an acceptable level of quality and safety in the Cardiology and Neurology clinics.

Findings include:

1. On 1/28/14 at 1:40 P.M., a tour of the Outpatient Cardiology Clinic on 6 South was conducted. During

~ inspection of the clinic's code cart, the suction machine canister was observed to have a significant coating of dust
on the top cover. The suction machine had no suction tubing in place from the suction inlet of the machine to the
center suction port of the suction canister. Additionally, review of the code cart checklist revealed that the suction

machine was not listed on the checklist for staff to ensure that it functioned properly.

The Director of Clinical Services, who was present during the tour, said on 1/28/14 at 1:45 P.M., that the Hospital
would add the suction machines to the code cart checklists so that staff in each of the outpatient clinics would

check them regularly to ensure that they functioned properly.

2. On 1/31/14 at 10:45 A.M., a tour of the Outpatient Neurology Clinic on the 12th floor of the Biewend Building
was conducted. During inspection of the code cart, it was observed that the suction machine, when turned on by
the Clinic Nurse Manager, did not function properly. Review of the code cart checklist revealed that the suction
machine was not checked by staff to ensure that it functioned properly. The Clinic Nurse Manager had another
staff member immediately call down to the biomedical equipment department to bring a replacement suction

machine to the clinic.

126
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 81 of 142

Interview with the Director of Clinical Services, who was present at the time, said on 1/31/14 at 11:00 A.M., that
the Hospital would add the suction machines to the code cart checklists so that staff in each of the outpatient
clinics would check them regularly to ensure that they functioned properly and were available for use in the event

of a "code blue" (emergency).

VIOLATION: INFECTION CONTROL OFFICER RESPONSIBILITIES Tag

Based on observations of the environment of care, staff interviews, review of the Hospital's policies/procedures,
review of the Centers for Disease Control (CDC) and Prevention Infection Control (IC) Standards for Hand
Hygiene, review of the Association of periOperative Registered Nurses (AORN) Standards and Recommended
Practices, review of the Hospital's Exposure Control Plan, review of Hospital disinfection logs, and review of
manufacturer's directions for use (MDFU), the Hospital failed to consistently ensure staff adherence to Infection
Control Standards for 2 of 3 Nonsampled Patients (NS #1, NS #2) and 5 Inpatients (#4, #9, #31, #32, #33), from a

sample of 49 Inpatients. Findings included:

1. The Hospital failed to ensure that entries into the high level disinfection (HLD) logs were complete, contained
accurate temperature readings, and followed MDFU.
HLD is a cleaning process that should destroy all microorganisms, except for bacterial spores, used to reprocess

semi-critical items (items that contact mucous membranes or non-intact skin) in the Endoscopy Unit.

Surveyor #5 interviewed Endoscopy Technician (Endo Tech) #1 in the Reprocessing Area at 11:10 A.M. on
1/29/14. Endo Tech #1 said HLD was done using an automated endoscope reprocessor (AER). According to the
MDFU, the temperature of the HLD solution must reach a minimum of 25 degrees centigrade in order to be
effective in a 5 minute AER cycle. Endo Tech #1 said she took the temperature reading from the AER machine's
visual monitor and entered the results into the HLD log. Review of the HLD log indicated multiple entries of

temperatures less than 25 degrees centigrade, which did not meet the minimum temperature to ensure HLD in the

127
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 82 of 142

AER had occurred.

Surveyor #5 conducted a random sampling of seven log entries that failed to meet the temperature requirements,
and correlated the readings with the AER results tape. The readings were found to meet the required temperature
parameters. Endo Tech #1 said she entered the temperature manually into the log and was uncertain of the

minimum temperatures required for use of the HLD solution.

Despite the AER reaching the minimum temperature as required, the manual log did not consistently reflect an
acceptable temperature. Endo Tech #1 said she did not routinely check the tapes to ensure the temperature

requirements were met.

2. The Hospital failed to adhere to the policy to prevent Ventilator Associated Pneumonia (VAP) for two of three

mechanically ventilated Inpatients (NS #1, NS #2).

According to the Hospital policy titled "Prevention of Ventilator Associated Pneumonia,” patients who were
mechanically ventilated were to be positioned with the head of the bed at a 30-45 degree angle, unless medically
contraindicated. Maintaining the patients’ beds at this level assists with prevention of aspiration and encourages

full expansion of the lungs.
Observations in the Surgical Intensive Care Unit (SICU), on 2/4/14 at 9:20 A.M., Surveyor #5 observed two
inpatients receiving mechanical ventilation. The head of the bed for NS #1 was observed in a 24 degree position

and the head of the bed for NS #2 was observed in a 27 degree position.

3. The Hospital failed to consistently adhere to the Hospital's Exposure Control Plan, for transport of medical

waste.

128
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 83 of 142

The Surveyor interviewed the Supervisor of the Central Processing Department (CPD) at 9:00 A.M. on 1/29/14.
The Supervisor said the hospital used large red and white bins to transport body parts. The Supervisor said the

transport bins were returned to the CPD for reprocessing. The transport bins lacked any biohazardous labels.

Review of the Hospital's Bloodborne Pathogen Exposure Control Plan indicated biohazardous labels must be

affixed on containers/bags that transport blood or body parts or other potentially infective material.

4. The Hospital failed to consistently maintain equipment or the patient's environment at an acceptable level of

safety and quality.

Surveyor #5 toured the Surgical Intensive Care Unit (SICU) with the Nurse Manager at 10:08 A.M. on 1/27/14.
Surveyor #5 observed Patient Rooms #10 and #5. The Patient Rooms had visibly soiled floors; the areas under the
hand-hygiene dispensers had areas of dark discoloration and soiling. In Patient Room #5, the base of the IV pole
was visibly soiled with areas of dark debris. The seat of the chair in Room #5 had a long slit in the upholstery so

the chair would not be able to be effectively disinfected between patients.

Surveyor #5 interviewed the Environmental Services Worker (ESW #1) at 10:40 A.M. on 1/27/14. ESW #1 said
she was assigned to the SICU 40 hours per week and that the "special project " team conducted a deep cleaning 1-

2 times per year.

Surveyor #5 interviewed the Director of Hospitality in the SICU at 10:45 A.M. on 1/27/14, who provided patient
satisfaction data, including room cleanliness from the latest quarterly report (ending 11/30/13). However, no
responses from the SICU had been returned and included in the data. The Director of Hospitality said the SICU

was the next unit scheduled for a deep cleaning.

129
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 84 of 142

5. The Hospital failed to monitor a Patient food refrigerator for 11 of 28 days.

Surveyor #5 toured the Pediatric Bone Marrow Transplant (BMT) Unit at 8:25 A.M. on 2/3/14 and interviewed
the Nurse Manager (NM). The BMT, NM said the patient rooms were equipped with a room refrigerator. The
BMT, NM said the temperature of the refrigerators was monitored daily while the room was occupied. According
to the BMT, NM, Room #5 had been occupied continuously since 1/6/14. The Refrigerator Log for Room #5

indicated temperature entries for 1! of the 28 days, 17 days were not recorded.

6. The Hospital failed to provide equipment that could be disinfected between patients.

Surveyor #5 toured the Pediatric Bone Marrow Transplant (BMT) Unit at 8:25 A.M. on 2/3/14 and interviewed
the Nurse Manager (NM). The BMT NM said the unit cared for patients up to 21 years of age. The BMT NM said
it was a rare instance that a patient would need to be shaved and an that an electric shaver was available for
patient use. The BMT patient would not be permitted to use a safety razor because of the risk of bleeding. The

BMT NM said the electric shaver would be cleaned with a bleach wipe between patients.

However, review of the MDFU of the electric shaver during the unit tour, indicated the MDFU did not include

directions for cleaning. Thus, the electric shaver was not designed for multiple patients’ use. Additionally, there

was no Hospital policy specific to use of an electric shaver.

130
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 85 of 142

7. CDC IC Standards for Hand Hygiene required hand hygiene to be performed prior to and after patient contact,

prior to and after contact with the patient's environment, and prior to donning gloves and after glove removal.

For Inpatient #4, observation of medication administration at 10:45 A.M. on 1/27/14, on Unit Proger 5, indicated

Registered Nurse (RN) #1 failed to adhere to CDC IC Standards for Hand Hygiene as follows:

-Once in Inpatient #4's room, RN #1 handled the bed controls to adjust the level of the bed and also adjusted the

patient's pillow. RN #1 failed to perform hand hygiene before and after the above activities.

-Using a hand-held scanner, RN #1 scanned the bar code on each medication and on the patient's identification
bracelet. With now-contaminated hands, RN #1 opened Inpatient #4's oral medication packets and put the

medications into a medication cup. RN #1 failed to perform hand hygiene before opening the medications.

-Inpatient #4's nurse call button fell on the floor. RN #1 picked the call button up off the floor and placed it back

on Inpatient #4's bed. The RN failed to perform hand hygiene, as required.

-With now-contaminated hands, RN #1 removed a pair of gloves from the clean glove box and donned the gloves.
RN #1 failed to perform hand hygiene before donning the gloves, as required. RN #1 then administered the

medication Heparin (helps prevent blood clots) by the subcutaneous (sc-below the skin) route, to Inpatient #4.

8. For Inpatient #9, observations on 1/27/14 between 11:25 A.M. and 12:20 P.M., Surveyor #5 and Surveyor #7
observed Inpatient #9's central venous catheter (CVC) being removed and another CVC inserted into Inpatient

#9's internal jugular vein.

The Surveyors observed Physician #1 fail to follow acceptable standards of hand hygiene during the removal and

131
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 86 of 142

re-insertion of Inpatient #9's CVC. The Surveyors observed Physician #1 wash his hands prior to entering
Inpatient #9's room. The Surveyors observed Physician #1 change his gloves repeatedly during the procedures;
don new gloves, including sterile gloves; frequently obtain clean and sterile supplies from the clean central line
supply cart; and remove gloves, which were visibly contaminated with blood. The Surveyors observed that, with
the exception of when he first entered Inpatient #9's room, Physician #1 did not perform hand hygiene, in
accordance with IC Standards of practice (e.g., prior to each time he accessed the central line supply cart and

before each time he donned and after each time he removed gloves).

9. For Inpatient #32, observations in the Pre-operative Holding Area on 1/29/14 at 8:30 A.M., indicated that RN

#7 failed to adhere to CDC IC Standards for Hand Hygiene as follows:
After performing hand hygiene and donning clean gloves, RN #7 touched Inpatient #32's over-the-bed table and
changed it to a lower height. In preparation to insert an intravenous (IV) line, RN #2 applied a tourniquet to the

patients left forearm and placed a clean barrier (Chux) under Inpatient #32's left hand.

RN #7 then opened clean supplies [sterile IV catheter (Angiocath), sterile sponges, Tegaderm, alcohol wipe], held

Inpatient #32's left hand, inserted the IV and connected the IV tubing.

RN #7 failed to remove the gloves and perform hand hygiene before and after adjusting the height of the patient's

over-the-bed table, before and after touching the patient's skin to apply the tourniquet, and before opening the

clean and sterile IV supplies.

RN #7 inserted Inpatient #32's IV with potentially cross-contaminated gloves.

10. For Inpatient #33, observations in Operating Room (OR) #2, at 9:05 A.M. on 1/29/14, indicated that both RN

132
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 87 of 142

#6 and Physician #10, donned gloves without first performing hand hygiene. RN #6 then failed to perform hand

hygiene after removing the gloves.

11. Review of SaniCloth HB disinfectant wipes' MDFU on 1/29/14, indicated that the surface being disinfected

must "remain visibly wet for 10 minutes,” in order for effective disinfection of that surface to occur.

Observations in OR #2, on 1/29/14 at 9:40 A.M., between surgical cases, indicated that Anesthesia Technician
(AT) #1, failed to follow MDFU. AT #1 used only one SaniCloth HB wipe to disinfect the anesthesia machine,
anesthesia cart, anesthesia medication administration pump, and heart monitor leads. The above items were

ineffectively disinfected as they were only visibly wet for approximately one and not 10 minutes.

12. For Inpatient #31, observations in OR #2 at 9:45 A.M. on 1/29/14, indicated the following:

a. While opening sterile supplies in order to set-up the sterile surgical table, Surgical Technologist (ST) #1
dropped a sterile package of sterile surgical gloves on the floor. ST #1 then picked-up the gloves and placed them
on top of another package of sterile gloves and a sterile gown. The OR Clinical Nursing Director immediately
took the gloves and gown and threw them in the trash. The OR Clinical Nursing Director confirmed that sterile
items dropped on the floor are no longer sterile and that by placing the dropped, now-contaminated gloves on top
of other sterile items, contaminated the items. The OR Clinical Nursing Director confirmed that ST #1 should

have disposed of the dropped package of gloves.

b. Review of AORN Recommended Practice for Surgical Hand Scrub, using an alcohol-based surgical hand rub

steps 8 to 10, subsequent to survey on 2/12/14, read:

"(Step 8). Apply the product to the hands and forearms according to the manufacturer's written instructions.

133
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 88 of 142

(Step 9). Repeat the product application process as directed.

(Step 10). Rub thoroughly until completely dry."

For Inpatient #31, observations in OR #2 on 1/29/14 at 10:22 A.M., indicated that after performing the surgical
hand scrub with the alcohol-based surgical hand rub product Avagard, Physician #10 entered the room from the
scrub area. While waiting to don the sterile gown and gloves, Physician #10 waved both arms in the air to dry the

Avagard.

During the observation, the Clinical Nursing Director of the Operating Room said that arms and hands disinfected
with Avagard should not be waved in the air to dry the Avagard. The OR Clinical Nursing Director confirmed
that waving disinfected arms and hands in the air created air currents that contained dust and other contaminants

that served to contaminate the surgically scrubbed hands and arms.

13. Observations in the OR Suite, in the scrub area outside OR #12, on 1/29/14 at 11:15 A.M., indicated that
Physicians #11 and #12 had just completed a surgical scrub with Avagard. Both Physicians were standing at the
scrub sinks having a conversation while waving their arms and hands in the air to dry. Physicians #11 and #12 did
not rub their arms and hands dry, in accordance with AORN Recommended Practice for Surgical Hand Scrub,

using an alcohol-based surgical hand rub.

14. Observations in OR #11, on 1/29/14 at 11:20 A.M., indicated that ST #2 waved his hands and arms in the air
after completing a surgical scrub with Avagard. ST #2 failed to rub his arms and hands dry, in accordance with

AORN Recommended Practice for Surgical Hand Scrub, using an alcohol-based surgical hand rub.

134
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 89 of 142

15. Review of the Central Processing Department (CPD) policy titled "Traffic Control" on 1/29/14 read,
"Personnel assigned to decontamination may not move into any other CPD areas unless they don a clean
precautions gown after removing the decontamination attire. Personnel from any CPD area may not enter

decontamination unless they put on a precautions gown.”

Observations in the former Day Surgery CPD area on 1/29/14 at 2:15 P.M.. indicated that Central Processing
Technologist (CPT) #1 was working in the decontamination side of CPD. After removing the personal protective
equipment (PPE-impervious gown, gloves), CPT #1 entered into the clean side of CPD. CPT #1 failed to wear a

clean precautions gown over her scrub suit before entering the clean CPD area, as required by Hospital policy.

During the observation, the Director of Clinical Operations said that CPT #1 failed to follow Hospital policy.

Additionally, review of CPT #1's Training and Assessment Listing on 1/29/14, indicated that the CPT had

completed "Attire and Traffic Pattern" training on 7/12/13.

16. During interview, in the clean area of the former Day Surgery CPD, on 1/29/14 at 2:15 P.M., CPT #1 said
high level disinfection (HLD) was done using an automated endoscope reprocessor (AER). CPT #1 said
manufacturer's directions for use (MDFU) required the temperature of the HLD solution to reach a minimum of
25 degrees centigrade in order to be effective, in a 5 minute AER cycle. CPT #1 said she tested the disinfectant
(Rapicide OPA/28) to ensure it met an effective strength and the proper temperature, before processing each

endoscope. CPT #1 said she documented the results of each test on the Disinfectant Efficacy Monitoring Log.

Review of the Disinfectant Efficacy Monitoring Log, dated from 1/3/14 to 1/29/14, on 1/29/14, indicated the

following:

135
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 90 of 142

-CPT #1 failed to consistently document the minimum recommended concentration of the Rapicide OPA/28 on
the log. The Disinfectant Efficacy Monitoring Log for 1/3/14 through 1/29/14, indicated pass or fail monitoring.
However, the log didn't discern if the AER cycle or the Rapicide OPA/28 sterilant had passed or failed. Therefore,
it was unable to be determined if the Rapicide OPA/28 concentration was at a strength to effectively disinfect the

endoscopes or if it needed to be replaced.

-CPT #1 failed to document an efficacy result (Pass/Fail) on the Disinfectant Efficacy Monitoring Log for the
following days: 1/7/14 at 9:20 A.M.; 1/9/14 at 4/26 P.M.; 1/9/14 at 4:45 P.M.; 1/10/14 at 3:41 P.M.; 1/14/14 at

8:22 P.M.; 1/14/14 at 9:40 A.M.; 1/29/14 at 1:06 P.M.; and 1/29/14 at 1:11 P.M.

-CPT #1 documented both pass and fail on the Disinfectant Efficacy Monitoring Log for the following days:
1/9/14 at 9:00 A.M.; 1/9/14 at 12:10 P.M.; 1/15/14 at 11:20 A.M.; and 1/24/14 at 1:45 P.M. Therefore, it was

unable to be determined if the efficacy of the sterilant was a pass or a fail.

VIOLATION: ADMINISTRATION OF DRUGS Tag }

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **

Based on observations, review of Hospital policies and procedures, medical record reviews, and staff interviews,
the Hospital failed to ensure that medications were administered accurately, in accordance with the written orders
of the practitioner responsible for the patient's care, in accordance with accepted standards of practice. and in
accordance with the Hospital's medication administration policies, for 8 Inpatients (#4, #6, #7, #8, #9, #12, #25,

and #49) from a total sample of 49 Inpatients. Findings included:

1. For Inpatient #49, Registered Nurse (RN) #11 was observed preparing Inpatient #49's 9:00 A.M. medications

on 1/28/14 at 9:40 A.M., on the North 6 Unit. Included with the Patient's 9:00 A.M. medications was an order for

136
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 91 of 142

the anticoagulant Heparin 5,000 units subcutaneously (sc), to be given every 12 hours. RN #11 was observed
drawing up the Heparin, using a needle and syringe, from a vial of Heparin containing 5,000 units per | ml.
(milliliter). RN #11 drew up the Heparin solution into a 1 ml syringe and handed it to the surveyor to inspect. The
syringe, as observed by Surveyor #12, contained only 0.9 ml of Heparin (4,500 units) instead of the ordered dose
of 5,000 units/1 ml of the medication. The vial of Heparin was examined by Surveyor #12 and found to have
solution remaining in the vial. Surveyor #12 then informed RN #11 that she had not drawn up the entire 5,000

units/ ml of Heparin as ordered, and that she had only 0.9 mls (milliliters) or 4,500 units of Heparin in the syringe.

During interview on 1/28/14 at 9:50 A.M., RN #11 said that she thought she had drawn up the entire vial of
Heparin. RN #11 was then observed inserting the needle into the vial of Heparin, drew out the remaining 0.1 ml
of medication, and administered I ml of Heparin 5,000 units/ml to the patient.

2. Review of Hospital -Wide Policy #4006 for Patient Care Orders on 2/4/14, indicated the following: "Range
medication orders: these orders are discouraged and should only be written when necessary. Parameters must be
included to indicate the appropriate choice of a dose within the prescribed range."

A. For Inpatient #4, a patient with diagnoses that included [DIAGNOSES REDACTED].M. on 1/27/14, on Unit
Proger 5, indicated the following:

Review of the physician's orders for Inpatient #4, on 1/27/14 read:

"Labetolol (lowers blood pressure), 10 to 20 milligrams (mg) IV (intravenously), q (every) 4 hours prn (as

needed) for a systolic blood pressure (SBP) greater than 140."

The above order did not identify specific parameters to guide the nurse when to administer 10 mg or 20 mg of
Labetolol. During interview at 10:00 A.M. on 1/27/14, the Professional Development Manager said, "Judged on
the last dose of Labetolol, the RN would determine if the patient's blood pressure was too low or if the Labetolol

didn't have any effect. The nurse would then decide which dose to administer.”

137
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 92 of 142

-"Dilauded (relieves pain) 0.5 to 1.5 mg, IV, q 2 hours prn for pain, moderate to severe."

The above order did not identify specific dosing parameters to guide the nurse when to administer 0.5 mg., 1.0
mg, or 1.5 mg of Dilaudid. During interview at 10:00 A.M. on 1/27/14, the Professional Development Manager
said, “Based on the patient's pain relief after the last dose of Dilaudid, the RN would decide which dose to
administer." The Professional Development Manager acknowledged this was not within the nurse's scope of
practice.

"

-Percocet (for pain) had two similar orders: "1 tablet for moderate pain;" "2 tablets for moderate pain, not to
exceed 4 grams in 24 hours." Again, the physician did not identify specific parameters to guide the nurse when to
administer one tablet or two tablets. Both orders were for "moderate pain."

Review of the Medication Administration Record (MAR) for administration of the pain medication Percocet on
1/27/14, read as follows:

"On 1/24/14 at 9:43 P.M., two tablets administered; on 1/25/14 at 4:25 A.M., two tablets administered; on 1/25/14
at 11:50 A.M., two tablets administered; on 1/25/14 at 7:19 P.M., two tablets administered; on 1/26/14 at 2:48

A.M., two tablets administered; and on 1/26/14 at 10:48 A.M., two tablets administered."

Inpatient #4 was consistently administered two tablets of Percocet, although the order also called for "Percocet
one tablet for moderate pain." The Professional Development Manager said that the RN would decide which dose
to administer." The Professional Development Manager acknowledged that this was not within the nurse's scope
of practice.

The Professional Development Manager acknowledged that physicians prescribe medication and their doses and

nurses administer the medications. Nurses do not prescribe medications and their doses.

Review of The Hospital-wide policy titled "Medication Administration and Safety, #4081" on 1/29/14, read:

"Time Critical Medications are those scheduled medications where early or delayed administration of

138
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 93 of 142

maintenance doses of greater than 30 minutes before or after the scheduled dose may cause harm or result in
substantial suboptimal! therapy or pharmacological effect."

"The 30 minute Time Critical administration rule applies to:

-Medications with a dosing schedule more frequently than every 4 hours;

-Antibiotic medications via the IV route;

-Parkinson medications;

-Immunosuppressive (reduce a patient's ability to fight infection) agents;

-Medications that must be administered apart from other medications (e.g., antacids);

-Certain medications that require administration within a specified period of time (e.g., insulin); and

-Short acting opioids (narcotics).”

For Inpatient #4, medical record review on 1/27/14, indicated the following medications were to be administered

at 9:00 A.M.:

Xanax (anti-anxiety), 0.5 mg, 9:00 A.M.; Tenormin (heart medication), 100 mg, 9:00 A.M.; Colace (stool
softener), one tablet q 12 hours; Pepcid (antacid), one tablet, BID; Folic Acid (Vitamin C), one tablet, 9:00 A.M.;
Heparin 5000 units, sc, TID; Ativan (for alcohol withdrawal) 1.5 mg, q 4 hours.

All the above medications were not administered to Inpatient #4 until 10:45 A.M. on 1/27/14. During interview at
11:15 A.M. on 1/27/14, the Professional Development Manager said that medications (except those that met the

30 minute requirement), were to be administered within one hour before or after the scheduled dose.

According to Hospital policy, the Pepcid and Ativan (both on the 30 minute administration list), were
administered one hour and 25 minutes late and the remaining medications (Xanax, Colace, Tenormin, Folic Acid,
and Heparin), were administered 45 minutes after the one hour limit.

B. For Inpatient #6, a patient with diagnoses that included [DIAGNOSES REDACTED]

-Ampicillin, 3 grams (gm), IV, q 6 hours (12:00 A.M., 6:00 A.M., 12:00 P.M., 6:00 P.M.);

139
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 94 of 142

-Heparin 5,000 Units, sc, q 8 hours (12:00 A.M., 8:00 A.M., 4:00 P.M.); and

-KCL (potassium chloride) 10 milliequivalents (meq), IV, q | hour for 4 doses (the start date and time was
documented as 1/27/14 at 2:00 A.M.).

Review of the Medication Administration Record on 1/27/14, indicated that the above medications were not
administered in accordance with Hospital policy and physician orders, as follows:

-The 6:00 A.M. Ampicillin 3 gm, IV was not administered until 9:15 A.M. on 1/27/14, two hours and 45 minutes
late. Hospital policy required IV antibiotics to be administered within 30 minutes, before or after the scheduled
dose.

-The 8:00 A.M. Heparin 5000 Units, sc was not administered until 9:15 A.M., 15 minutes late. Hospital policy

required medications to be administered within one hour before or after the scheduled dose.

-The following refers to the physician's order for KCL, 10 meq, q | hour for 4 doses, to start 1/27/14 at 2:00 A.M.
Hospital policy required medications with a dosing schedule more frequently than every 4 hours, to be

administered within 30 minutes before or after the scheduled dose.

The 2:00 A.M. dose was not given until 4:18 A.M., one hour and 48 minutes late.
The 3:00 A.M. dose was not given until 4:56 A.M., one hour and 26 minutes late.
The 4:00 A.M. dose was also recorded as being given at 4:56 A.M., the same time as the 3:00 A.M. dose.

The 5:00 A.M. dose was not given until 6:26 A.M., 54 minutes late.

Review of a nurse's note, dated 1/27/14, indicated that the Ampicillin was late being administered because the
KCL was being administered through the patient's only IV.

Consultation with the Department's Consultant Pharmacist, subsequent to survey on 2/6/14, indicated that
Ampicillin and KCL are compatible medications and could be administered simultaneously.

3. Inpatient #7 was admitted to the Hospital in 1/2014 with diagnoses including abdominal pain, hemicolectomy

140
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 95 of 142

(bowel resection) and intra-aortic balloon pump (a surgically implanted device that provides artificial heart
compressions).

Review of the physician orders revealed that there were 2 different orders for Dilaudid. The orders were as
follows:

-Dilaudid 0.5 mg intravenous every 2 hours as needed for pain

-Dilaudid 1 mg intravenous every 2 hours as needed for pain.

The orders for the medication failed to indicate the parameters under which each dose of the medication should be
given.

During interview on 1/28/14 at 10:15 A.M., Registered Nurse (RN) #9 confirmed that the two orders were
administered as written and further said that it was the nurse's decision which order to follow.

4. Inpatient #8 was admitted to the Hospital in 1/2014, with diagnoses including abdominal abscess and fistula
and pelvic ischium osteo[ DIAGNOSES REDACTED] (infection of pelvic bone).

Review of the physician orders revealed that there were 2 different orders for Dilaudid. The orders were as
follows:

-Dilaudid 2 mg oral tab every 3 hours as needed for pain

-Dilaudid 4 mg oral tab every 3 hours as needed for pain.

The orders for the medication failed to indicate the parameters under which each dose of the medication should be
given.

During interview on 1/28/14 at 10:30 A.M., RN #9 confirmed that the two orders were administered as written

and further said that it was the nurse’s decision which order to follow.

5. For Inpatient #9, observation by Surveyor #5 and Surveyor #7 on 1/27/14 between 11:25 A.M. and 12:20 P.M.,
revealed Inpatient #9's central venous catheter (CVC) being removed and another CVC inserted into Patient #9's
internal jugular vein. Prior to the removal of the catheter, at approximately 11:45 A.M., Surveyor #5 and

Surveyor #7 heard Physician #1 verbally order Fentanyl (pain medication) 50 micrograms to be administered to

141
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 96 of 142

Inpatient #9 and observed RN #2 administer the Fentanyl intravenously, to Inpatient #9.

Review of Inpatient #9's Physicians' Orders, the next day on 1/28/14, indicated there was no order written on
1/27/14 for the bolus of Fentanyl and no documentation of the medication having been administered to Inpatient
#9. After surveyor inquiry on 1/28/14, a late entry for the Fentanyl was entered into the electronic medical record.
Surveyor #7 interviewed the Professional Development Manager, the Manager of the Surgical Intensive Care Unit
(SICU), and the Director of Informatics at approximately 8:20 A.M., on 1/28/14. The Professional Development
Manager, SICU Nurse Manager, and the Director of Nursing Informatics said it was the expectation the staff
document all medications administered to patients, and confirmed there was no record of Nurse #2 administering
Fentanyl 50 micrograms intravenously to Inpatient #9 on 1/27/14.

6. Inpatient #12 was admitted to the Hospital in 1/2014 with diagnoses including colon inertia (slow metabolism)

and re-feeding syndrome (occurs when a previous malnourished patient is fed a high carbohydrate diet).

Review of the physician orders on 1/28/14 read:

"Morphine 1-2 milligrams (mg) IV (intravenously) q (every) 4 hours prn (as needed) for pain for 7 days.” The

order had a start date of 1/27/14 and a stop date of 2/3/14.

The order for the above medication did not include parameters indicating the appropriate dose within the

prescribed range for treating varying levels of pain.

During interview on 1/29/14 at 9:45 A.M., Registered Nurse #13 indicated that it was up to the nurse to decide the
dosage of morphine within the prescribed range to treat the patient's pain.
7. For Inpatient #25, medical record review on 1/28/14, indicated the following:

Review of the Medication Administration Record (MAR) on 1/28/14, indicated the patient had two separate

142
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 97 of 142

orders for Oxycodone (relieves pain) as follows:

"Oxycodone 5 mg (1 tablet) orally, every three hours as needed for pain, and Oxycodone 10 mg (2 tablets) orally,

every three hours as needed for pain."

The physician's order did not identify specific dosing parameters to guide the nurse when to administer | or 2

tablets of Oxycodone.

VIOLATION: ORGANIZATION OF NURSING SERVICES Tag I

Based on review of two of two credentialing files for Nurses Practicing in the Expanded Role [Certified
Registered Nurse Practitioner (CRNP) #1 and Certified Registered Nurse Anesthetist (CRNA) #1], the Hospital
failed to ensure that Nursing Administration provided adequate supervision and evaluation of the clinical
activities which occurred within the responsibilities of the Nursing Services. Findings include:

1. Standards of Practice as set forth in the Code of Massachusetts Regulations (CMR) that governed the practice
of Nurses practicing in the Expanded Role, 244 CMR 4.00, specified that "all nurses practicing in an expanded
role shall practice in accordance with written guidelines developed in collaboration with and mutually acceptable
to the nurse and the appropriate medical staff and nursing administration staff of the institution employing the
nurse."

"A nurse practicing in an institution may not practice in an expanded role until:

a. The Governing Body, including the medical staff and nursing administrative staff, formally review and approve
the guidelines under which the nurse proposes to practice; and

b. A physician is designated to provide medical direction as is customarily accepted in the specialty area."

2. Review of CRNA #1's and CRNP #1's credentialing files on 2/3/14, indicated approval of each nurse's clinical
practices, in writing, from their Supervising Physician, their Department Chair and each nurse. However, there

was no evidence of any approval from Nursing Administration for the clinical practices requested by the two

143
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 98 of 142

Nurse candidates. In addition, there was no evaluation of their clinical activities which also occurs within the
responsibilities of the Nursing Services.

3. During an interview with the Chief Nursing Officer (CNO) Jinks on 2/3/14 at approximately 2:00 P.M., the
CNO said she did not approve the guidelines for the above nurses, who were practicing in the expanded role. The

CNO said she was not aware she had to approve the guidelines.

VIOLATION: MEDICAL RECORD SERVICES Tag

Based on staff, patient/family interviews, and medical record reviews, the Hospital failed to ensure that all
patients medical record entries were complete, dated, timed, and authenticated in written or electronic form, by
the person(s) responsible for providing or evaluating the service provided, for 4 (#6, #22, #23, #38), of 49
Inpatients and | (#12), of 13 Outpatients. Findings include:

1. For Inpatient #6, medical record review on 1/27/14, indicated that although the Intra-operative Record was
signed by Registered Nurse (RN) #14, the date and time of the entry was not documented.

2. For Inpatient #22, medical record review on 1/28/14, indicated that the following consents for Cardiac
Catheterization lacked the name of the operating physician or the date and/or time of the patient/family's signature
as follows: for 11/29/13, the time of the patient's signature was not documented; for 12/26/13, no time or date of
the patient's signature was documented; for 1/3/14, the consent lacked the name of the operating physician; for
1/10/14, no time of the patient/family signature was documented; and for 1/22/14, no time of the patient/family
signature was documented.

During interview in the Cardio-Thoracic Intensive Care Unit (CTU), on 1/28/14 at 9:30 A.M., the Clinical
Nursing Director confirmed that the above Cardiac Catheterization Consent Forms lacked a place for the time of
the patient/family signature to be documented.

3. For Outpatient #12, medical record review on 2/3/14, indicated that the Consent for Cardiac Catheterization
lacked the time the patient signed the consent.

4. Review of the Medical Staff Bylaws on 1/29/14 read as follows: "Medical Student notes should be read and

144
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 99 of 142

constructively critiqued and then co-signed on the same day with a brief addendum. Medical student admission
notes as the sole admission note are not acceptable."

During interview at 10:45 A.M. on 1/28/14, Physician #9 said that Hospital policy required Residents to supervise
and co-sign all medical students’ medical record entries. Physician #9 said that teams, comprised of Attending
Physicians, residents, interns and medical students, were developed and that medical students were under the
direct supervision of Residents.

5. For Inpatient #23, medical record review on 1/28/14, indicated that medical record entries regarding Inpatient
#23's daily progress, written by Medical Student #1, were not co-signed by a Resident, as required by Hospital
policy. The entries were made on 1/21/14, 1/22/14, 1/23/14, and 1/24/14.

During interview at 10:45 A.M. on 1/28/14, Physician #9 confirmed that the above medical record entries were
not co-signed by a supervising resident, as required.

Additionally, Inpatient #23's surgical consent lacked the time of the patient's signature.

6. For Inpatient #38, observation on 1/29/2014 at 10:22 A.M., revealed that RN #8 inserted a peripherally inserted
central catheter (PICC) line (a catheter which is inserted into a vein and ends at the upper chest vein near the heart

for the purpose of providing hydration and nutrition).

Review of the medical record indicated that the Informed Consent Form for the PICC Line was dated 1/27/2014
at 5:00 P.M. and authorized another Nurse, RN #12, for the procedure. The consent was signed by the Patient's
Mother.

Interview with Inpatient #38's Mother on 1/30/2014 at 2:15 P.M., indicated that RN #8 contacted her by telephone
to notify her that another attempt would be made by her to insert the PICC line. During interview, Inpatient #38's
Mother said that she consented to the procedure.

Review of the medical record indicated that RN #12 failed to document the failed attempts to insert the PICC line

along with relevant clinical information about the procedure.

145
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 100 of 142

VIOLATION: CONTENT OF RECORD - INFORMED CONSENT

Based on review of documentation, interviews and review of Hospital Policy, the facility failed to ensure that
staff followed Hospital Policy Guidelines for obtaining telephone consent for the insertion of a Peripherally

Inserted Central Catheter [PICC line]. Findings include:

1. For Inpatient #38, observation on 1/29/2014 at 10:22 A.M., revealed that Registered Nurse (RN) #8 inserted a
PICC- line (a catheter which is inserted into a vein and ends at the upper chest vein near the heart for the purpose
of providing hydration and nutrition).

Review of the medical record indicated that the Informed Consent Form - Consent to insert the PICC Line was
dated 1/27/2014 at 5:00 P.M. (two days prior to this procedure) and authorized by another Nurse, RN #12, for the
procedure. The consent was signed by the Inpatient 38's Mother.

Interview with Inpatient #38's Mother on 1/30/2014 at 2:15 P.M., indicated that RN #8 contacted her by telephone
to notify her that another attempt to insert the PICC line would be made by RN #8. During interview, Inpatient
#38's Mother said that she consented to the second procedure. However, RN #8 failed to document the telephone
consent, obtain a witness to monitor the conversation, and sign the form.

Review of the Hospital-Wide Policy titled "Informed Consent", part IV, section on Telephone Consent, indicated
that "if consent from an individual other than the patient was required and that person was available only by
telephone, consent may be obtained by telephone. In the case of telephone consent. a witness must monitor the
telephone conversation between physician and the individual authorized to consent on behalf of the patient and
sign the form."

Review of the medical record indicated that documentation of the telephone consent was not documented and

witnessed, as required by Hospital Policy.

146
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 101 of 142

VIOLATION: PATIENT RIGHTS: INFORMED CONSENT Tag }

Based on record review and staff interview, the Hospital failed to:
a. Activate the health care proxy for | of 2 incapacitated Inpatients (#29): and
b. Notify the Probate and Family Court Department of a change in the Rogers Treatment Plan for | Inpatient (#2),

from a total of 49 inpatients.

Findings include:

1. For Inpatient #29 the Hospital failed to activate the patient's Health Care Proxy. The Health Care Proxy was
completed prior to Inpatient #29's admission and a copy was placed in Inpatient #29's medical record.

Inpatient #29 was admitted to the Hospital in 1/2014, with diagnoses including cerebral vascular accident (CVA-
stroke) and failure to thrive.

Upon arriving at the Emergency Department, a nurse's note indicated the family had reported that Inpatient #29
did not recognize them and was experiencing shortness of breath. Inpatient #29 was admitted to the hospital for
"further evaluation and workup of this change in mental status, shortness of breath and failure to thrive."

On 1/27/14, the patient's daughter and the physician signed a consent for the insertion of PEG (a percutaneous
endoscopic gastrostomy, a tube surgically inserted into the stomach for liquid nourishment), which was to be

inserted later that week.

According to documentation in the medical record, Inpatient #29 had not regained his/her ability to make
informed health care decisions. The Hospital did not activate the Health Care Proxy as required by Massachusetts
State Law.

During interview on 1/29/14 at 9:20 A.M., Registered Nurse #12 said that the Health Care Proxy had not been
activated prior to the administration of the PEG tube, although Inpatient #29 had been deemed unable to make

informed decisions.

147
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 102 of 142

2. For Inpatient #2, the Hospital failed to obtain a copy of the Rogers Monitor Treatment Plan (a court approved
treatment order for the use of antipsychotic medications) to ensure that the court approved treatment orders were
implemented.

Record review on 1/27/14, indicated that Inpatient #2 was admitted to the Hospital during 12/2013, with a
diagnosis of schizophrenia. Further record review indicated that Inpatient #2 had a Legal Guardian with a Rogers
Monitor Treatment Plan, which indicated the dosage and dose range of antipsychotic medications which was not
in Inpatient #2's medical record.

On 1/27/14 at 11:30 A.M.. Registered Nurse #5 said she was unaware Inpatient #2 had a Rogers Treatment Plan
and did not know what antipsychotic medications were to be administered to Inpatient #2. After surveyor inquiry,
on 1/27/14 at 11:50 A.M., Registered Nurse #5 said the Rogers Treatment Plan, which indicated the dosage and

dose range of antipsychotic medications, was not in Inpatient #2's record as required.

Review of current Physicians' Orders on 1/27/14, indicated that Inpatient #2 had orders for Clozapine
(antipsychotic medication) 600 milligrams (mg) at bedtime and Risperdal (antipsychotic medication) 4 mg at

bedtime.

Review of the 1/27/14 Medication Administration Record (MAR), indicated that Inpatient #2 received Clozapine

600 mg at bedtime and Risperdal 4 mg at bedtime, from 1/24/14 to 1/26/14.

On 1/27/14 at 11:45 A.M., Registered Nurse #15 said Inpatient #2 received Clozapine and Risperdal at bedtime

and was unaware that Inpatient #2 had a Rogers Treatment Plan.

On 1/27/14 at 2:30 P.M., Unit Manager #4 said he did not know why Inpatient #2's Rogers Treatment Plan was
not in the record as required and was unaware of the antipsychotic medications Inpatient #2 could receive under

the Rogers Treatment Plan.

148
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 103 of 142

After Surveyor #3's inquiry, the Hospital obtained Inpatient #2's Rogers Treatment Plan from the Legal Guardian.
On 1/28/14, review of Inpatient #2's recently acquired Rogers Treatment Plan, dated 12/4/13, indicated Inpatient
#2 was to receive the antipsychotic medication, Clozapine, with a dosage and dose range of 300 - 600 milligrams
a day. The Rogers Treatment Plan did not indicate that Inpatient #2 could receive an alternative and/or any

additional antipsychotic medication.

Further review of the 1/2014 MAR, indicated, after Surveyor #3's inquiry, the hospital obtained a physician's

order on 1/27/14, to discontinue Risperdal 4 mg at bedtime.

On 1/28/14 at 9:30 A.M., Unit Manager #4 and Registered Nurse #5 said after reading Inpatient #2's Rogers
Treatment Plan, Inpatient #2 should not have received the antipsychotic medication Risperdal from 1/24/14 to
1/26/14, because the antipsychotic medication was not indicated in the Rogers Treatment Plan. The only
medication Inpatient #2 could receive under the Rogers Treatment Plan was Clozapine. In addition, Unit Manager
#4 and Registered Nurse #5 said in order to change the Rogers Treatment Plan and add another antipsychotic

medication (Risperdal), the Legal Guardian would have to present the new antipsychotic medication to the Court.

On 1/28/14 at 9:49 A.M., Social Worker #1 said he thought that the medical students working on the psychiatric
unit were responsible to obtain the Rogers Treatment Plan from inpatients’ Legal Guardians and place the Plan in
the inpatients' records. Social Worker #1 also said there was no assigned staff person responsible for obtaining a
Rogers Treatment Plan and placing the legal document in the inpatients' records. Social! Worker #1 was not aware

if Inpatient #2's Legal Guardian was notified of the new antipsychotic medication.

VIOLATION: OPERATIVE REPORT Tag }

Based on medical record review and interview, the Hospital failed to ensure that all Brief Operative Notes

149
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 104 of 142

described the techniques, findings, and tissues removed or altered, for 3 (#4, #6 and #30) of 5 surgical Inpatients

from 49 Inpatients and | surgical Outpatient (#13) of 13 Outpatients reviewed. Findings included:

1. For Inpatients #4 and #6, medical record review on 1/27/14, indicated that the Brief Operative Note lacked the

findings and techniques of the inpatients’ surgeries, as required.

During interview on 1/27/14 at 10:20 A.M., on Unit Proger 5, the Professional Development Manager confirmed
the Brief Operative Notes for Inpatients #4 and #6 lacked documentation of the techniques, findings, and tissues
removed or altered. The Professional Development Manager also confirmed that the Hospital's Brief Operative
Note Form lacked a category for "Findings," under which operating physicians would document the techniques,

findings, and tissues removed or altered.

2. For Inpatient #30, medical record review on 1/29/14, indicated that the Brief Operative Note, failed to

document the techniques, findings, and tissues removed or altered, as required.

3. For Outpatient #13, medical record review on 2/3/14, indicated that Brief Operative Note, lacked the

techniques and findings of the patient's surgery.

During interview, in the Post Anesthesia Care Unit (PACU), on 2/3/14 at 11:30 A.M., the PACU Manager
confirmed that the above Brief Operative Note did not document the techniques, findings, and tissues removed or
altered during surgery. The PACU Manager acknowledged that the Hospital's Brief Operative Note Form didn't
contain a section titled "Findings" in which physicians would document their findings and the tissue removed or

altered.

VIOLATION: OPO AGREEMENT Tag IN

150
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 105 of 142

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**

Based on record review, review of the Hospital's death register and Organ Procurement Organization Policy, and
staff interviews, the Hospital failed to ensure that timely notification (within one hour) of a patient's death to the
organ bank was conducted consistently for 3 of 3 death records (Inpatients #43, #44, #45) from a total of 49

inpatients reviewed. Findings included:

On 1/29/14 at 1:15 P.M., the Hospital Relations Coordinator from the organ bank was interviewed regarding the
Hospital's timely referral rate. The coordinator said that the goal for timely referrals was 100 %. Following a
decline in timely referral rates (74% in March 2013 and 74 % in May 2013), the Coordinator said that a training
session was provided by the organ bank in August 2013, to clinical staff and anyone involved in death reporting
or referral to the organ bank. Review of the training session revealed "All patient deaths need to be reported
immediately to the Admitting Office.” The training session also educated staff that "The reason for this is that the
Hospital was required by federal law to report all patient deaths to the (contracted organ bank) within one (1) hour

of death so that they could determine if there was a potential for tissue donation."

The Organ Bank Coordinator (OBC) explained that all deaths were to be reported to the organ bank. She
explained that the unit where the patient expired was required to report to the Hospital Admitting Department,
and in turn, the Admitting Department was required to notify the organ bank of the patient's death. The
coordinator from the organ bank further explained that Unit Coordinators were typically the individuals on the
unit who notified the Admitting Department when a patient expired. Because Unit Coordinators didn't work the
night shifts, the OBC explained, timely reporting to the Admitting Department was not always achieved. As a

result, timely notification to the organ bank often went beyond the one hour timely notification requirement.

1. For Inpatient #44, review of the Death Register on 1/30/14, revealed that Inpatient #44 expired on [DATE] at

151
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 106 of 142

4:50 A.M. The Admitting Department listed the time of referral to the organ bank as 6:15 A.M., 25 minutes over

the one hour requirement.

2. For Inpatient #45, review of the Death Register on 1/30/14, revealed that Inpatient #45 expired on [DATE] at
5:19 P.M. The Death Register documented that the organ bank was not notified of the patient's death until 7:38

P.M., one hour and 19 minutes over the one hour requirement.

3. For Inpatient # 43, review of the Death Register on 1/30/14, revealed that Inpatient #43 expired on [DATE] at
3:11 P.M. There was no documented evidence in the Death Register that the Hospital Admitting Department

notified the organ bank of the patient's death.

Registered Nurse (RN) #12, a Unit Educator, was interviewed on 1/31/14 at 9:10 A.M., regarding the Unit
Coordinator Forum that was held on 8/20/13, to educate staff regarding timely notification to the Admitting
Department following a patient's death. RN#12 said that the Unit Coordinators were instructed by her that the
Admitting Department must be notified of a patient's death within one hour of death. RN#12 also said that she
recognized that allowing the Unit Coordinators an hour to report a patient death to the Admitting Department

might delay timely notification to the organ bank.

The Q.M. (Quality Management) RN was interviewed on 1/30/14 at 3:30 P.M., regarding the Hospital's Organ
Procurement Organization policies. The Q.M. RN said that she recognized that the Hospital was not compliant
with their policy that required timely notification to the organ bank within one hour of death. She said that she

would address this through the Hospital's Quality Management Department.

The Hospital failed to ensure that timely notification, within one hour of death, was carried out per the

requirement and the Hospital's Organ Procurement Organization Policy.

152
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 107 of 142

VIOLATION: MEDICAL STAFF Tag

Based on observation, record review and interviews the Hospital failed to have an organized Medical Staff that
was responsible for the quality of medical care provided to one Inpatient (#1) in a total sample of 49 inpatients,

that resulted in a significant decline in Inpatient #1's neurological status. Findings include:

1. The Hospital was found to be in Immediate Jeopardy from 1/6/14 to 1/24/14, related to the conditions of
Patient Rights and Medical Staff. The Hospital failed to ensure staff followed policies and procedures regarding
proper patient positioning for central line removal. As a result, Inpatient #1 suffered an air embolism (air entry
into the bloodstream), cardiac arrest, and subsequent severe neurologic compromise (brain damage).

2. Review of the Central Venous Catheter (CVC) Policy and Procedure on 1/24/14, clearly defined the number of
central line insertions (fifteen) that must be monitored by a supervising physician. However, the policy did not
specify the number of observations or oversights required for the removal of a central line by Interns (PGY |-post
grad year one out of medical school) and Residents (PGY2 and beyond).

3. During interview on 1/24/14 at 11:10 A.M., the Medical Director of the Medical Intensive Care Unit (MICU)
and the Chief Medical Officer said that the current training for removal of a central line for Interns and Residents
was incorporated into the basic course for central line insertion. However, the training did not include any hands-
on training in the Simulation Lab for central line removal.

4, The Hospital's Corrective Action Plan (CAP) regarding the training and procedure for central line removal was
not fully implemented at the time of the Complaint Survey on 1/24/14. The parts of the CAP not fully
implemented included:

a. Facility-wide re-education for hospital clinicians on Reducing the Risk of Air Embolism Associated with a
CVC.

b. Updating of the Hospital's Central Line Insertion Training Program to incorporate the central line removal

segment into a hands-on experience and incorporate CVC removal questions into a written test.

153
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 108 of 142

c. Utilizing the Simulation Lab for removal training for first year medical residents.

d. Implementing the central line removal competency sign-off similar to the insertion competency.

VIOLATION: NURSING CARE PLAN Tag N

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **

Based on record review, staff interview, and review of Hospital policy, the Hospital failed to ensure the care plan
was current for 1 Outpatient (#11) in a total sample of 13 Outpatients and | Inpatient (#6) in a total sample of 49
Inpatients.

1. For Outpatient #11, the Hospital failed to ensure Outpatient #1 1's mental health treatment care plan was
updated and current.

Record review on 1/30/14, indicated that Outpatient #11 had been receiving outpatient mental health services
since 2005. Review of the outpatient mental health treatment care plans indicated that Outpatient #1 1's last care
plan was dated 8/12/12.

According to the outpatient mental health progress notes, Outpatient #11 was last seen at the outpatient mental
health service on 9/19/13. Further review of the progress notes indicated that Outpatient #11 was moving to
another state. Outpatient #1 1's mental health treatment care plan was not updated or reviewed since 8/12/12.

On 1/30/14 at 11:00 A.M., Outpatient Therapist #1 said he had failed to update and revise Outpatient #1 1's mental
health treatment care plan since 8/12/12. Outpatient Therapist #1 said it was the Hospital's policy to review
treatment plans every quarter and once a year and he could not explain why he did not update Outpatient #1 I's
mental health treatment care plan.

2. For Inpatient #6, the Hospital failed to ensure that the patient's problem list was updated and current.

Medical record review on 1/27/14, indicated that Inpatient #6 was admitted on [DATE] for surgery that included
an abdominal hysterectomy (removal of uterus) and removal of the left ovary and tube.

Review of Inpatient #6's problem list, (the basis of a patient's care plan), on 1/27/14, indicated the following

154
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 109 of 142

problems, all dated 1 1/29/13:

-Obstructive [DIAGNOSES REDACTED] (obstructive jaundice - a condition in which there is blockage of the
flow of bile from the liver. This results in an overflow of bile and its by-products

into the blood. Bile contains Bilirubin. Bilirubin is yellow, and gives the characteristic yellow appearance of
jaundice in the skin, eyes, and mucous membranes);

- Ascites (accumulation of fluid in the abdominal cavity);

- Postmenopausal bleeding;

-Congestive heart failure (heart failure causing an accumulation of fluid in the Jungs);

- Nutritional deficiency (unspecified); and

- Anemia (low red blood cell count).

During interview on 1/27/14 at 5:00 P.M., the Professional Development Manager said that the problem list was
that of the patient's previous admission and had not been updated this admission, as required. Also, the problem
of uterine bleeding was no longer current, as Inpatient #6 had a total hysterectomy and a left ovary and tube

removal on 1/22/14, the day of this hospital admission.

VIOLATION: INFORMED CONSENT Tag N

Based on medical record review, and patient and staff interviews the Hospital failed to obtain a properly executed
consent for 2 (#22, #23) of 49 Inpatients and | (#12) of 13 Outpatients undergoing invasive procedures. Findings
included:

1. For Inpatient #23, the Hospital failed to ensure the patient received a fully informed consent, in order for the
patient to make an informed decision regarding his/her 1/26/14 surgery.

(A well informed consent process would include discussion that physicians, other than the operating practitioner,
including but not limited to residents, would be performing important tasks related to the surgery. Important
surgical tasks included: opening and closing patients’ operative site, dissecting tissue, removing tissue, harvesting

grafts, transplanting tissue, implanting devices and placing invasive lines).

155
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 110 of 142

For surgeries in which residents would perform important parts of the surgery, discussion was encouraged to
include:

- That physicians who were in approved post graduate residency training programs would perform portions of the
surgery, based on their availability and level of competence;

- That it would be decided at the time of the surgery which residents would participate and that the choice of
resident would depend on the resident's competence; the knowledge the operating practitioner/teaching surgeon
had of the resident's skill set; and the patient's condition; and

- That residents performing surgical tasks would be under the supervision of the operating practitioner/teaching
surgeon.)

Review of the Operating Room Record on 1/28/14, indicated that Physicians #13 (an attending physician) and
#14 (a surgical resident), along with Physician Assistant (PA) #1, assisted Physician #7 (the operating physician
of record) with performing parts of Inpatient #23's, 1/26/14 cardiac surgery.

During interview on 1/28/14 at 11:30 A.M., Inpatient #23 said that "(S)he didn't know that other physicians or

staff assisted his/her surgeon to perform the surgery and that (s)he saw a lot of people in the room, but (s)he didn't

know who they were or what they did." Inpatient #23 also said "(s)he knew who his/her surgeon was after (s)he
saw the surgeon's name on his identification badge."

At the time of giving his/her consent for surgery, Inpatient #23 was not informed that practitioners, other than
his/her surgeon of record, would be performing parts of his/her surgery.

2. For Inpatient #22, medical record review on 1/28/14, indicated the 1/3/14 consent for cardiac catheterization,
lacked the name of the physician who would be performing the procedure. That section of the consent form was
blank.

3. For Outpatient #12, medical record review on 2/3/14, indicated that Physician #5, a physician receiving
additional training (a fellowship) in Interventional Radiology, obtained the patient's consent. However, Physician
#5 documented his name on the consent form as the operating physician, and not the name of the Operating

Physician who actually performed the procedure.

156
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 111 of 142

Observation in the Cardiac Catheterization Suite on 2/3/14 at 8:45 A.M., indicated that Physician #5 was not
present in the Cardiac Catheterization Operating Room and did not participate in the procedure. Physician #7,
also a physician performing a fell owship in Interventional Radiology, performed parts of the patient's procedure
with the operating physician. Neither Physician #7's name or the Operating Physician's name was documented on

the consent.

VIOLATION: PATIENT RIGHTS: RESTRAINT OR SECLUSION Tag }

Based on record review and interviews, the Hospital failed to ensure face-to-face assessments were conducted in
person, within 1-hour after the initiation of four-point physical restraint for one Inpatient (#24), in a sample of 49
Inpatients and two Outpatients (#2 and #3), in a sample of 13 Outpatients. Findings included:

1. For Inpatient #24, review of Emergency Department (ED) record on 1/27/14, indicated Inpatient #24's
Physician Orders/Documentation Restraint Form, dated 3/2/13 at 11:45 A.M., revealed Inpatient #24 was
physically aggressive and wrist and ankle restraints were ordered. The Physician Orders/Documentation Restraint

Form indicated the standard of care was utilized because of an outburst or imminent physical aggressive,

assaultive, or destructive behavior that posed an imminent danger to the patient or others. Above the area where
the Physician signed, dated, and timed the Form, was the following statement, "I have conducted a face-to-face
assessment of the patient and reviewed the plan of care."

The Form indicated Inpatient #24 was restrained at 12:00 P.M. on 3/2/13, 15 minutes after the Form was signed,
with the order and the statement from the physician of having completed the face to face assessment. The form
indicated Inpatient #24 remained restrained for 2 hours and 45 minutes. There was no documentation to indicate a
face-to-face evaluation was completed within 1-hour after Inpatient #24 was restrained.

2. Outpatient #2's ED record, dated 1/9/14, indicated that at 1:00 P.M., the Physicians’ Order/Documentation for
Restraint Use Form, indicated the ED Physician signed for the use of a restraint. However, the order was

incomplete as it did not indicate the type of restraint to be implemented, the behavior present that warranted use

157
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 112 of 142

of the restraint, and the alternative measures attempted prior to implementation of the restraint. The Form
indicated Outpatient #2 was physically restrained, but no additional information to indicate when he/she was re-
assessed or when the restraints were removed. The Physicians' Order/Documentation for Restraint Use Form,
indicated that at 1:30 P.M. on 1/9/13, Outpatient #2 was restrained.

The Physician who signed the incomplete Physicians' Order/Documentation for Restraint Use Form. documented
that he had conducted a face-to-face assessment of the patient and reviewed the plan of care, 30 minutes prior to -
when Outpatient #2 was actually physically restrained. There was no documentation of a face-to-face assessment
within |-hour after Outpatient #2 was restrained.

3. Outpatient #3's ED record, dated 1/21/14, indicated that at 1:15 P.M., the Physicians' Order/Documentation for
Restraint Use Form, was signed by the physician. The Form indicated Outpatient #3 was to be restrained with
ankle and wrist restraints and was also to receive medication as a restraint. The Physician signed, dated, and timed
the Form, below the statement, "I have conducted a face-to-face assessment of the patient and reviewed the plan
of care." However, this form was signed 15 minutes before Outpatient #3 was actually restrained. There was no

documentation of a face-to-face assessment within 1-hour after Outpatient #3 was restrained.

During interview at 4:30 P.M. on 1/28/14, Surveyor #7 interviewed the ED Nurse Manager (NM). The ED NM
said the ED used pre-printed Forms for physicians to write a restraint order. The forms included a statement
regarding having completed a face-to-face assessment within one hour after the assessments were conducted.
Surveyor #7 reviewed Inpatient #24, Outpatient #2, and Outpatient #3's ED records with the ED NM. The NM
said the physicians’ signature, date, and time documented on Order/Documentation Forms was to indicate when
the restraint was ordered and was not the documentation the face-to-face assessment being completed after the
patient was restrained. The NM was unable to provide documentation that indicated face-to-face assessments

were completed within |-hour of a patient being restrained. The NM said the Form was not being used properly.

VIOLATION: INFECTION CONTROL Tag }

158
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 113 of 142

Based on review of Hospital documents, observations, record review, and interview, the Hospital failed to be in co
specific to: failure to adhere to Infection Control (IC) Standards of Practice, failure to adhere to manufacturer's dire
environment: failure to adhere to Hospital infection control policies [i.e., handwashing, insertion of intravenous (I'
(CVC), and medication administration]. Findings included:

1. Observations, staff interviews and review of equipment logs in the Cardiology Clinic at 1:40 P.M. on 1/28/14 ar

indicated the Hospital failed to ensure the emergency equipment was maintained at an acceptable level of cleanline

Please refer to A724.

2. Observations on the Surgical Intensive Care Unit (SICU) on 1/27/14 at 10:10 A.M. and the Pediatric Bone Marr
A.M.. indicated unsanitary environmental and IC issues.

Please refer to A749.

3. Observations, staff interviews, review of Hospital documents and policies and procedures, and review of Nation
the duration of survey, from 1/27/14 to 2/4/14, indicated the Hospital failed to consistently enforce policies that go
specifically related to documentation of high level disinfection (HLD) logs, hand hygiene, insertion of [Vs and CV
associated pneumonia, medication administration, proper use of surgical attire, and proper use of the surgical hand

Please refer to A749

© 2013 AHCJ — Alll rights reserved. “”
800 WASHINGTON STREET BOSTON, MA

Dec. 6, 2013
TUFTS MEDICAL CENTER 92111

VIOLATION: MEDICAL STAFF ACCOUNTABILITY Tag No: A0347

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **
Based on record review and interviews, the Attending Surgeon did not ensure that the contrast he ordered

and intended to give was the contrast he actually administered to one (Patient #1) of six patients reviewed

159
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 114 of 142

related to the placement of a Baclofen pump (an infusion pump used to give medication to control muscle
{DIAGNOSES REDACTED)), from a total sample of 10 records.

Findings include:

The Attending Surgeon's Operative Report, dated 11/6/13 indicated Patient #1 was taken to the Operating
Room for placement of an intrathecal (first of three membrane spaces covering the spinal cord and brain)
catheter to support a Baclofen pump.

The Surveyor interviewed the Attending Surgeon at 8:45 A.M. on 11/19/13. The Attending Surgeon said

he did not remember a label or remember reading a label on the syringe that contained the contrast dye

which he administered intrathecally to Patient #1 during the placement of a Baclofen pump.

VIOLATION: SURGICAL SERVICES Tag No: A0940

Based on observations, record review and interviews the Hospital failed to ensure the Condition for

Surgical Services was met.

Findings include:

1.) The Hospital was found to be in Immediate Jeopardy, on 11/21/13, related to Surgical Services due to
failure to follow policies and procedures for verbal orders for Patient #1 when a surgeon gave Patient #1
the wrong contrast dye that was for intrathecal (first of three membrane spaces covering the spinal cord
and brain) use. This medication error caused the patient to suffer from seizures, decline in overall
condition and expire the next day. An immediate corrective action plan to prevent any surgeon from
ordering and administering the incorrect contrast dye as well any incorrect medications and failing to
ensure staff followed an established policy for verification of verbal orders given by a surgeon during
surgery for all medications ordered during surgery was not implemented until 12/2/13.

Please refer to A-942 and A-951

160
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 115 of 142

2) The Hospital initiated the following corrective actions that were implemented and in place as of
12/2/2013:

a) The Operating room staff must write verbal orders for all medications ordered by the surgeon in the
operating room and present the written verbal order to the OR pharmacy in order to have the medication
filled. The verbal order must specify the procedure being done, if not the order will not be filled.

b) Only use ionic contrast for gastrointestinal/genito-urinary procedures. The hospital will decide next
week to discontinue the use of all ionic contrast dyes.

c) Ionic contrast dyes are available in the Pyxis medication delivery system. A hard stop has been
installed with a warning to the user that must be acknowledged before staff can access the contrast.

d) Education of physicians, pharmacists and nursing took place immediately and has been ongoing on
medical orders, verification processes in the OR and medication safety.

The Immediate Jeopardy was removed as of 12/6/2013 but the Condition of Surgical Services remains out

of compliance.

VIOLATION: OPERATING ROOM SUPERVISION Tag No: A0942

*#NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **
Based on record review and interview the Hospital failed to ensure the operating room was effectively
supervised because the contrast solution ordered by the Attending Surgeon was not the correct contrast
dye administered for one (Patient #1) of ten patients. Findings include:

The Surveyor interviewed the Attending Surgeon at 8:45 A.M. on 11/19/13. The Attending Surgeon said
he gave a verbal order for Omnipaque (a contrast dye) during Patient #1's surgery.

The Surveyor interviewed the Circulating Nurse at 11:10 A.M. on 11/19/13. The Circulating Nurse said
the Attending Surgeon requested Omnipaque during Patient #1's surgery. The Circulating Nurse said she
told the Attending Surgeon that she believed the Omnipaque was not carried in the satellite Operating

Room Pharmacy. The Circulating Nurse said when she asked the Pharmacist for the Omnipaque, the

161
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 116 of 142

pharmacist said "we don't carry Omnipaque, we carry this" indicating a medication labeled "MD-76" and
handed her two 50 milliliter bottles of MD-76. The Circulating Nurse said she brought the two bottles of
MD-76 to the operating room and showed a bottle of MD-76 to the Attending Surgeon and said "this is
what we have". The Circulating Nurse said the Attending Surgeon said "just put it on the table".
Observation of the Operating Room Pharmacy on | WI 9/13, at approximately 9:50 A.M., indicated the
label of a vial of MD-76 read as followed: "not for intrathecal use". Intrathecal refers to the first of three
membrane spaces covering the spinal cord and brain.

The Manufacturer's Warning label indicated the following: SEVERE ADVERSE EVENTS have occurred
with INADVERTENT INTRATHECAL ADMINISTRATION. These serious adverse reactions include:
death, convulsions, cerebral hemorrhage, coma, paralysis, [DIAGNOSES REDACTED], acute renal
failure, cardiac arrest, seizures, rhabdomyolysis, hyperthermia, and brain edema. Special! attention must
be given to insure that this drug product is not administered intrathecally.

The Attending Surgeon's Operative Report, dated 11/6/13, indicated a catheter was placed into Patient
#1's intrathecal space and the contrast was injected twice via the catheter.

The Perioperative Nursing Record, dated 11/6/13, indicated that 0.5 milliliter (ml) of a 50 ml vial of MD-
76 was administered by the Attending Surgeon intravascularly, which was incorrect; the contrast was
administered intrathecally, which is contraindicated for this dye.

Nursing notes and physician progress notes, dated from 11/6 - 11/8/13 indicated the following: Patient #1
awoke from surgery in severe pain, was displaying jerky, spastic type movements and began to have
seizures; Patient #1 was treated for his/her symptoms and became less responsive, then unresponsive and
additional advanced interventions were declined based on Patient #1's wishes. The treatment for Patient

#1 was changed to comfort measures and Patient #1 expired the next day.
VIOLATION: OPERATING ROOM POLICIES Tag No: A0951

Based on observation, record review and interviews the Hospital failed to ensure the staff followed an

162
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 117 of 142

established policy for verbal orders given by a surgeon during surgery.

Findings include:

Patient #1's physician orders, dated | 1/6/13-11/8/13, indicated there was no documented order for the
contrast requested by the Attending Surgeon.

The Hospital's policies and procedures related to Safe Administration of Medication indicated that
telephone and verbal orders shall be managed in accordance with Hospital policy #4006 Patient Care
Orders.

The Hospital's policy #4006, Patient Care Orders indicated the following: verbal and telephone orders
may be given to a registered nurse; the policy applies to all clinical and administrative staff; all orders for
medications, treatments, laboratory tests, consultants, activity levels, and diets must be clearly written; the
clinician receiving the order will immediately document the order in writing and will read back the order
as written, the telephone order read back (TORB) and or verbal order read back (VORB) may be

documented as a means of communication that this process has been completed; the verbal and/or

telephone order shall include the ordering Practitioner's name credentials and a medication order is
complete when it contains the drug name, dose strength and/or concentration, route and/or dosage form
and dosing frequency.

The Association of Perioperative Registered Nurses (AORN) standards indicate the use of verbal orders
should be limited but when necessary, hospitals should provide mechanisms to ensure accuracy and safety
such as 1.) the order is recorded in the patient record according to facility policy as soon as feasible 2.) the
nurse performs a read back of the written order by verbally reading the order digit by digit and spelling
out the medication name and 3.) allowing only licensed staff to receive verbal orders. Before
administration of any medication a re-verification process should include a review of the product label for
the medication name, strength and expiration date. This should be done in conjunction with review of the
written medication order to confirm correct medication.

The Surveyor interviewed the Professional Development Manager at approximately 8:30 A.M. on

163
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 118 of 142

11/20/13. The Professional Development Manager stated that during surgery there are different
professional practices for verbal orders and said the practice at Tufts Medical Center was for the
circulator nurse to verbally confirm the order with the surgeon, obtain the requested medication/solution,
bring it to the operating room and perform a visual confirmation with the scrub person. The Professional
Development Manager said the circulator nurse would then document the drug/solution that was
administered by the surgeon in the intra-operative record.

Despite the documented administration of MD-76, there was no documented order in the clinical record
for the administration of MD-76 and no read back verification of the order with the physician per Hospital
policy.

Although, the Hospital conducted a huddle to discuss and provide re-education regarding operating room
safe medication practices, no policy changes were designed to assure the achievement and maintenance of
high standard of medical and nursing practice and patient care regarding verbal medication orders during

surgery by a surgeon to prevent any re-occurrence.

© 2013 AHCJ — All rights reserved. ™
800 WASHINGTON STREET BOSTON, MA

TUFTS MEDICAL CENTER Nov. 27, 2012
02111

VIOLATION: INFECTION CONTROL Tag No: A0747

Based on observations, interviews, review of the Hospital's policies/procedures, immediate use
sterilization logs, Operating Room (OR) Environmental Services Master Schedule, OR Terminal
Cleaning Checklists, personnel files and interviews, the Hospital failed to consistently ensure proper
cleaning of equipment, a sanitary environment and staff adherence to infection control policies and
procedures to prevent transmission of infections and communicable diseases for 2 (#1, #2) of 10 patients

reviewed and that terminal cleaning in 21 of 21 ORs was consistently performed. Please refer to A749 for

164
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 119 of 142

the specific deficient practices observed in support of the condition level non-compliance.

VIOLATION: INFECTION CONTROL OFFICER RESPONSIBILITIES Tag No: A0749

Based on observations, interviews, review of the Hospital's policies/procedures, immediate use
sterilization logs, Operating Room (OR) Environmental Services Master Schedule, OR Terminal
Cleaning Checklist, personnel files and interviews, the Hospital failed to consistently ensure an
acceptable level of infection prevention practice for 2 (#1, #2) of 10 patients reviewed and that terminal

cleaning was consistently performed.

Findings included:

1. Observations in operating room (OR) #4, from 10:00 A.M. to 11:15 A.M. on 11/26/12, included:

a. The flat, plastic board used to transfer patients to and from the OR bed was stored directly on the floor

behind the patient entrance to the room.

b. According the Association of Perioperative Registered Nurses (AORN) Perioperative Standards and
Recommended Practices, Recommended Practices for Aseptic Practice IV.5 reads, "All items should be
delivered to the surgical field in a manner that prevents nonsterile objects or people from extending over
the sterile field. Skin is a source of bacteria microscopic skin cells are constantly shedded. Therefore,
maintaining distance from the sterile field decreases the potential for contamination when items are
passed from a nonsterile area to a sterile area."

Certified Surgical Technologist (CST) #1 and Registered Nurse (RN) #4 were observed reaching over the
sterile table approximately five times each, while delivering sterile supplies (e.g., gloves, gown) to the

sterile OR table.

165
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 120 of 142

c. RN #4 failed to consistently maintain CDC Infection Control Standards of Practice. RN #4 failed to
don clean gloves when providing direct care to Patient #2 in the OR as follows:

-Touched Patient #2 to position the patient for the procedure;

-Removed the patient's hospital gown;

-Touched the patient's legs and feet to apply SCD (sequential compression device) boots on the patient's
legs. SCD boots are used to prevent formation of deep vein blood clots.

-After completing the above tasks, RN #4 took gloves from the clean glove box without first performing
hand hygiene.

RN #4 failed to adhere to Hospital policy and AORN Standards of Practice.

Additionally, in preparation for the insertion of the urinary catheter and the surgical skin prep, the RN#4
removed the safety strap from the patient and the strap fell to the floor. After the catheter was inserted and
the surgical prep was completed, the RN picked the safety strap from the floor and placed it on the

patient. The RN failed to disinfect the strap before placing it on the patient, approximately 10 inches from

the surgical field.

d. Review of the Hospital's Surgical Services Policy titled Surgical Shave Prep indicated that a shave prep
should be done as close to the surgical procedure as possible in an area outside the OR.

AORN Perioperative Standards and Recommended Practice for Aseptic Practice IV.b.2, reads, "Hair
removal should be performed the day of surgery in a location outside the OR."

Observations in OR #4, on 11/26/12, at approximately 11:00 A.M., after Patient #2 was anesthetized,
indicated that Physician #4 shaved a significant amount of hair from the operative site on the patient's
abdomen. [Observation in the preoperative holding area indicated the OR staff had an opportunity to
remove hair from the patient's operative site outside the OR as observation indicated the Patient had been
in the Preoperative Holding Area for approximately 30 minutes prior to entering the OR.]

e. Observations in OR #4 on 1 1/26/12 at approximately 11:10 A.M., indicated that Physician #3 failed to

wear required personal protective equipment (PPE), i.e., gloves, before examining the patient's lower

166
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 121 of 142

abdomen and groin area as required by CDC Infection Control Standards of Practice.

Immediately after examining the patient, Physician #3, opened a sterile indwelling urinary catheter set,
donned sterile gloves and catheterized the patient. The physician failed to perform hand hygiene before
donning sterile gloves and catheterizing the patient.

2. Observations in OR #19, on 11/26/12 at approximately 11:40 A.M. indicated the following breeches in
Infection Control Standards of Practice for Patient #1 and the manufacturer's directions for use, as
follows:

a. In preparation for insertion of an arterial line (A-line), Physician #1 donned clean gloves, opened a
sterile A-Line insertion kit, removed the Chloro-Prep (an antiseptic) applicator and prepped the patient's
skin at the line insertion site. The Physician only prepped the area for approximately 10 seconds.

Review of the Manufacturer's directions for use (DFU) on 10/26/12, read as follows:

"Use repeated back and forth strokes of the sponge for approximately 30 seconds. Completely wet the
area with the antiseptic. Let dry for 30 seconds."

b. RNs #5 and #6 had set up a sterile surgical table (#1) for Patient #1's scheduled case and then RN #5
went on break. Certified Surgical Technologist (CST) #2 relieved the RN#5 for his break. To make room
for a second sterile (surgical table #2), CST #2 moved surgical table #1 to a distance of approximately 3
to 4 inches from the wall.

Review of AORN Standard for Aseptic Practice V.3. subsequent to survey on 11/28/12, indicated that a
distance of 12 inches should be maintained from a sterile field (e.g., surgical table #1). By moving the
sterile surgical table close to the unsterile wall, the CST increased the risk for cross-contamination of the
sterile supplies that were on surgical table #1.

3. Observations in the Floating Building Post Anesthesia Care Unit (PACU), from approximately 1:50
P.M. to 2:30 P.M. on 11/26/12, included the following:

According to AORN Standard for Environmental Cleaning in the Perioperative Setting Recommendation

|, indicated that the patient should be provided a safe, clean environment.

167
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 122 of 142

In an interview during the observations, RN #10 acknowledged that the below identified areas could not
be effectively cleaned and disinfected.

-The shelf and drawers along the headwall in PACU recovery bays #1 to #5 were wooden and not
smooth, non-porous, washable surfaces.

-The wall, shelves and drawers were painted with scenes and characters familiar to children. (The above
bays were primarily used for pediatric patients).

-The paint was chipped off the corners of the wood drawers in recovery bays #3, #4, and #5, exposing the
old, bare wood and increasing the risk for bacterial growth and cross contamination.

-The inside of the drawers in these bays were dirty with dust and debris, stained from spillage, and had
adhesive tape and adhesive tape residue.

- In PACU Recovery Bay #6, an approximate 8 inch by 4 inch section of the laminate was broken, and

hanging off from the counter apron, creating a risk for bacterial growth and cross contamination.

4. Observations in the Floating Building OR (the main OR), at approximately 8:30 A.M., on 11/27/12,
indicated the hospital failed to consistently follow it's policy for immediate-use sterilization, an
abbreviated cycle of sterilization for surgical items that are required on short notice (formerly know as
"flash sterilization."). Findings include:

a. Observation of the immediate-use sterilization logs and sterilizer tapes for 4 of 6 sterilizers reviewed
(#3, #4, #5, and #6), indicated approximately 35 immediate-use sterilization cycles had been performed
from 10/26/12 to 11/27/12. According to the hospital policy, documentation of the patient's name, the
reason for sterilizing the instrument(s), the genera! contents of the load and the signature of the operator
of the sterilizer were to be entered into immediate-use sterilization logs. Of the 35 sterilizer run cycles,
only 18 (53%) met the documentation requirements. Of the cycles that were run, 8 were not entered into
the log. Instead, the strips were tucked into the log book holder.

b. According to current Association of Perioperative Registered Nurses (AORN) guidelines,

documentation of the reason for immediate-use sterilization is also necessary to determine the validity of

168
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 123 of 142

using immediate-use sterilization.

5. Observations in the Sterile Central Core of the OR from approximately 9:15 A.M. to 10:00 A.M. on
11/26/12. included the following:

a. An electronic piece of OR equipment, the coagulation machine, was secured to its base with
approximately 3 feet of 3 inch tape.

b. Eleven pieces of tape, indicating the 11 ORs (e.g., OR 1, OR 2, OR 3), were taped to the wire rack
located immediately next to Sterilizer #4. The Central Processing Department (CPD) Manager #1 said the
staff used the pieces of tape, on an ongoing basis, to identify the room to which the contents of the
sterilizer should be returned. Tape residue was observed on the wire rack, used to store sterile and clean
OR supplies. Infection Preventionist (IP) #1 said tape residue harbors bacteria and doesn't permit effective

disinfection of equipment. The OR Manager said the staff utilize this process with all six OR sterilizers.

6. During interviews with RNs #4, #7, #8, #11, and CST #2 between 10:30 A.M. and 3:00 P.M., the RNs
and CST all said the lack of cleanliness of the Perioperative Suite was a major issue. For example:

a. RN #4 said she found blood on the wall in OR #4, first thing in the morning of 11/27/12. No cases had
been performed in the room since the previous day.

b. CST#I1 said she found a bloodied drape clip on the OR table drape holder in OR #2 on the 11/27/12. No
cases had been performed in the room since the previous day.

7. Review of the Hospital Policy/Procedure titled Terminal Cleaning and Disinfecting of Operating
Rooms on 11/27/12, every OR was to be terminal cleaned every 24 hour period if the room had been
opened and used for a surgical case. Based on the findings identified above, point a and b, terminal
cleaning of the ORs (2 of 21) was not consistently performed.

a. The Environmental Services Department's (ESD) OR Master Schedule for the second and third shifts
indicated that 2 ESD staff were scheduled the second shift and 3 ESD staff were scheduled the third shift

Monday through Friday to terminally clean 21 OR rooms. The schedule indicated that 2 of the 3 ESD

169
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 124 of 142

staff scheduled on the third shift were also scheduled to carry out duties in other areas of the Hospital as
well as the OR. The schedule indicated that one ESD staff was scheduled the third shift Saturday and
Sunday to clean the OR areas.

b. Surveyor #2 interviewed the ESD Director on 11/26/12 at 3:15 P.M. with Senior Risk Manager #2
present. The ESD Director said that terminal cleaning was done 5 nights a week in the secondary OR and
6 nights a week in the main OR. The ESD Director said that during the 2nd shift, the ESD staff were
responsible for starting terminal cleaning in those OR rooms that were finished for the day. The ESD
Director said that on the 3rd shift, there were 3 ESD staff assigned to do terminal cleaning, but 2 of the 3
ESD staff could be pulled to clean other areas of the Hospital. The ESD Director said that a fourth ESD
staff was scheduled for the third shift twice weekly to perform extra cleaning duties.

c. Surveyor #2 interviewed one of the third shift ESD staff assigned to the OR on the third shift on
11/28/12 at 7:30 A.M. with Senior Risk Manager #2, the OR Clinical Director, the ESD Director and the
Hospitality Director present. The ESD staff identified himself as the ESD Supervisor and said it was his
job to check and ensure that terminal cleaning was performed and completed. The Supervisor said he
looked at each OR room to ensure that cleaning was completed.

d. The ESD Director said that the ESD staff performing the terminal cleaning was supposed to complete
the OR Terminal Cleaning Checklist and the ESD Supervisor was supposed to check that terminal
cleaning was completed and sign the Checklist.

e. Surveyor #2 reviewed the OR Terminal Cleaning Checklists, dated 10/18/12 to 11/24/12, and
determined that the OR Terminal Cleaning Checklists were not completed to indicate terminal cleaning
was carried out for the following dates/rooms:

i. Checklists were not completed for any of the 23 OR rooms on 10/20/12, 10/27/12, 10/29/12, 10/31/12,
11/1/12, 11/3/12, 11/5/12, 11/10/12 and 11/23/12.

ii. Checklists were not completed for certain OR rooms on the following dates: 10/22/12 OR Suites 1, 3

and 16-23; 10/23/12 OR Suite #19; 10/24/12 OR Suites 12 and 13; 10/31/12 OR Suites 10 and 13-23;

170
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 125 of 142

11/8/12 OR Suites 16, 17, 19 and 22; 11/15/12 OR Suites 16 to 23; 11/20/12 OR Suites 16-23; and
11/22/12 OR Suite 19.

f. Surveyor #2 reviewed the Main OR Terminal Cleaning Sheet which described task steps to be taken to
clean specific areas of the OR. The task steps were coded as Spacecare QL (SCQL), which referred to the
task steps to clean a workroom and Spacecare

MB (SCMB), which referred to the task steps to cleaning an OR room and included terminal cleaning.

g. Surveyor #2 reviewed the educational files for 14 ESD staff which included names identified on the
OR Terminal Cleaning Checklists and determined that although the 14 ESD staff were trained in SCQL,

they were not trained in SCMB.

VIOLATION: OPERATING ROOM POLICIES Tag No: A0951

Based on observations and interview, the Hospital failed to ensure that staff implemented policies for
aseptic and sterile technique, disinfection procedures, and proper technique during the surgical skin prep.
Findings included:

1. Observations in OR #4, on 11/26/12, from 10:00 A.M. to 11:15 A.M., indicated that RN #4 and
Certified Surgical Technologist #1 failed to adhere to AORN Standards of Care regarding the
maintenance of a sterile field. Both staff reached over the sterile surgical table to dispense sterile supplies
to the table.

Please refer to A749.

2. Observations in OR #4 at approximately 10:30 A.M. on 11/26/12, and in OR #19 at approximately
11:45 A.M., indicated that staff failed to adhere to AORN Standards of Aseptic Practice and
manufacturer's directions for use when performing the shave prep and skin prep for Patient's #1 and #2.

Please refer to A749.

171
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 126 of 142

VIOLATION: PRE-ANESTHESIA EVALUATION Tag No: A1002

Based on medical record review and staff interview, the Hospital failed to ensure that Anesthesia Services
were delivered in a manner that was consistent with recognized standards for anesthesia care regarding
formulating the plan for anesthesia and anesthesia consent, for | (Patient #2) of 10 patients reviewed.
Findings included:

1. According to review of a Hospital policy, subsequent to survey on | 1/28/12, entitled "Center for
Preoperative Assessment (CPA) Operating procedure" the Anesthesia Nurse Practitioners (NP), "see
patients in the CPA under the direct supervision of an attending anesthesiologist. The NPs educate
patients with respect to possible anesthetic options and the risks and benefits of each. The NPs do not
formulate the anesthetic plan or consent the patient for anesthesia."

2. In an interview on 11/27/12 at approximately 10:15 A.M., the Chief of Anesthesia said that an
attending anesthesiologist and an anesthesia resident were scheduled in the CPA daily, (Monday through
Friday). The Chief of Anesthesia also said that the Anesthesia NPs in the CPA, performed the anesthesia
assessment and under the direct supervision of the anesthesiologist. The Chief of Anesthesia additionally
said that through consultation with the scheduled Anesthesiologist, an initial anesthesia plan is developed.
On the day of surgery, a CPA Patient Visit Checklist is completed and signed by the attending
anesthesiologist to indicate that he/she approved the anesthesia plan, consented, and cleared the patient
for anesthesia. He said NPs were not qualified to administer anesthesia and could not formulate an
anesthesia plan or obtain an anesthesia consent.

3. Medical record review for Patient #2, on 11/26/12, indicated that the Preoperative Anesthetic
Evaluation completed by the NP included (but was not limited to): Patient History and Review of
Systems; Physical exam; Anesthesia Plan; and Consent. NP #1 then electronically signed and dated the
form, indicating that she completed all the above. The form was not signed by a physician, as required.

Additionally, the CPA Patient Visit Check list, was completed and signed by NP #1, on 11/20/12 at 10:08

172
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 127 of 142

A.M., indicating that she consented and cleared the patient for anesthesia. The Chief of Anesthesia said
that the NP should not have signed the form and that the CPA Patient Visit Checklist should have been

completed by the anesthesiologist scheduled in the CPA on that day.

© 2013 AHCJ — All rights reserved. *
800 WASHINGTON STREET BOSTON, MA

TUFTS MEDICAL CENTER March 6, 2012
02111

VIOLATION: PROGRAM DATA, PROGRAM ACTIVITIES Tag No: A0283

Based on medical record review, physician and staff interview, PGY] Resident did not follow Hospital
Policy and evaluate one of one Patients, Patient #1, in a timely manner after the PACU Registered Nurses
reported bleeding at the donor site following a skin graft surgery on 01/20/12. The PACU Registered
Nurses did not follow the chain of command and promptly notify a nursing supervisor that the surgical
residents did not come to evaluate Patient #1 after multiple text messages were sent.

Findings include:

Refer to A-0347

Review of the Hospital's Policy for Department of General Surgery Supervision indicated that all PGY1
residents should be in direct communication with the next most senior resident to obtain consultation
regarding any clinical changes in a patient's status.

Review of the Archived Messages placed by the nursing staff from PACU to the PGY1 Resident
indicated that the PACU RN sent a text message on 01/21/12 at 4:58 A.M., 5:44 A.M., 7:30 A.M, 7:40
A.M. and 9:00 A.M. to request that PGY 1 Resident evaluate Patient #1.

PGY1 Resident failed to evaluate Patient #1 in the PACU after nursing staff reported post-surgical
bleeding. PGY 1 Resident did not follow Hospital Policy and contact a senior resident for consultation.

Chief Resident #2 was interviewed in person on 03/05/12 from 12:50 P.M. to 1:10 P.M.. Chief Resident

173
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 128 of 142

#2 said that Patient #1 was evaluated by PGY1 Resident at 7:10 A. M and the dressing was reinforced.
However, there was no documented evidence that the PGY1 Resident evaluated Patient #1. Chief
Resident #2 was informed by the Surveyor that the nursing staff reported that multiple calls were placed
and the PGY1 Resident did not come to evaluate Patient #1. Chief Resident #2 said the PGY1 Resident
should have gone to PACU to evaluate Patient #1.

The PACU Registered Nurses did not follow the chain of command and notify a nursing supervisor that
Patient #1 was not evaluated for bleeding after multiple text messages were sent to the surgical residents

and no one responded.

VIOLATION: MEDICAL STAFF ACCOUNTABILITY Tag No: A0347

**NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY **
Based on medical record review and physician interview, the resident physicians did not evaluate one of
one Patients, Patient #1, who was bleeding at the surgical donor site harvested from the left thigh

following a skin graft procedure on 01/20/12.

Findings include:

Background Information:

Review of the Operative Record indicated that Patient #1 was scheduled for a split thickness skin graft
harvested from the donor site of the left anterior thigh to cover an open wound on the right lower leg.
Patient #1 had an excision of a [DIAGNOSES REDACTED] located on the right lower leg on 12/30/11.
There were two separate skin grafts taken covering the wound on the right lower leg. The donor site was
covered with an (clear) Opsite dressing. Surgeon #1 indicated there were no operative complications.
The Surgeon was interviewed in person on 03/05/12 from 10:20 A.M. to 11:00 A.M. The Surgeon said
Patient #1 had a non-specific bleeding disorder. The Surgeon said the Operating Room (OR) Nurse said

that Patient #1's family said DDAVP should be administered to Patient #1 prior to surgery. DDAVP is a

174
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 129 of 142

medication administered to patients who have certain bleeding disorders to prevent bleeding. The Surgeon
said he made a professional judgment not to administer the DDAVP medication because the surgery was
expected to be superficial without compromising any major blood vessels and done under local
anesthesia. The Surgeon never ordered the medication DDAVP to be administered. The Surgeon said that
there was no spontaneous bleeding during the surgery and it was surprising that Patient #1 started to bleed
twelve hours after the surgery. The Surgeon said that Patient #1's bleeding disorder was not well
characterized. The Surgeon acknowledged that retrospectively, the DDAVP should have been
administered. The Surgeon said the treatment for bleeding is to apply a compression dressing, but skin
grafts do not bleed. However, Patient #1 had bleeding at the donor site.

Review of the Archived Messages placed by the nursing staff from PACU to the PGY1 Resident
indicated that the PACU RN sent a text message on 01/21/12 at 4:58 A.M., 5:44 A.M., 7:30 A.M, 7:40
A.M. and 9:00 A.M. to request that PGY1 Resident evaluate Patient #1.

PGY | Resident was interviewed in person on 03/05/12 from 11:44 A.M. to 12:10 P.M. PGY1 Resident
said that he was called by the nursing staff in PACU on 01/21/12 between 5 A.M. and 6 A.M. and he was
informed there was oozing at the donor site. PGY | Resident said he informed the nursing staff that he
would be over to see Patient #1. However, PGY 1 Resident never came to the PACU to evaluate Patient
#1 for bleeding at the operative site.

Review of the Senior Resident Progress Note dated 01/21/12 at 9:30 A.M. indicated that the left thigh
dressing had 300 to 400 cc's of blood and a clot. The Senior Resident indicated the dressing was removed
and there was oozing from several points in the wound. A pressure dressing was applied.

Review of the Rapid Response Code Form dated 01/21/12 at 9:20 A.M. indicated Patient #1 became
unresponsive with a sudden drop in blood pressure. Patient #1 responded to two chest compression and
the administration of Neo-Synephrine drip to stabilize the blood pressure. Patient #1 was transferred into

the Intensive Care Unit.

© 2013 AHCJ — All rights reserved. *

175
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 130 of 142

LEGAL CLAIMS FOR RELIEF

First CAUSE OF ACTION
FCA Retaliation
31 U.S.C. § 3730(h)
91. Plaintiff repeats and realleges each of the allegations set forth in the above paragraphs as if fully set
forth herein.
92. As set forth in detail above, TMC threatened, harassed and otherwise discriminated against Plaintiff
because of his lawful acts involving a potential violation(s) of the False Claims Act by his employer,
TMC. By these actions, TMC violated the False Claims Act, 31 U.S.C. § 3730(h) and (M.G.L. c. 149,s
187) and violation (MGL c 305 of the acts of 2008). The law prohibits hospital from charging for these
events or seeking reimbursement for SRE related services.

93. TMC retaliated against Plaintiff, and ultimately fired him, because he refused to engage in
practices that led to the presentation of false claims to the United States. Any other ground for dismissing
or disciplining Relator was pretextual. Accordingly, TMC discharged, harassed, and discriminated against
Relator on account of conduct protected by 31 U.S.C. § 3130(h) and (M.G.L. 149, s. 187) and TMC
violations of MGL c 305 of the cats of 2008 (MGL 149 s 187) Prohibits healthcare facilities from
terminating, refusing to hire or otherwise retaliating against a healthcare provider who opposes a practice
that he or she reasonably believes a risk to public health Such conduct constitutes retaliatory conduct in
violation of said statute.

94. Plaintiff has been damaged as a direct result of these illegal actions. He has suffered

economic harm, loss of income and future earnings, and emotional injury.

176
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 131 of 142

SECOND CAUSE OF ACTION
Massachusetts FCA Retaliation
M.G.L. Ch. 12 § 5J and (MGL 149,s 187) (MGL c 305 of the acts of 2008)

95. Plaintiff repeats and realleges each of the allegations set forth in the above paragraphs as if
fully set forth herein.

96. As set forth in detail above, TMC threatened, harassed and otherwise discriminated against
Plaintiff because of his lawful acts involving a potential violation(s) of the False Claims Act by his
employer, TMC. By these actions, TMC violated the Massachusetts False Claims Act, Mass. Gen. Laws
Ch. 12 § 5J and also (MGL 149, s 187) and also TMC violations of MGL chapter 305 of the acts of 2008.

97. TMC retaliated against the Plaintiff, and ultimately fired him, because he refused to engage
in practices that led to the presentation of false claims to the United States. Any other ground for
dismissing or disciplining Plaintiff was pretextual. Accordingly, TMC discharged, harassed, and
discriminated against Plaintiff on account of conduct protected by M.G.L. Ch. 12 § 5J. and (M.G.L 149, s
187) and TMC violations of MGL c 305 of the acts 2008 . Such conduct constitutes retaliatory conduct in
violation of said statute.

98. Plaintiff has been damaged as a direct result of these illegal actions. He has suffered
economic harm, loss of income and future earnings, and emotional injury.

THIRD CAUSE OF ACTION
Federal False Claims act
31 U.S.C.§ 3729(a)(1)(A)

99. Plaintiff repeats and realleges the allegations set forth in above paragraphs above as if each
were stated herein in their entirety and said allegations are incorporated herein by reference. TMC
knowingly presented and caused to be presented false or fraudulent claims to the United States in

violation of the False claims Act,31 U.S.C. § 3729(a)(1). This was for substandard care provided by TMC

and also Claims submitted for SRE’s which was not allowable.

100.The United States paid said claims and sustained damages because of these acts by TMC.

177
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 132 of 142

Pursuant to e False Claims Act, 31 U.S.C.§ 3729(a)(1), the United States is entitled to three times the
amount of actual damages plus the maximum penalty of $21,562.80 for each and every fraudulent claim,
record or statement made, used, presented or caused to be made, used or presented by TMC.

Fourth Cause of Action

Federal False Claims Act

31 U.S.C. § 3729 (a)(1}(B)

101. Relator restates and re-alleges the allegations and contained in the above paragraphs as each
were stated herein in their entirety and said allegations are incorporated herein by reference.

102.TMC knowingly made, used or caused to be made or used false statements to get false or
fraudulent claims paid by Government Health Care Programs, and the United States, all in violation of the
False Claims, 31 U.S.C § 3729(a)(2).

103. The United States paid said claims and sustained damages because of these acts by TMC.
Pursuant to the False Claims act 31 U.S.C. § 3729(a}(1), the United States is entitled to 3 times the
amount of actual damages plus the maximum penaltiy of $21,562.80 for each and every false or
fraudulent claim, record or statement made, used, presented or caused to be made, used or presented by
TMC.

104.TMC has wrongfully terminated Plaintiff's employment in retaliation for engaging in activity
required by the law and/or for refusing to what the law forbids all in violation of public policy. Plaintiff
brought many instances of serious reportable events to the attention of the hospitals administration. There
response was it went through root cause analysis but failed to address to report those instances they also
failed to take corrective measures. But yet billed for those admissions.

Fifth CAUSE Of ACTION
Federal False Claims Act/Illegal kickbacks
31 U.S.C§ 3729, et seq.
106. Relator repeats and realleges all of the allegations set forth in the above paragraphs set forth

fully herein.

178
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 133 of 142

107 as described above TMC offered and provided financial inducements to TMC physicians and
Eascare in violation of the AKS, 42 U.S.C. § 1320a-7b(b). Eascare kept ambulances parked outside TMC
so TMC could gain rapid discharges then therefore gain rapid admissions as a result. TMC also provided
equipment to the pulmonary clinic and services to that clinic by employees TMC while performing
Pulmonary function tests performed by TMC employees that were being paid by TMC. This was in return
for referrals .This was a Kick back Stark 2 Self Referral.

108. By virtue of conduct described above Defendants knowingly presented or caused to be
presented, false or fraudulent claims for payment or approval to the United States, in violation of federal
law.

109. The United States- unaware of the falsity of records, statements, and claims(i) made, used, or
presented, or(ii) caused to be made, used, or presented, by Defendants-paid and continues to pay claims
that would not be paid but for defendants conduct as alleged herein.

110. by reason of Defendants conduct, the United States has been damaged, and continues to be
damaged, in substantial amount determined at trial.

111 Pursuant to federal law, the united States is entitled to three times the amount of actual damages;
plus the maximum penalty of 21,563, for each and every false or fraudulent claims, record, or statement
(i) that was made, used, or presented, or (ii) that caused to be made, used, or presented, by defendants
after November 2, 2015 as alleged herein.

SIXTH CAUSE OF ACTION
Massachusetts False Claims Law
Mass Gen. Laws. Ch 12§§5B(1)
Relator restates and re-alleges the allegations contained in paragraphs as above as if each were stated
herein in their entirety and said allegations are incorporated herein reference.
112. The Defendants knowingly presented and caused to be presented false and fraudulent claims to
Government Healthcare programs and the Commonwealth of Massachusetts, all in violation of the

Massachusetts false claims Act, Mass Gen. Laws 12, § 5B(1).

179
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 134 of 142

113. The Commonwealth of Massachusetts paid said claims and has sustained damages because of the
acts by the Defendants.
SEVENTH CAUSE OF ACTION
Massachusetts False Claims Law of actual damages
Mass. Gen. Laws Ch. 12§§ 5A et seq.
114. Realtor restates and re-alleges allegations contained below as if each were stated herein in their
entirety and said allegations are incorporated herein reference.
115. The Defendants knowingly made, used and caused to be made and used false statements to get false
and fraudulent claims paid by Government Health Care Programs and the Commonwealth of
Massachusetts, all in violation of the Massachusetts False Claims Act, Mass. Gen Laws Ch 12§5B(2).
116. The Commonwealth of Massachusetts paid said claims and has sustained damages because of these
acts by the Defendants.
117. Pursuant to M.G.L. Ch 12§5B(9), the Commonwealth is entitled to three times the amount of actual
damages plus the maximum penalty of $11,000 for each and every false and fraudulent claim, record or
statement made, used presented or caused to be made, used or presented by Defendants.
EIGHTH CAUSE OF ACTION
FCA Retaliation
31 U.S.C.§3730(h)
118. Relator repeats and re- alleges each of the allegations set forth in Paragraphs below as it fully set
forth herein.
119. As set forth in detail below, TMC threatened, harassed and otherwise discriminated against Relator
because of his lawful acts involving a potential violation(s) of the false Claims act by his employer, TMC.
By these actions, TMC violated the False Claims A, 31 U.S.C. §3730(h)
120. TMC retaliated against Relator, and ultimately fired him, because he refused to engage in practices
that led to the presentation of false claims to the United States. Any other ground for dismissing or

disciplining Relator was pretextual. Accordingly TMC Discharged, Harassed, and Discriminated against

180
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 135 of 142

Relator on account of conduct protected by M.G.L. CH.12. § 5J. Such conduct constitutes Retaliatory
Conduct in Violation of said Statute.
111. Relator has been damaged as a result of these illegal actions. He has suffered economic harm, loss of
income and future earnings, and emotional injury.

NINTH CAUSE OF ACTION

Retaliatory Actions against Health Care providers

M.G.L. 149 § 187
122 Relator repeats and realleges the allegations set forth fully below as fully set forth herin.
123. Relator is licensed health care provider pursuant to M.G.L Ch. 149§187(a)
124. TMC has taken retaliatory action against Relator in violation of M.G.L. CH. 149 § 187(b).
125 TMC conduct has caused damage to Relator in the form inter alia, lost salary, lost benefits and
emotional distress.
126. Relator reported what he reasonably believed to be unlawful activity to his Supervisor at TMC

TENTH CAUSE OF ACTION
TMC submitted False Claims as result of intentionally not Reporting the SRE’s and Serious Medication
Errors. TMC also was not adhering to Professional Standards of Practice and Federal and State
Regulations regarding SRE’s and for double billing those same patients. This substandard care was taking
place from 2011 to 2018. TMC also upcoded those claims to Cardiac Arrest.

EVELENTH CAUSE OF ACTION
TMC submitted claims for a Unlicensed Pharmacist and for thousands upon thousands of claims
submitted by unlicensed personnel. This was from December 31,2014 to February 7, 2017. Claims were
submitted for compounded drugs that the pharmacist had prepared and dispensed. Those drugs included

but not limited to Fentanyl, Versed and Flolan Drips.

TWELVE CAUSE OF ACTION

TMC submitted claims for which they knew were False and ignored Fantasia leaving the Hospital and

181
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 136 of 142

driving home. When returning after four hours was submitting claims as if he was there and was
falsifying patient records. TMC was well aware also that Therapist were sleeping on the night shift and
then falsifying records and submitting Claims after they woke up and back timed their entries.

THIRTEENTH CAUSE OF ACTION

By TMC allowing a Nurse to authorize Eascare Ambulance submitted Claims for emergent transports of
Patients which really non emergent transports is Liable for those False claims submitted this was from

2009 through November 2016. That nurse had no authority to do so. See Mass health Audit 2012.

Relator spoke up and reported with TMC ,DEA, DOJ, Legal Counsel, Compliance, Risk management,
and Security who had the power to arrest, and who were present. This took place April 2016. This
meeting was related to drug diversion by TMC. Relator reported to DEA DOJ that there were serious
reportable events taking place and not reported but claims submitted for such. Two months later a text
message from Fantasia to Lussier Manager of Respiratory I am working on it it will take time. In response
TMC retaliated against Relator for reporting such activity and thereby breached the implied term of good

faith and fair dealing. This was Protected Activity and Conduct.

127. TMC conduct has caused damage to Relator in the form inter alia, lost salary, benefits and
emotional distress.
WHEREFORE. Relator, on behalf of the United States of America and the Commonwealth of
Massachusetts, request that this Court:
(a) Enter Judgment holding Defendants liable for civil penalties of $21,562.80 for each violation of
the Massachusetts False Act:
(b) Enter Judgment holding Defendants liable for civil penalties of $11,000 for each violation of the
Massachusetts False Claims Act.
(c) Enter a Judgment against Defendants for three times the amount of damages sustained by the

United States because of their acts.

182
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 137 of 142

(d) Enter a Judgment against Defendants for three times the amount of damages sustained by the
Commonwealth of Massachusetts because of their acts.

(e) Award the Relator the maximum percentage of proceeds of action in accordance with 31] U.S.C §
3730 and M.G.L. Ch.12§5F.

(f) Award the Relator his cost and reasonable attorney’s fee for prosecuting this action:

(g) With respect to the 31 U.S.C.§ 3730(h) and M.G.L. Ch. 12 §5J, enter judgement against
defendants awarding Relator all available damages and relief including, without limitation, two
times the amount of back pay he would have earned but for the retaliation, with interest on that
award; compensation for all special damages he sustained as a result of harassment and
termination; and cost and attorney’ fees for prosecuting his retaliation claims.

(h) With respect to M.G.L Ch. 149 §187(b), reinstate the Relator to the same position held before the
retaliatory action, or equivalent position;

(3) Reinstate full fringe benefits and seniority rights to Relator
(4) Compensate Relator for three times the lost wages, benefits and other renumeration, and
interest thereon;5 order payment to the Relator reasonable attorneys’ fees.

(i) Enter Judgment against Defendants awarding Relator all contractual damages.

(j) Enter Judgment against Defendants awarding Relator damages for Emotional distress;

(k) Enter Judgment against Defendants compensating Relator for lost wages, benefits and other

remuneration, and interest thereon

(1) Order Defendants to pay Relator’s reasonable litigation costs, reasonable expert witness fees and

reasonable attorney fees;

(m) Enter such other relief which the Court finds just and equitable.

Counsel has not been Honest TMC has provided false and misleading statement related to when getting
served June 18 2019 verses in reality June 14, 2019
Relator is so glad that TMC brings up Karvelas vs. MWH. Counsel fails to state that Relator testified at

Massachusetts State House on numerous occasions for Whistleblower for the healthcare worker and

183
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 138 of 142

Patients’ Bill of Right. Relaters Story was used as the driving force for those Bills. Proposition 21
universal healthcare was shot down as a result in Massachusetts.. Relator story was used on a National
level by Senator Ted Kennedy US Senator of Massachusetts. This done by Dr Linda Buckwalt Chief
Neurologist at Mount Auburn Hospital. What counsels to state is that MWH settled out of court in that
case.

Counsel also fails that Relator accidently met with Manager of McCarthy, Bouley and Barry who
divulged that her law firm was representing the Doctors and Nurses at MWH and that there were a lot of
adults and a lot of Babies a lot of Babies. 70 to be precise in 2 years all settled out of court of breaking
lawyer privilege. MWH serves Wakefield, Melrose, Lynnfield, Stoneham, and Winchester, fair to say
very affluent area’s MWH contrary to public assertions MWH has a high rate of death. People at MWH
died to socio economic status these people were not dirt balls. 30,000 blood gases that were drawn
analyzed and reported and clinical decisions made of which you could not. Think about the Cardiac,
Metablolic and Neurological side effects that resulted. Counsel even fails to state the Chief of Surgery at
MWAH is now removing Tattoo’s at the Burlington mal! because of Relator’s Testimony. Counsel is aware
that CEO, VP of the hospital, VP of Nursing, Manager Respiratory all let go by MWH as a result of
Relator blowing the whistle. Counsel even states that a 79 y/o women was raped at MWH by a 42 y/o
psychological patient and never reported by MWH same TMC has done regarding SRE’s.

Counsel even fails to state that 2 people died at TMC in 2011 and 2012 as a result of using defective
equipment that was not FDA approved. This equipment was Jury rigged together using a self inflating
ambu bag and a ventilator circuit.

It should be noteworthy TMC and MWH are affiliated.

Examples of Relator reported as such May 22" 2014, 7 y/o boy Caleb Arel, murdered in the hospital
not reported but yet billed. Relator reported this to DPH September 2016 this was protected activity
and conduct under his license.

On or about Sept, Oct 2015 a 80 y/o women committed suicide room 423 not reported DPH but yet

billed for entire admission this was a SRE which is not billable but yet was by TMC

184
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 139 of 142

August 2016 A patient received Lasix instead of Flolan has a major MI ends up on a ventilator. This was

not reported but yet claims submitted.

On or about Oct 2016 a 42 y/o male with lvad CCU bed 2 after he had a thyroid biopsy he occluded
his airway then respiratory arrested then cardiac arrested no CPR was performed for 15 minutes because
cardiology did not answer their pages and when they finally did cpr was started and patient was revived
but it was to little to late he was brain dead. The patient ended up on ECMO for a week and but yet was
billed 177,000. The hospital administration did not report or tell the family about this event but yet was
billed for entire admission. We as practitioners were beside ourselves that had happened the gentleman
was Brain Dead. Plaintiff was outspoken about this event and even spoke to Nurse educator of TMC and
Compliance and Risk Management and Lussier and later THJ.

November 9,2016 a patient of doctor Warner does not receive Milranone for a entire operation ans
not reported and Claims submitted for the entire Admission.

I had spoke up very loudly about these instances and the hospital wanted to silence me. The hospital
compliance manual states if you see something then say something.

Plaintiff went to CMS 2012 and DPH September 2016 and the OIG in October 2016 I met with DEA
DOJ April 2016 and told all. This was protected activity and conduct. I am obligated under my license to
report.

Plaintiff used open door policy and reported internally to risk management, compliance officer,
Legal counsel, Vp Nursing, VP of Human resources, His Manager, his Assistant Manager, also
Supervisors of Nursing, Nursing, Security, AOC administrator on Call, but to no avail no corrective
action was taken. see attached CMS Investigation 2012 through September 2018. There were things that
went unreported, families were not notified of medical errors medical mistakes and also evidence
withheld from Boston Homicide and ADA Dave Deacons. Things were taking place which TMC and its
Officers were complicit in to Cover up and Commit Fraud. CMS and DPH were not notified which is
mandated by Law. Finally the nurses at TMC went out on Strike in July 2017 because of unsafe work

environment. The Compliance Manual states if you see something say something.

185
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 140 of 142

As Apollo thirteen stated to Nassau Houston we have a problem here.

There seems to more than just a smoking gun here.

65. TMC’s conduct has caused damage to Plaintiff in the form of, inter alia, lost salary, lost

benefits and emotional distress

66. Plaintiff is licensed health care provider pursuant to M.G.L. Ch. 149 § 187(a).

67. TMC has taken retaliatory action against Plaintiff in violation of M.G.L. Ch. 149 § 187(b).

68. TMC’s conduct has caused damage to Plaintiff in the form of, inter alia, lost salary, lost

benefits and emotional distress

WHEREFORE, Relator, on behalf of the United States of America and the Commonwealth of

Massachusetts, requests that this Court:

(a)

(b)

(c)

(d)

(e)

(f)
(g)

Enter judgment holding Defendants liable for civil penalties of $21,562.80 for each
violation of the False Claims Act;

Enter judgment holding Defendants liable for civil penalties of $11,000 for each
violation of the Massachusetts False Claims Act;

Enter a judgment against Defendants for three times the amount of damages sustained
by the United States because of their acts;

Enter a judgment against Defendants for three times the amount of damages sustained
by the Commonwealth of Massachusetts because of their acts;

Award the Plaintiff the maximum percentage of the proceeds of the action in
accordance with MGL c 149s 187 c and violations of MGL c 305 of the acts of 2008.
Award the Plaintiff his costs and reasonable attorney’s fees for prosecuting this action;
With respect to M.G.L. (149 s 187) (b), and violations of MGL c 305 of the acts of
2008 enter judgment against Defendants awarding Plaintiff all available damages and
relief including, without limitation, two times the amount of back pay he would have
earned but for the retaliation, with interest on that award; compensation for all special

damages he sustained as a result of harassment and termination; threats, slander,

186
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 141 of 142

Bullying, Defamation intimidation Hippa violation of his medical Record and costs
and reasonable attorneys’ fees for prosecuting his retaliation claims;

(h) With respect to M.G.L. Ch. 149 § 187(b), reinstate the Plaintiff to the same position
held before the retaliatory action, or to an equivalent position; (3) reinstate full fringe
benefits and seniority rights to the Relator; (4) compensate the Plaintiff for three times
the lost wages, benefits and other remuneration, and interest thereon; and (5) order
payment to the Plaintiff by the TMC of Plaintiff's reasonable costs, and attorneys’ fees.

(i) Enter judgment against Defendants awarding Relator all contractual damages;

(j) Enter judgment against Defendants awarding Plaintiff damages for emotional distress;

(k) Enter judgment against Defendants compensating Plaintiff for lost wages, benefits and
other remuneration, and interest thereon; and

(1) Order Defendants to pay Plaintiff reasonable litigation costs, reasonable expert witness
fees and reasonable attorneys’ fees; and

(m) Enter such other relief which the Court finds just and equitable.

187
Case 1:18-cv-11260-LTS Document 47 Filed 01/02/20 Page 142 of 142

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNT

John karvelas RRT
Dated: December 29, 2019 132 Collins st Danvers Mass 01923
Email vinnieboomba 58@yahoo.com

D78-304-0634 —”

  

John Karvelas
132 Collins st
Danvers Mass 01923
978-304-0634

 

' http://www.nirg.com/legal-content'the-lawletter/bid/95672/civil-procedure-pleading-a-plausible-claim-in-federal-
court-the-proper-application-of-the-plausibility-requirement

" https://www.gibsondunn.com/20 1 9-mid-year-false-claims-act-update/

™ http://www.hospitalinspections.org/report/25845

http://www. hospitalinspections.org/report/193 13

’ http://www.hospitalinspections.org/report/193 12

“ http://www.hospitalinspections.org/report/193 10

“" http://www. hospitalinspections.org/report/193 11

* http://www.hospitalinspections.org/report/19309

* http://www. hospitalinspections.org/report/19308
™ http://www.hospitalinspections.org/report/19307

188
